 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                        Case No.: 3:19-cv-01226-L-AHG
     KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
12   POWAY WEAPONS AND GEAR and                          Hon. M. James Lorenz and Magistrate
13   PWG RANGE); NORTH COUNTY                            Judge Allison H. Goddard
     SHOOTING CENTER, INC.; BEEBE
14   FAMILY ARMS AND MUNITIONS LLC                       DECLARATION OF BRANDON
15   (d.b.a. BFAM and BEEBE FAMILY                       COMBS IN SUPPORT OF
     ARMS AND MUNITIONS); FIREARMS                       PLAINTIFFS’ MOTION FOR
16   POLICY COALITION, INC.; FIREARMS                    PRELIMINARY INJUNCTION
17   POLICY FOUNDATION; CALIFORNIA                       (Part 1 of 2)
     GUN RIGHTS FOUNDATION; and
18   SECOND AMENDMENT                                  Complaint Filed: July 1, 2019
19   FOUNDATION,                                       Second Amended Complaint Filed:
20                                         Plaintiffs, November 8, 2019
     v.
21                                                       Date: Monday, December 16, 2019
     XAVIER BECERRA, in his official                     Time: 10:30 a.m.
22
     capacity as Attorney General of the                 Department: 5B (5th Floor)
23   State of California, et al.,
24                                      Defendants. No oral argument should be heard unless
                                                    ordered by the Court
25
26

27

28
                   DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                     (3:19-CV-01226-L-AHG)
 1   I, Brandon Combs, declare as follows:
 2
           1.    I have personal knowledge of the facts stated herein and, if called as a
 3

 4   witness, could and would competently testify to such facts.

 5         2.    I am the President of the Institutional Plaintiff Firearms Policy Coalition,
 6
     Inc. (FPC), a non-profit organization incorporated under the laws of Delaware, with
 7

 8   its principal place of business in Sacramento, California. FPC’s members and

 9   supporters reside both within and outside the State of California, including in San
10
     Diego County, California. FPC serves its members, supporters, and the public through
11

12   direct legislative advocacy, grassroots advocacy, litigation, legal and policy efforts,

13   research, education, outreach, and other such programs. The purposes of FPC include
14
     defending the United States Constitution and the people’s rights, privileges, and
15

16   immunities deeply rooted in this Country’s history and tradition, especially the
17   fundamental right to acquire, keep, and bear arms under the Second Amendment.
18
           3.    In addition to the individually-named Plaintiffs, who are each and every
19

20   one of them FPC members, FPC has other members and supporters in California or
21   who may move into California, who possess all the indicia of membership —
22
     individuals of more than 18 and less than 21 years of age who, but for the challenged
23

24   law, are not otherwise legally prohibited from acquiring or possessing firearms but
25   who are not exempt from the challenged law and Defendants’ policies, practices, and
26
     customs that infringe on their fundamental, individual rights (“Constitutionally
27

28                                                  1
                  DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                    (3:19-CV-01226-L-AHG)
 1   Injured Legal Adults” or “Young Adults”). FPC also has members and supporters
 2
     that will become Constitutionally Injured Legal Adults in the near future.
 3

 4         4.     FPC strongly opposed the legislation, Senate Bill 1100, (2017-2018 Reg.

 5   Sess.) (“SB 1100”) that led to enactment of the challenged law and Defendants’
 6
     policies, practices, and customs that infringe on the fundamental, individual rights of
 7

 8   Constitutionally Injured Legal Adults. As an institutional Plaintiff, FPC represents its

 9   Constitutionally Injured Legal Adult members and supporters, and similarly situated
10
     members of the public, who include gun owners throughout California and others
11

12   affected by California’s unconstitutional and burdensome gun control schemes, such

13   as licensed firearm retailers, who were and are adversely and directly harmed and
14
     injured by Defendants’ enforcement of the challenged law, policies, practices, and
15

16   customs.
17         5.     The challenged law and Defendants’ actions and omissions have caused
18
     FPC to expend and divert resources that would otherwise be available for other
19

20   purposes to protect the rights and property of its members, supporters, and the general
21   public, including by and through this litigation.
22
           6.     I obtained and reviewed the available legislative history of SB 1100.
23

24   Attached hereto as Exhibit 1 is a true and correct copy of the California Department
25   of Finance Department SB 1100 finance analysis, summary, and comments. The
26
     Department’s analysis for fiscal years 2018-19 and 2020-21 shows estimated adverse
27

28                                                   2
                   DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                     (3:19-CV-01226-L-AHG)
 1   fiscal impacts to California with the passage of this new law. Specifically, for those
 2
     fiscal periods, the Department estimated incurring increase costs of more than
 3

 4   $1.5 million, plus the need for three additional staff positions to administer “the

 5   expected increase in arrest prints, update departmental documentation and procedures,
 6
     and [support] the ongoing maintenance…for the required systems.” (Ex.1, p. 2.) The
 7

 8   Department also anticipated annual revenue losses of more than $235,000.00, from

 9   special accounts and funds due to lost sales resulting from increasing “the minimum
10
     age to purchase firearms.” (Ibid.)
11

12         7.     Further, the Department opposed SB 1100 “because it expands an

13   existing crime which would lead to additional cases entering the court system,
14
     increase the statewide adult jail population, and impact the ability of counties to
15

16   manage their offender population….” (Ex. 1, p. 3.) The Department pointed out that
17   the new law will “impose additional criminal sanctions [which] will further strain the
18
     local criminal justice system…[and create] General fund cost measures that are not
19

20   included in the Administration’s fiscal plan.” (Ex. 1, pp.2-3.)
21         8.     The challenged law (Penal Code section 27510(a)) and Defendants’
22
     policies, practices, and customs apply to any person or entity licenced by the federal
23

24   and state government, to sell or transfer firearms.
25         9.     In short, anyone who engages in the highly regulated, licensed firearms
26
     business is barred from selling, supplying, delivering, transferring, or giving
27

28                                                   3
                   DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                     (3:19-CV-01226-L-AHG)
 1   possession or control of, any firearm to any Young Adult — all of whom have an
 2
     individual right to acquire, keep, and bear arms for lawful purposes, including but not
 3

 4   limited to self-defense.

 5         10.    In spite of the State of California’s clear animus towards it and those who
 6
     exercise it, the Second Amendment right to keep and bear arms is not a second-class
 7

 8   right. I am not aware of any other constitutionally enumerated, fundamental,

 9   individual right — particularly a ‘negative right’ against government infringement —
10
     that would be subject to a ban, or even significant restrictions, for Young Adults who
11

12   are not adjudicated as mentally defective, incarcerated, imprisoned, subject to

13   probation or parole, or the like. Other fundamental rights, including the right to
14
     freedom of speech, protest, assembly, due process, speedy trial, and worship, for
15

16   example, are all fully available to law-abiding Young Adults. A ban on such rights,
17   affecting law-abiding legal adults over the age of 18 and under the age of 21, would
18
     almost certainly be fiercely rejected and enjoined from enforcement.
19

20         11.    The challenged law, (Penal Code section 27510), and Defendants’
21   policies, practices, and customs, have denied, and will continue to deny, millions of
22
     Constitutionally Injured Legal Adults their fundamental, individual right to acquire,
23

24   keep, and bear arms secured under the Second and Fourteenth Amendments to the
25   United States Constitution.
26

27

28                                                   4
                   DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                     (3:19-CV-01226-L-AHG)
 1         12.   Attached hereto as Exhibit 2 is a true and correct copy of the Senate
 2
     Committee on Public Safety (April 17, 2018) from the legislative history of the
 3

 4   challenged law (SB 1100).

 5         13.   Attached hereto as Exhibit 3 is a true and correct copy of the Assembly
 6
     Committee on Public Safety, Background Information Request from the legislative
 7

 8   history of the challenged law (SB 1100).

 9         14.   Attached hereto as Exhibit 4 is a true and correct copy of the Assembly
10
     Committee on Public Safety (June 19, 2018) from the legislative history of the
11

12   challenged law (SB 1100).

13         15.   Attached hereto as Exhibit 5 is a true and correct copy of the Department
14
     of Justice letter to Hon. Anthony Portantino (August 3, 2018) from the legislative
15

16   history of the challenged law (SB 1100).
17         16.   I have reviewed the Joint Case Management Statement (“CMS”)
18
     submitted on October 1, 2019. Dkt. No. 11. In the CMS, Defendants’ counsel states
19

20   that “SB 1100’s amendments to Section 27510 provide ample avenues for responsible
21   adults between the ages of 18 and 20 to purchase or receive long guns by transfer.”
22
     Dkt. No. 11, p. 11 (emphasis added). First, this statement highlights that Section
23

24   27510 bans the sale, supply, delivery, and giving possession or control of any
25   handgun and any long guns (e.g., rifles, shotguns) to any Constitutionally Injured
26
     Legal Adult who is not otherwise prohibited from acquiring or possessing firearms for
27

28                                                  5
                  DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                    (3:19-CV-01226-L-AHG)
 1   lawful purposes. Said differently, this constitutes an absolute ban applicable to all
 2
     ordinary, law-abiding Young Adults in California. Second, as explained below, the
 3

 4   exemptions listed in Section 27510 are not “ample.” Instead, as shown below, the few

 5   Section 27510 exemptions amount to window dressing to blur the de facto ban
 6
     enacted by the Legislature and enforced by Defendants against all ordinary, law-
 7

 8   abiding Young Adults.

 9         17.    However, on October 11, 2019, only 10 months after the SB 1100’s
10
     amendments went into effect, Governor Gavin Newsom signed Senate Bill 61 (SB 61)
11

12   into law. SB 61 made amendments to Section 27510 and further restricted its so-called

13   “exemptions.” Now, even if a Young Adult were to go through the process of
14
     obtaining a hunting license they would still be prohibited from purchasing,
15

16   transferring, acquiring, or obtaining possession of all handgun and all semiautomatic
17   centerfire rifles. This new restriction also applies to Young Adults that successfully
18
     enter into the military and who are subsequently honorably retired.
19

20         18.    I obtained and reviewed the available legislative history of SB 61.
21   Attached hereto as Exhibit 6 is a true and correct copy of SB 61’s legislative history.
22
           19.    As amended by SB 61, Section 27510 states:
23

24
           (a) A person licensed under Sections 26700 to 26915, inclusive, shall not
           sell, supply, deliver, or give possession or control of a firearm to any
25         person who is under 21 years of age.
26         (b) (1) Subdivision (a) does not apply to or affect the sale, supplying,
27         delivery, or giving possession or control of a firearm that is not a
28                                                  6
                  DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                    (3:19-CV-01226-L-AHG)
 1         handgun or a semiautomatic centerfire rifle to a person 18 years of
 2         age or older who possesses a valid, unexpired hunting license issued by
           the Department of Fish and Wildlife.
 3

 4         (2) Subdivision (a) does not apply to or affect the sale, supplying,
           delivery, or giving possession or control of a firearm that is not a
 5         handgun or a semiautomatic centerfire rifle to a person who is 18
 6         years of age or older and provides proper identification of being an
           honorably discharged member of the United States Armed Forces,
 7         the National Guard, the Air National Guard, or the active reserve
 8         components of the United States. For purposes of this subparagraph,
           proper identification includes an Armed Forces Identification Card or
 9         other written documentation certifying that the individual is an
10         honorably discharged member

11         (3) Subdivision (a) does not apply to or affect the sale, supplying,
12         delivery, or giving possession or control of a firearm that is not a
           handgun to any of the following persons who are 18 years of age or
13         older:
14
           (A) An active peace officer, as described in Chapter 4.5 (commencing
15             with Section 830) of Title 3 of Part 2, who is authorized to carry a
16             firearm in the course and scope of employment.
17         (B) An active federal officer or law enforcement agent who is authorized
18             to carry a firearm in the course and scope of employment.
19         (C) A reserve peace officer, as defined in Section 832.6, who is
20             authorized to carry a firearm in the course and scope of employment
               as a reserve peace officer.
21

22         (D) A person who provides proper identification of active membership
               in the United States Armed Forces, the National Guard, the Air
23             National Guard, or active reserve components of the United States.
24             For purposes of this subparagraph, proper identification includes an
               Armed Forces Identification Card or other written documentation
25             certifying that the individual is an active member.
26
     Cal. Pen. Code § 27510(a)-(b)(1) and (b)(2) (A)-(E).
27

28                                                  7
                  DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                    (3:19-CV-01226-L-AHG)
 1         20.    Based on my review of publically available information regarding the
 2
     application requirements of the various law enforcement agencies and the U.S.
 3

 4   Military, these so-called “exemptions” do not allow Young Adults to exercise their

 5   fundamental, individual right (e.g., buying a firearm).
 6
           21.    For example, in California, based on my review of local law
 7

 8   enforcement agencies webpages, many law enforcement agencies require that

 9   individuals be at least 20 years old before they are even eligible to apply for the initial
10
     pre-hiring testing and screening requirements for law enforcement training. Attached
11

12   hereto as Exhibit 7 is a true and correct copy of the San Diego Sheriff’s Department

13   “Sheriff’s Hiring Process” found on the San Diego Sheriff’s website. It states the
14
     minimum age for a Deputy Sheriff Patrol position is “20 ½ years of age at time of
15

16   application; 21 years of age at time of appointment.” Attached hereto as Exhibits 8,
17   9, 10, and 11 are true and correct copies of other California law enforcement
18
     agencies hiring requirements and application processes (e.g., San Diego Police
19

20   Department, Chula Vista Police Department, Los Angeles Police Department, and
21   Los Angeles Sheriff Department).             Each of these agencies has minimum age
22
     requirement of over 18 and as high as 20, just to apply for a position, and a minimum
23

24   age of 21 at graduation. Additionally, after calling the California Highway Patrol
25   (CHP) recruiting office (online at https://www.chp.ca.gov/CHP-Careers/Officer) at
26
     (888) 843-3275, I spoke with a CHP representative and learned that the CHP requires
27

28                                                   8
                   DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                     (3:19-CV-01226-L-AHG)
 1   CHP officer applicants to be 20-years-old at the time of initial application, and cannot
 2
     join their force until a qualified candidate is 21 years old.
 3

 4         22.    Further, San Diego Sheriff applicants must take part in and pass

 5   testing/screening to even be accepted into training.1 For example, as a part of the San
 6
     Diego Sheriff Department’s application process, applicants must:
 7

 8         (1)    Fill out the initial online application;

 9         (2)    Wait for and then answer a subsequent questionnaire with 27
10                supplemental questions;

11         (3)    Watch a mandatory video;
12
           (4)    Register and take a written exam;
13

14         (5)    Wait 3-to-6 weeks for exam results;

15         (6)    Upon passing the exam, applicants are placed on an “eligibility list
16                for one year” and if selected, they are invited to meet with a
                  background investigator to move on to the next step of the
17                application process;
18
           (7)    Applicants then fill out a “Prescreen Questionnaire (Personal
19                History Statement) and watch an additional mandatory video;
20
           (8)    Undergo and pass a comprehensive “background investigation;”
21

22         (9)    Take and pass a “Computer Voice Stress Analysis” … or
                  polygraph test;
23

24

25
     1
       Based on my review of a number of California law enforcement agency websites,
26
     other law enforcement agencies also have similar application and hiring processes.
27   See Exhibits 8-11.
28                                                   9
                   DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                     (3:19-CV-01226-L-AHG)
 1         (10) Take and pass an Employment Interview or “Lieutenant’s
 2              Interview;”

 3         (11) Take and pass a “Physical Agility Test …;”
 4
           (12) Take and pass a “Psychological Evaluation,” which includes a
 5              written exam and a meeting with a psychologist;
 6
           (13) Take and pass a medical exam; and
 7

 8         (14) Applicants can then wait to potentially receive a job offer and be
                assigned to an academy where they will undergo further training
 9              only after all such requirements have been completed and passed.
10
     Exhibit 7.
11

12         23.    Completion of all the above does not guarantee that the applicant will

13   become an active law enforcement officer. Thus, completion the requirements does
14
     not even guarantee the ability to purchase a firearm.
15

16         24.    Further, for an ordinary law-abiding Constitutionally Injured Legal
17   Adult to make use of this so-called “exemption,” they must switch careers, apply for,
18
     and obtain a highly dangerous job that could result in their death. All for the ability
19

20   to exercise their fundamental rights to purchase and acquire a firearm for self-defense
21   and other lawful purposes. This could hardly be considered an “exemption” to
22
     Section 27510’s ban.
23

24         25.    Similar, more extreme requirements are required to meet another Section
25   27510 exemption — namely, becoming an “active federal officer or law enforcement
26
     agent.” Attached hereto as Exhibit 12 is a true and correct copy of the eligibility and
27

28                                                  10
                  DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                    (3:19-CV-01226-L-AHG)
 1   employment requirements from FBI Jobs.gov. This publicly available website lists
 2
     the minimum requirements to become an active special agent with the FBI. Notably,
 3

 4   for a special agent position, applicants must be at least 23 years old. See Exhibit 12.

 5         26.    Moreover, similar testing, contract, and oath requirements are imposed,
 6
     to apply for and become an active member of the armed forces. Attached hereto as
 7

 8   Exhibit 13 is a true and correct copy of “Today’s Military – Enlisting in the

 9   Military,” which depicts the general requirements to enlist in the military. For
10
     example, applicants must:
11

12         (1)    Visit a Military Entrance Processing Station (MEPS). “The MEPS
                  is a joint service organization that determines an applicant’s
13                physical qualifications, aptitude and moral standards as set by
14                each branch of military service.” Each MEPS is staffed with
                  military and civilian professionals who carefully screen each
15                applicant to ensure they meet the physical, academic, and moral
16                standards set by each Service.” See Exhibit 13.
17         (2)    Take the Armed Services Vocational Aptitude Battery (ASVAB).
18                The ASVAB is a 3-hour multiple choice exam that “helps
                  determine the careers for which an individual is best suited” and
19                “has questions about standard school subjects like math, English,
20                writing, and science.” See Exhibit 13.
21         (3)    Take and pass the physical exam
22
           (4)    Meet with a service enlistment counselor to find a job specialty.
23

24         (5)    Take the Oath of Enlistment. See Exhibit 13.
25         (6)    Afterwards, applicants will do one of two things, depending on the
26                terms of their enlistment: (i) Direct Ship: Report to basic training
                  shortly after completing MEPS testing requirements. (It varies
27

28                                                   11
                   DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                     (3:19-CV-01226-L-AHG)
 1                based on job assignment and branch.) A recruiter will provide
 2                instructions on transportation to basic training at this time; or (ii)
                  Delayed Entry Program (DEP): Commit to basic training at a
 3                time in the future, generally within one year. See Exhibit 13.
 4
           27.    Depending on the applicant’s job assignment and branch of the armed
 5

 6   services, they will have to complete, at minimum, some form of basic training.

 7         28.    I have also reviewed publically available information regarding basic
 8
     training in the U.S. Army. Attached hereto as Exhibit 14 is a true and correct copy
 9

10   of Military.com - “What to Except In Army Boot Camp.”

11         29.    The requirements to take and pass Army basic training are extremely
12
     extensive and dangerous. For example, Army basic training is a 10-week course in
13

14   which applicants learn Army rules, regulations, and processes in classroom

15   instruction. They are required to conduct daily physical fitness, marksmanship
16
     training, and courses on map reading and first aid. Additionally, applicant must take
17

18   and pass the “Basic Rifle Marksmanship Qualification Course” and “Fit to Win
19   Obstacle Course.” Later, hand grenade training, live fire exercises, and foot marching
20
     are all tested in the “Confidence Course.” In Week 8, applicants take part in “combat
21

22   skill development” right before taking part in the final test of a three-day field retreat
23   to Victory Forge. After 10 weeks of training, applicants may graduate and then can
24
     be assigned to any part of the country for service. See Exhibit 14.
25
26

27

28                                                   12
                   DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                     (3:19-CV-01226-L-AHG)
 1         30.   Again, this could hardly be considered an “ample” exemption. This
 2
     exemption requires a binding military service contract that can last for years, weeks
 3

 4   of initial demanding and dangerous training, and the potential to be relocated

 5   anywhere in the country for service. There is also the potential to take part in and
 6
     fight in wars. Again, all such requirements must be satisfied before a Young Adult
 7

 8   can buy a gun. As shown above, the Section 27510 exemptions are extremely

 9   narrow, and inapplicable to all ordinary, law-abiding Young Adults in California.
10
           31. Prior to SB 61, Section 27510 permitted “[a] [Constitutionally Injured
11

12   Legal Adult] who provides proper identification that he or she is an honorably

13   discharged member of the United States Armed Forces, the National Guard, the Air
14
     National Guard, or the active reserve components of the United States” to purchase a
15

16   firearm. However, that individual must still complete the numerous requirements and
17   tests stated above, and then be honorably discharged in order to be able to use this
18
     exemption. Again, exemption this does not apply to ordinary, law-abiding Young
19

20   Adults. Further, by the time that individual is honorably discharged, they are likely
21   over 21 years of age, rendering the exemption an illusion.
22
           32.   With the signing of SB 61, the State has further restricted this exemption
23

24   and now prevents honorably retired Young Adults ages 18-20 from purchasing,
25   transferring, acquiring, or gaining possession of all semiautomatic centerfire rifles.
26
     No explanation is given for this amendment. The additional restriction shows that
27

28                                                  13
                  DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                    (3:19-CV-01226-L-AHG)
 1   Section 27510 is not a safety and training provision to buy firearms – because
 2
     honorably retired military have gone through the same training as active military.
 3

 4   One is permitted to purchase semiautomatic centerfire rifles; and one is prohibited.

 5   The only logical conclusion is that training has nothing to do with the law. Instead, it
 6
     is an under 21 firearms ban.
 7

 8         33.    In reviewing the legislative history of SB 61, of the approximately 400

 9   pages of legislative history, there are only three general statements on two pages that
10
     discuss any reason for the new amendments to Section 27510 and the three general
11

12   statements are pure speculation.

13         34.    The three statements are as follows:
14
           More and more shootings are occurring with long guns so it is important
15         that we treat the laws of both handguns and long guns the same. The law
16         that passed last year requiring no one under the age of 21 to purchase a
           firearm has exemptions that we are strengthening and tightening when it
17         comes to the purchase of semi-automatic center fire rifle by requiring the
18         person to obtain a [certificate of eligibility] with the DOJ as well. See
           Exhibit 6, at 180.
19

20         The issue is that semi-automatic centerfire rifles are a more common
           choice of firearm when committing a mass shooting and is rarely used
21         for Hunting. It is prevalent that we eliminate someone under the age of
22         21 years from obtaining this type of firearm. See Exhibit 6, at 406.
23         With the recent shooting in San Diego, CA by a 19 year old with news
24         outlets reporting he obtained the firearm legally, but has not come out of
           how he obtained it legally. It is important we insure there are no
25         loopholes with-in the system which is why the existing hunting license
26         and honorably retired military exemption be tightened up as to
           semiautomatic centerfire rifle. See Exhibit 6, at 406.
27

28                                                   14
                   DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                     (3:19-CV-01226-L-AHG)
 1

 2          35.    First, no certificate of eligibility exemption was ever implemented

 3   in the signed bill.
 4
            36.    Second, all murders in which a firearm was used in the United
 5

 6   States totaled 10,265. Murders involving all rifles (not just semiautomatic

 7   centerfire rifles) totaled 297. Attached hereto as Exhibit 15 is a true and
 8
     correct copy of the Federal Bureau of Investigation, Criminal Justice
 9

10   Information Services Division, 2018 Crime in the United States, Table 8. In

11   California, murders committed with rifles and shotguns totaled 51, compared to
12
     252 murders committed by knives, and 87 murders committed by “hand, fists,
13

14   feet.” See Exhibit 15. Attached hereto as Exhibit 16 is a true and correct copy

15   of the Federal Bureau of Investigation, Criminal Justice Information Services
16
     Division, 2018 Crime in the United States, Table 20. These common firearms
17

18   are hardly a significant problem. See Exhibit 16.
19          37.    Third, most mass shootings are committed with handguns. See
20
     attached hereto as Exhibit 17, is a true and correct copy of the digital article,
21

22   ALLERRT Active Shooter Data: Characteristics of Active Shootings, Advanced
23   Law      Enforcement         Rapid        Response        Training.        Available        at:
24
     http://activeshooterdata.org/the-event.html
25
26

27

28                                                    15
                    DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                      (3:19-CV-01226-L-AHG)
 1         38.       Fourth, there is no support provided for the Legislature’s
 2
     contention that semiautomatic centerfire rifles are rarely used for hunting. In
 3

 4   fact, semiautomatic centerfire rifles are used in hunting and many other lawful

 5   purposes. See Exhibit 18 attached hereto, which is a true and correct copy of
 6
     various digital articles discussing semiautomatic centerfire firearms being used
 7

 8   for hunting and websites selling semiautomatic centerfire rifles for hunting

 9   purposes. Importantly, “semiautomatic centerfire rifles” include many other
10
     models of rifles beyond the common AR15 style firearm. These articles are
11

12   available at:

13         https://www.nssf.org/msr/
14
           https://biggamelogic.com/deer-rifles/
15

16         https://www.fieldandstream.com/ultimate-ar-for-deer-hunting/
17         https://ruger.com/products/mini14RanchRifle/specSheets/5801.html
18
           https://www.browning.com/products/firearms/rifles/bar/current-
19

20   production.html
21         https://www.benelliusa.com/rifles
22
           https://time.com/4390506/gun-control-ar-15-semiautomatic-rifles/
23

24         39.       Finally, the Legislature admits that they are placing further
25   restrictions on Young Adults based on a single shooting in which they do not
26

27

28                                                     16
                     DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                       (3:19-CV-01226-L-AHG)
 1   have all the facts – “with news outlets reporting he obtained the firearm legally,
 2
     but has not come out of how he obtained it legally.”
 3

 4         40.    Thus, five of the six Section 27510 exemptions have: (i) minimum age

 5   requirements;    (ii) minimum         education      requirements;       (iii) physical fitness
 6
     requirements; (iv) binding Military Service commitments (which are subject to
 7

 8   criminal penalties if violated); (v) mandatory involvement in highly dangerous

 9   activities and training; (vi) psychological testing; (vii) and relocation. This list is not
10
     exhaustive. And even if a Young Adult applicant were to meet the requirements and
11

12   pass the tests, they could still not obtain the desired position and, therefore, not meet

13   the illusory section 27510 exemptions. To be sure, these are not actual and accessible
14
     exemptions, but rather additional restrictions and tests required by the State and
15

16   enforced by Defendants to preclude Young Adults from exercising their Second
17   Amendment right to keep and bear arms for self-defense and other lawful purposes.
18
           41.    Even Section 27510’s “most accessible” 2 hunting license exemption –
19

20   after meeting all requirements, making all payments, and passing all tests – is
21   irrelevant and inapplicable to ordinary, law-abiding Constitutionally Injured Legal
22
     Adults who wish to purchase a firearm for self-defense in the home and for other
23

24

25
     2
       In this instance, the term “most accessible” is only used to identify that the
     exemption listed in Section 27510(b)(1) — requiring a valid hunting license — is the
26
     only exemption that does not require a Young Adult to enter into a highly dangerous
27   career.
28                                                   17
                   DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                     (3:19-CV-01226-L-AHG)
 1   lawful purposes, including proficiency training and competition at shooting ranges.
 2
     Further, with the amendments made by SB 61, Young Adults that obtain a hunting
 3

 4
     license are still prohibited from purchasing semiautomatic centerfire rifles.

 5             42.   Notably, a person cannot simply purchase a hunting license “over the
 6
     counter” without meeting significant requirements and requiring significant time and
 7

 8   money. See Bogan Declaration filed concurrently herewith. Young Adults should

 9   not have to feign an interest in, pay for, and take a hunting safety and conservation
10
     course, or acquire a hunting license in order to exercise their Second Amendment
11

12   rights.

13

14             I declare under penalty of perjury that the foregoing is true and correct.

15   Executed within the United States on November 12, 2019.
16

17

18                                                 __________________________________
                                                        Brandon Combs
19

20

21

22

23

24

25
26

27

28                                                     18
                     DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                       (3:19-CV-01226-L-AHG)
 1                                EXHIBITS
 2                            TABLE OF CONTENTS
     Exhibit   Description                                                          Page(s)
 3

 4   1         Excerpt from Legislative History of California Penal                 0001-0004
               Code § 27510 As Amended By Statutes of 2018,
 5             Chapter 894, § 1, Senate Bill 1100 – Portantino
 6             (“Legislative History”) – Department of Finance
               Materials, Department of Finance Bill Analysis (as
 7             provided by LRI History LLC, 2018-894, pages 250-
 8             252).
     2         Legislative History – Senate Committee on Public                     0005-0012
 9             Safety, Bill Analysis, SB 1100 (as provided by LRI
10             History LLC, 2018-894, pages 50-56).
     3         Legislative History – Assembly Committee on                          0013-0016
11             Public Safety Background Information Request
12             Form – Measure SB 1100 (as provided by LRI
               History LLC, 2018-894, pages 69-71).
13
     4         Legislative History – Assembly Committee on                          0017-0021
14             Public Safety, SB 1100 (Portantino) – As Amended
               June 11, 2018 (as provided by LRI History LLC,
15
               2018-894, page 72-75).
16   5         Legislative History – August 3, 2018 Letter to                       0022-0024
               Senator Portantino from Mario De Bernardo, Deputy
17
               Attorney General, for Xavier Becerra, Attorney
18             General (as provided by LRI History LLC, 2018-
               894, pages 248-249).
19
     6         The Core Legislative History of Pending California                   0025-0437
20             Senate Bill 61- Portantino (2019-2020) (as provided
               by LRI History LLC)
21
     7         San Diego Sheriff’s Department “Sheriff’s Hiring                     0438-0441
22             Process” found on the San Diego Sheriff’s website
23   8         San Diego Police Department Hiring Requirements                      0442-0445
               and Application Processes
24   9         Chula Vista Police Department Hiring Requirements                    0446-0450
25             and Application Processes
     10        Los Angeles Police Department Hiring                                 0451-0456
26             Requirements and Application Processes
27   11        Los Angeles Sheriff Department Hiring                                0457-0459
               Requirements and Application Processes
28
                                                 19
               DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 1   12   Eligibility and Employment Requirements from FBI                     0460-0466
 2        Jobs.gov
     13   “Today’s Military – Enlisting in the Military”                       0467-0473
 3
     14   Military.com - “What to Except In Army Boot                          0474-0481
 4        Camp”
     15   Federal Bureau of Investigation, Criminal Justice                    0482-0484
 5
          Information Services Division,
 6        2018 Crime in the United States, Table 8
 7
     16   Federal Bureau of Investigation, Criminal Justice                    0485-0488
          Information Services Division,
 8        2018 Crime in the United States, Table 20
 9   17   ALLERRT Active Shooter Data: Characteristics of                      0489-0498
          Active Shootings, Advanced Law Enforcement
10        Rapid Response Training
11   18   Various digital articles discussing semiautomatic                    0499-0554
          centerfire firearms being used for hunting and
12        websites selling semiautomatic centerfire rifles for
13        hunting purposes

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28                                          20
          DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                            (3:19-CV-01226-L-AHG)
EXHIBIT "1"




    Exhibit 1
      0001
                                             LRI History LLC
                                              PO Box 2166, Placerville, CA 95667
                                             (916) 442.7660 · intent@lrihistory.com
                                                      www.lrihistory.com

          ____________________________________________________________________________________




                                Department of
                                  Finance
                                  Materials

           LRI History LLC hereby certifies that the accompanying record/s is/are true and correct copies of
           the original/s obtained from one or more official, public sources in California unless another source
           is indicated, with the following exceptions : In some cases, pages may have been reduced in size to
           fit an 8 ½" x 11" sized paper. Or, for readability purposes, pages may have been enlarged
           or cleansed of black marks or spots. Lastly, for ease of reference, paging and relevant identification
           have been inserted.




                                                       Exhibit 1
Provided by LRI History LLC                              0002                                2018-894 Page 250 of 358
                                     DEPARTMENT OF FINANCE BILL ANALYSIS

      AMENDMENT DATE: 06/28/2018                                        BILL NUMBER: SB 1100
      POSITION: Oppose                                                  AUTHOR: Portantino, Anthony


      BILL SUMMARY: Firearms: transfers.

      This bill prohibits the sale or transfer of any firearm by a licensed dealer to any person under 21 years of
      age, except as specifically exempted.

      FISCAL SUMMARY

      The Department of Justice estimates costs of $342,000 and 3.0 positions in fiscal year 2018-19, $654,000
      in 2019-20, and $556,000 in 2020-21 and ongoing to administer this bill. Specifically, the California Justice
      Information Services Division requires 3.0 positions and additional staff time to address the expected
      increase in arrest prints, update departmental documentation and procedures, and the ongoing
      maintenance support for the required systems. The Bureau of Firearms also requires additional staff time
      to update existing regulations. The Dealers' Record of Sale Special Account, which collects fees imposed
      on firearm purchasers, currently has a structural deficit and is unable to cover the costs of this bill.
      Therefore, this bill creates a General Fund cost pressure to fund these activities. Any request for additional
      resources will be evaluated through the annual budget process.

      The Department of Justice anticipates annual revenue loss of $152,000 to the Dealers' Record of Sale
      Special Account, $75,000 to the Firearms Safety and Enforcement Special Fund, and $8,000 to the
      Firearm Safety Account due to a reduction in Dealers' Record of Sale submissions and Firearms Safety
      Certificates resulting from the increased minimum age to purchase firearms. The major revenue sources
      for these funds are fees imposed on the firearms purchasing process, course fees, duplicate certificate
      fees, and test fees.

      By expanding the definition of an existing crime, this bill would have an impact on the county jail
      population. Under certain circumstances, the California Constitution requires the state to reimburse local
      entities for the increased costs associated with a state-imposed program that requires local entities to
      implement a new program or provide a higher level of service. Any local government costs resulting from
      the mandate in this measure would not be state-reimbursable because the mandate only involves the
      definition of a crime or the penalty for conviction of a crime. We note this measure could, however, impose
      new costs and workload on counties, which creates additional fiscal pressure on the local criminal justice
      system.

      COMMENTS

      The Department of Finance is opposed to this bill because it expands an existing crime which would lead to
      additional cases entering the court system, increase the statewide adult jail population, and impact the
      ability of counties to manage their offender population since certain lower-level offenders now serve their
      sentence in county jails and/or are supervised by county probation departments. To successfully implement
      public safety realignment, counties must have maximum flexibility in allocating their public safety
      resources. New laws that impose additional criminal sanctions at this critical time will further strain the




      Analyst/Principal             Date        Program Budget Manager                      Date
      (0210) E.Jungwirth                        Amy Jarvis

      Department Deputy Director                                                            Date

      Governor's Office:         By:                         Date:                      Position Approved
                                                                                      Position Disapproved
      BILL ANALYSIS                                                                   Form DF-43 (Rev 03/95 Buff)
                                                       Exhibit 1
Provided by LRI History LLC                              0003                                  2018-894 Page 251 of 358
                                                            (2)
      BILL ANALYSIS--(CONTINUED)                                                                          Form DF-43
      AUTHOR                                      AMENDMENT DATE                                       BILL NUMBER

      Portantino, Anthony                               06/28/2018                                            SB 1100


      COMMENTS (continued)


      local criminal justice system by imposing additional fiscal pressure on county public safety resources. In
      addition, this bill creates General Fund cost pressures that are not included in the Administration's fiscal
      plan.

      Existing law prohibits the sale or transfer of a handgun, except as specifically exempted, to any
      person under 21 years of age. Existing law also prohibits the sale or transfer of a firearm, other than a
      handgun, except as specifically exempted, to any person under 18 years of age. This bill would prohibit the
      sale or transfer of any firearm by a licensed dealer, except as specifically exempted, to any person under
      21 years of age.

      Existing law also requires a person who wishes to manufacture or assemble a firearm to first apply to the
      Department of Justice for a unique serial number or other identifying mark. Applicants must be at least 18
      years of age for a firearm that is not a handgun, and at least 21 years of age for a firearm that is a
      handgun. This bill instead requires an applicant to be at least 21 years of age for any firearm, except that
      applications made before February 1, 2019, can be granted for an applicant who is at least 18 years of age
      but less than 21 years of age for a firearm that is not a handgun.

      This bill also includes specific exemptions to these prohibitions, including, among others, an active peace
      officer who is authorized to carry a firearm in the course and scope of his or her employment.

      According to the author's office, raising the age limit to 21 years of age to purchase a firearm insures we as
      Californians are taking proper steps toward public safety.




                                    SO                            (Fiscal Impact by Fiscal Year)
      Code/Department               LA                                (Dollars in Thousands)
      Agency or Revenue             CO     PROP                                                                  Fund
      Type                          RV      98     FC       2018-2019 FC          2019-2020 FC         2020-2021 Code
      0820/Justice                  SO      No     C               342 C                654 C               556 0001




                                                        Exhibit 1
Provided by LRI History LLC                               0004                                     2018-894 Page 252 of 358
EXHIBIT "2"




    Exhibit 2
      0005
                              Exhibit 2
Provided by LRI History LLC
                                0006      2018-894 Page 50 of 358
                              Exhibit 2
Provided by LRI History LLC
                                0007      2018-894 Page 51 of 358
                              Exhibit 2
Provided by LRI History LLC
                                0008      2018-894 Page 52 of 358
                              Exhibit 2
Provided by LRI History LLC
                                0009      2018-894 Page 53 of 358
                              Exhibit 2
Provided by LRI History LLC
                                0010      2018-894 Page 54 of 358
                              Exhibit 2
Provided by LRI History LLC
                                0011      2018-894 Page 55 of 358
                              Exhibit 2
Provided by LRI History LLC
                                0012      2018-894 Page 56 of 358
EXHIBIT "3"




    Exhibit 3
      0013
                              Exhibit 3
Provided by LRI History LLC     0014      2018-894 Page 69 of 358
                              Exhibit 3
Provided by LRI History LLC     0015      2018-894 Page 70 of 358
                              Exhibit 3
Provided by LRI History LLC     0016      2018-894 Page 71 of 358
EXHIBIT "4"




    Exhibit 4
      0017
                              Exhibit 4
Provided by LRI History LLC     0018      2018-894 Page 72 of 358
                              Exhibit 4
Provided by LRI History LLC     0019      2018-894 Page 73 of 358
                              Exhibit 4
Provided by LRI History LLC     0020      2018-894 Page 74 of 358
                              Exhibit 4
Provided by LRI History LLC     0021      2018-894 Page 75 of 358
EXHIBIT "5"




    Exhibit 5
      0022
                              Exhibit 5
Provided by LRI History LLC     0023      2018-894 Page 248 of 358
                              Exhibit 5
Provided by LRI History LLC     0024      2018-894 Page 249 of 358
EXHIBIT "6"




    Exhibit 6
      0025
                             LRI History LLC
                                   intent@lrihistory.com
                                    www.lrihistory.com
                                       (916) 442.7660

____________________________________________________________________________________




                             The Core
                       Legislative History of

                      Pending California
                   Senate Bill 61 – Portantino
                          (2019-2020)




                                   Exhibit 6
                                     0026
                               © 2019 LRI, All Rights Reserved

 No part of this report may be reproduced or transmitted in any form or by any means without the
express written consent of LRI History LLC. Reproduction of any part of this report beyond that
permitted by the United States Copyright Act without the express written consent of the copyright
                                       owner is unlawful.




                                             ii
                                        Exhibit 6
                                          0027
                                     LRI History LLC
                                            intent@lrihistory.com
                                             www.lrihistory.com
                                                (916) 442.7660

____________________________________________________________________________________


                         Authentication of the Records and Table of Contents

                        Core Legislative History Research Report Regarding:
                         Pending California SB 61 – Portantino (2019-2020)


I, Lisa Hampton, declare that this report includes:

•   Historical documents relating to the above legislation. These documents were obtained by the
    staff of LRI History LLC, or under their direction, and are true and correct copies of the originals
    obtained from the designated official, public sources in California unless another source is
    indicated, with the following exceptions: In some cases, pages may have been reduced in size to
    fit an 8 ½” x 11” sized paper. Or, for readability purposes, pages may have been enlarged or
    cleansed of black marks or spots. Lastly, paging and relevant identification have been inserted.

       Since 1983 LRI has specialized in the historical research surrounding the adoption,
       amendment and/or repeal of California statutes, regulations and constitutional provisions
       pursuant to California Code of Civil Procedure § 1859 which states in pertinent part: "In the
       construction of a statute the intention of the Legislature ... is to be pursued, if possible ....”
       Our research and expert witness services have assisted the courts in understanding and
       applying the underlying purpose of enactments in countless cases, such as Redlands
       Community Hospital v. New England Mutual Life Insurance Co, 23 Cal. App.4th 899 at 906
       (1994). LRI also provides similar research for other states and at the federal level.
       (Formerly Legislative Research Institute, Legislative Research, Incorporated, and Legislative
       Research & Intent LLC).

•   A table of contents itemizing the documents. This table of contents cites the sources of the
    documents.

I declare under penalty of perjury under the laws of the United States and the State of California that
the foregoing is true and correct and that I could and would so testify in a court of law if called to be
a witness.

Executed October 10, 2019.


Lisa Hampton, President




                                                 iii
                                            Exhibit  6
                                              0028
                                                         Table of Contents

PRIMARY SOURCE RECORDS (UNPUBLISHED HARDCOPY): At least one official California
source is cited for the primary source records provided in this report. Multiple copies may have
been obtained from various sources (primarily State Capitol, the state library system and/or
legislative offices), but the clearest/most legible version was selected for this report.



                                                      ENACTMENT HISTORY

                                                                  GENERAL

Printed bill materials ...........................................................................................................................2
(Source: Official Legislative Online Database)

Calendar or Final History excerpt of the bill ................................................................................119
(Source: Official Legislative Online Database)



                                          UNITEMIZED MATERIALS BY SOURCE

Online Analyses ................................................................................................................................121

          Bill analyses ...........................................................................................................................122

          (Source: Official Legislative Online Database)


Senate policy committee file – Public Safety .................................................................................169

          Bill analysis............................................................................................................................170

          Unitemized materials .............................................................................................................175

          (Source: State Capitol)




                                                                   iv
                                                              Exhibit 6
                                                                0029
Senate fiscal committee file – Appropriations ...............................................................................226

          Bill analyses ...........................................................................................................................227

          Unitemized materials .............................................................................................................232

          (Source: State Capitol)


Office of Senate Floor Analyses file ................................................................................................233

          Bill analysis............................................................................................................................234

          Unitemized materials .............................................................................................................246

          (Source: State Capitol)


Assembly policy committee file – Public Safety ............................................................................289

          Bill analyses ...........................................................................................................................290

          Unitemized materials .............................................................................................................308

          (Source: State Capitol)


Assembly fiscal committee file – Appropriations ..........................................................................365

          Bill analysis............................................................................................................................366

          (Source: State Capitol)




                                                                   v
                                                              Exhibit 6
                                                                0030
                                             LRI History LLC
                                                    intent@lrihistory.com
                                                     www.lrihistory.com
                                                        (916) 442.7660

          ____________________________________________________________________________________




                                        General
                                       Enactment
                                        History


           LRI History LLC hereby certifies that the accompanying record/s is/are true and correct copies of
           the original/s obtained from one or more official, public sources in California unless another source
           is indicated, with the following exceptions : In some cases, pages may have been reduced in size to
           fit an 8 ½" x 11" sized paper. Or, for readability purposes, pages may have been enlarged
           or cleansed of black marks or spots. Lastly, for ease of reference, paging and relevant identification
           have been inserted.




                                                      Exhibit 6
Provided by LRI History LLC                             0031                               SB 61 (2019) Page 1 of 367
       SENATE BILL                                                      No. 61


                        Introduced by Senator Portantino
               (Principal coauthors: Senators Glazer and Wiener)
                       (Coauthor: Assembly Member Bonta)


                                   January 3, 2019



         An act to amend Sections 26835, 27535, 27540, and 27590 of the
       Penal Code, relating to firearms.

                            legislative counsel’s digest
          SB 61, as introduced, Portantino. Firearms: transfers.
          Existing law, subject to exceptions, prohibits a person from making
       more than one application to purchase a handgun within any 30-day
       period. A violation of that prohibition is a crime. Existing law prohibits
       a firearms dealer from delivering a handgun to a person whenever the
       dealer is notified by the Department of Justice that within the preceding
       30-day period the purchaser has made another application to purchase
       a handgun that does not fall within an exception to the 30-day
       prohibition. A violation of that delivery prohibition by the dealer is a
       crime.
          This bill would make the 30-day prohibition and the dealer delivery
       prohibition described above applicable to all types of firearms. The bill
       would also exempt from that prohibition the purchase of a firearm, other
       than a handgun, by a person who possesses a valid, unexpired hunting
       license issued by the state, and the acquisition of a firearm, other than
       a handgun, at specified charity fundraising events.
          By expanding the scope of existing crimes, this bill would impose a
       state-mandated local program.
          The California Constitution requires the state to reimburse local
       agencies and school districts for certain costs mandated by the state.
       Statutory provisions establish procedures for making that reimbursement.




                                                         Exhibit 6
Provided by LRI History LLC                                0032                     SB 61 (2019) Page 2 of 367
                                         2

         This bill would provide that no reimbursement is required by this act
       for a specified reason.
          Vote: majority. Appropriation: no. Fiscal committee: yes.​
       State-mandated local program: yes.​

             The people of the State of California do enact as follows:

     line 1      SECTION 1. Section 26835 of the Penal Code is amended to
     line 2 read:
     line 3      26835. (a) A licensee shall post conspicuously post within
     line 4 the licensed premises the following warnings in block letters not
     line 5 less than one inch in height:
     line 6     (1)
     line 7     (a) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
     line 8 SECURELY STORED TO PREVENT ACCESS BY CHILDREN
     line 9 AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
    line 10 STRICT LAWS PERTAINING TO FIREARMS, AND YOU
  line 11 MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
  line 12 WITH THEM. VISIT THE WEB SITE OF THE CALIFORNIA
         13lineA T T O R N E Y              G E N E R A L                AT
  line 14 HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
   line 15 FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
  line 16 CAN COMPLY.”
  line 17       (2)
   line 18      (b) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
   line 19 PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
   line 20 A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
  line 21 USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
    line 22 IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
    line 23 MISDEMEANOR OR A FELONY UNLESS YOU STORED
   line 24 THE FIREARM IN A LOCKED CONTAINER OR LOCKED
   line 25 THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
  line 26 FROM TEMPORARILY FUNCTIONING.”
  line 27       (3)
    line 28     (c) “CHILDREN MAY BE UNABLE TO DISTINGUISH
  line 29 FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
  line 30 CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
   line 31 PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 32 BEING CONCEALED UPON THE PERSON, WITHIN ANY
   line 33 PREMISES UNDER YOUR CUSTODY OR CONTROL, AND




                                                       Exhibit 6
Provided by LRI History LLC                              0033                    SB 61 (2019) Page 3 of 367
                                      3

     line 1      A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
      line 2     THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
      line 3     MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
     line 4      STORED THE FIREARM IN A LOCKED CONTAINER, OR
     line 5      LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
     line 6      KEEP IT FROM TEMPORARILY FUNCTIONING.”
     line 7        (4)
       line 8      (d) “YOU MAY BE GUILTY OF A MISDEMEANOR,
    line 9       INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
   line 10       YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 11        ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
   line 12       USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
  line 13        SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
   line 14       STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 15        LOCKED THE FIREARM WITH A LOCKING DEVICE.”
  line 16          (5)
     line 17       (e) “IF YOU NEGLIGENTLY STORE OR LEAVE A
  line 18        LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
   line 19       CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
   line 20       YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
       line21    GUILTY OF A MISDEMEANOR, INCLUDING A
  line 22        SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
   line 23       IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
  line 24        WITH A LOCKING DEVICE.”
  line 25          (6)
  line 26          (f) “DISCHARGING FIREARMS IN POORLY VENTILATED
        line27   AREAS, CLEANING FIREARMS, OR HANDLING
   line 28       AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
     line 29     SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
  line 30        REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
  line 31        INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
  line 32        WASH HANDS THOROUGHLY AFTER EXPOSURE.”
  line 33          (7)
   line 34         (g) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
  line 35        DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
   line 36       THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
        line37   DAYS AFTER YOU COMPLETE THE INITIAL
   line 38       BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
  line 39        TO GO THROUGH THE BACKGROUND CHECK PROCESS




                                                Exhibit 6
Provided by LRI History LLC                       0034              SB 61 (2019) Page 4 of 367
                                               4

        line 1   A SECOND TIME IN ORDER TO TAKE PHYSICAL
     line 2      POSSESSION OF THAT FIREARM.”
     line 3        (8)
      line 4       (h) “NO PERSON SHALL MAKE AN APPLICATION TO
      line 5     PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
    line 6       OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
       line 7    THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
     line 8      DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
    line 9       MADE AN APPLICATION TO PURCHASE MORE THAN ONE
   line 10       PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 11       BEING CONCEALED UPON THE PERSON WITHIN ANY
  line 12        30-DAY PERIOD.”
  line 13          (9)
  line 14          (i) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
  line 15        STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
  line 16        LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
  line 17        OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
   line 18       YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
  line 19        THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
  line 20          (b) This section shall become operative on January 1, 2019.
  line 21           SEC. 2. Section 27535 of the Penal Code is amended to read:
   line 22          27535. (a) No A person shall not make an application to
  line 23        purchase more than one handgun firearm within any 30-day period.
  line 24          (b) Subdivision (a) shall does not apply to any of the following:
  line 25          (1) Any law enforcement agency.
   line 26         (2) Any agency duly authorized to perform law enforcement
  line 27        duties.
  line 28          (3) Any state or local correctional facility.
   line 29         (4) Any private security company licensed to do business in
  line 30        California.
   line 31         (5) Any person who is properly identified as a full-time paid
  line 32        peace officer, as defined in Chapter 4.5 (commencing with Section
  line 33        830) of Title 3 of Part 2, and who is authorized to, and does carry
  line 34        a firearm during the course and scope of employment as a peace
  line 35        officer.
  line 36          (6) Any motion picture, television, or video production company
   line 37       or entertainment or theatrical company whose production by its
  line 38        nature involves the use of a firearm.
  line 39          (7) Any person who may, pursuant to Article 2 (commencing
  line 40        with Section 27600), Article 3 (commencing with Section 27650),




                                                             Exhibit 6
Provided by LRI History LLC                                    0035                    SB 61 (2019) Page 5 of 367
                                             5

     line 1    or Article 4 (commencing with Section 27700), claim an exemption
     line 2    from the waiting period set forth in Section 27540.
     line 3       (8) Any transaction conducted through a licensed firearms dealer
     line 4    pursuant to Chapter 5 (commencing with Section 28050).
     line 5       (9) Any person who is licensed as a collector pursuant to Chapter
     line 6    44 (commencing with Section 921) of Title 18 of the United States
     line 7    Code and the regulations issued pursuant thereto, and has a current
      line 8   certificate of eligibility issued by the Department of Justice
     line 9    pursuant to Article 1 (commencing with Section 26700) of Chapter
  line 10      2.
    line 11       (10) The exchange of a handgun firearm where the dealer
  line 12      purchased that firearm from the person seeking the exchange within
  line 13      the 30-day period immediately preceding the date of exchange or
  line 14      replacement.
  line 15         (11) The replacement of a handgun firearm when the person’s
  line 16      handgun firearm was lost or stolen, and the person reported that
   line 17     firearm lost or stolen pursuant to Section 25250 prior to the
  line 18      completion of the application to purchase the replacement handgun.
  line 19      replacement.
  line 20         (12) The return of any handgun firearm to its owner.
  line 21         (13) A community college that is certified by the Commission
    line 22    on Peace Officer Standards and Training to present the law
  line 23      enforcement academy basic course or other commission-certified
  line 24      law enforcement training.
   line 25        (14) The purchase of a firearm, other than a handgun, by a
   line 26     person who possesses a valid, unexpired hunting license issued
  line 27      by the Department of Fish and Wildlife.
  line 28         (15) The acquisition of a firearm, other than a handgun, at an
  line 29      auction or similar event conducted by a nonprofit public benefit
    line 30    or mutual benefit corporation to fund the activities of that
  line 31      corporation or local chapters of that corporation.
  line 32         (c) For the purposes of paragraphs (14) and (15) of subdivision
   line 33     (b), the frame or receiver of a firearm is a handgun unless the
    line 34    frame or receiver listed in the application to purchase and
   line 35     delivered to the recipient is equipped with, is attached to, or is
  line 36      concurrently accompanied by, a barrel of 16 inches or greater in
  line 37      length.
  line 38          SEC. 3. Section 27540 of the Penal Code is amended to read:




                                                           Exhibit 6
Provided by LRI History LLC                                  0036                     SB 61 (2019) Page 6 of 367
                                              6

    line 1        27540. A dealer, whether or not acting pursuant to Chapter 5
    line 2    (commencing with Section 28050), shall not deliver a firearm to
    line 3    a person, as follows:
    line 4       (a) Within 10 days of the application to purchase, or, after notice
    line 5    by the department pursuant to Section 28220, within 10 days of
     line 6   the submission to the department of any correction to the
    line 7    application, or within 10 days of the submission to the department
    line 8    of any fee required pursuant to Section 28225, whichever is later.
    line 9       (b) Unless unloaded and securely wrapped or unloaded and in
  line 10     a locked container.
  line 11        (c) Unless the purchaser, transferee, or person being loaned the
  line 12     firearm presents clear evidence of the person’s identity and age to
  line 13     the dealer.
  line 14        (d) Whenever the dealer is notified by the Department of Justice
  line 15     that the person is prohibited by state or federal law from possessing,
  line 16     receiving, owning, or purchasing a firearm.
   line 17       (e) A handgun shall not be delivered unless the purchaser,
  line 18     transferee, or person being loaned the handgun presents a handgun
   line 19    safety certificate. Commencing January 1, 2015, any firearm,
  line 20     including a handgun, shall not be delivered unless the purchaser,
  line 21     transferee, or person being loaned the firearm presents a firearm
  line 22     safety certificate to the dealer, except that in the case of a handgun,
  line 23     an unexpired handgun safety certificate may be presented.
  line 24        (f) A handgun firearm shall not be delivered whenever the dealer
  line 25     is notified by the Department of Justice that within the preceding
   line 26    30-day period the purchaser has made another application to
  line 27     purchase a handgun firearm and that the previous application to
   line 28    purchase involved none did not involve any of the entities or
  line 29     circumstances specified in subdivision (b) of Section 27535.
  line 30         SEC. 4. Section 27590 of the Penal Code is amended to read:
  line 31         27590. (a) Except as provided in subdivision (b), (c), or (e),
  line 32     a violation of this article is a misdemeanor.
  line 33        (b) If any of the following circumstances apply, a violation of
  line 34     this article is punishable by imprisonment pursuant to subdivision
  line 35     (h) of Section 1170 for two, three, or four years. years:
  line 36        (1) If the violation is of subdivision (a) of Section 27500.
   line 37       (2) If the defendant has a prior conviction of violating the
  line 38     provisions, other than Section 27535, Section 27560 involving a
  line 39     firearm that is not a handgun, or Section 27565 involving a firearm
  line 40     that is not a handgun, of this article or former Section 12100 of




                                                            Exhibit 6
Provided by LRI History LLC                                   0037                      SB 61 (2019) Page 7 of 367
                                               7

     line 1    this code, as Section 12100 read at any time from when it was
     line 2    enacted by Section 3 of Chapter 1386 of the Statutes of 1988 to
     line 3    when it was repealed by Section 18 of Chapter 23 of the Statutes
     line 4    of 1994, or Section 8101 of the Welfare and Institutions Code.
      line 5      (3) If the defendant has a prior conviction of violating any
     line 6    offense specified in Section 29905 or of a violation of Section
     line 7    32625 or 33410, or of former Section 12560, as that section read
    line 8     at any time from when it was enacted by Section 4 of Chapter 931
     line 9    of the Statutes of 1965 to when it was repealed by Section 14 of
   line 10     Chapter 9 of the Statutes of 1990, or of any provision listed in
  line 11      Section 16590.
  line 12         (4) If the defendant is in a prohibited class described in Chapter
  line 13      2 (commencing with Section 29800) or Chapter 3 (commencing
  line 14      with Section 29900) of Division 9 of this title, or Section 8100 or
  line 15      8103 of the Welfare and Institutions Code.
    line 16       (5) A violation of this article by a person who actively
  line 17      participates in a “criminal street gang” as defined in Section 186.22.
  line 18         (6) A violation of Section 27510 involving the delivery of any
  line 19      firearm to a person who the dealer knows, or should know, is a
  line 20      minor.
  line 21         (c) If any of the following circumstances apply, a violation of
  line 22      this article shall be punished by imprisonment in a county jail not
  line 23      exceeding one year or pursuant to subdivision (h) of Section 1170,
   line 24     or by a fine not to exceed one thousand dollars ($1,000), or by
  line 25      both that fine and imprisonment. imprisonment:
  line 26         (1) A violation of Section 27515, 27520, or subdivision (b) of
  line 27      Section 27500.
   line 28        (2) A violation of Section 27505 involving the sale, loan, or
  line 29      transfer of a handgun to a minor.
   line 30        (3) A violation of Section 27510 involving the delivery of a
  line 31      handgun.
  line 32         (4) A violation of subdivision (a), (c), (d), (e), or (f) of Section
  line 33      27540 involving a handgun.
  line 34         (5) A violation of Section 27545 involving a handgun.
  line 35         (6) A violation of Section 27550.
  line 36         (7) A violation of Section 27585 involving a handgun.
  line 37         (d) If both of the following circumstances apply, an additional
  line 38      term of imprisonment pursuant to subdivision (h) of Section 1170
   line 39     for one, two, or three years shall be imposed in addition and
  line 40      consecutive to the sentence prescribed. prescribed:




                                                             Exhibit 6
Provided by LRI History LLC                                    0038                      SB 61 (2019) Page 8 of 367
                                             8

    line 1       (1) A violation of Section 27510 or subdivision (b) of Section
    line 2     27500.
     line 3      (2) The firearm transferred in violation of Section 27510 or
      line 4   subdivision (b) of Section 27500 is used in the subsequent
    line 5     commission of a felony for which a conviction is obtained and the
    line 6     prescribed sentence is imposed.
     line 7      (e) (1) A first violation of Section 27535 is an infraction
    line 8     punishable by a fine of fifty dollars ($50).
      line 9     (2) A second violation of Section 27535 is an infraction
  line 10      punishable by a fine of one hundred dollars ($100).
   line 11       (3) A third or subsequent violation of Section 27535 is a
  line 12      misdemeanor.
  line 13        (4) For purposes of this subdivision subdivision, each application
  line 14      to purchase a handgun firearm in violation of Section 27535 shall
  line 15      be deemed is a separate offense.
  line 16         SEC. 5. No reimbursement is required by this act pursuant to
  line 17      Section 6 of Article XIIIB of the California Constitution because
  line 18      the only costs that may be incurred by a local agency or school
  line 19      district will be incurred because this act creates a new crime or
  line 20      infraction, eliminates a crime or infraction, or changes the penalty
  line 21      for a crime or infraction, within the meaning of Section 17556 of
  line 22      the Government Code, or changes the definition of a crime within
   line 23     the meaning of Section 6 of Article XIII B of the California
  line 24      Constitution.




                                             O




                                                           Exhibit 6
Provided by LRI History LLC                                  0039                     SB 61 (2019) Page 9 of 367
                      AMENDED IN SENATE MAY 17, 2019

       SENATE BILL                                                       No. 61


                        Introduced by Senator Portantino
               (Principal coauthors: Senators Glazer and Wiener)
                           (Coauthor: Senator Skinner)
                       (Coauthor: Assembly Member Bonta)


                                   January 3, 2019



          An act to amend Sections 26835, 27535, 27540, 27510, 27540, and
       27590 of of, and to amend, repeal, and add Sections 26835 and 27535
       of, the Penal Code, relating to firearms.

                             legislative counsel’s digest
          SB 61, as amended, Portantino. Firearms: transfers.
         Existing law, subject to exceptions, prohibits a person from making
       more than one application to purchase a handgun within any 30-day
       period. A violation of that prohibition is a crime. Existing law prohibits
       a firearms dealer from delivering a handgun to a person whenever the
       dealer is notified by the Department of Justice that within the preceding
       30-day period the purchaser has made another application to purchase
       a handgun that does not fall within an exception to the 30-day
       prohibition. A violation of that delivery prohibition by the dealer is a
       crime.
         This bill would would, effective July 1, 2021, make the 30-day
       prohibition and the dealer delivery prohibition described above
       applicable to all types of firearms. The bill would also exempt from
       that prohibition the purchase of a firearm, other than a handgun, by a
       person who possesses a valid, unexpired hunting license issued by the
       state, and the acquisition of a firearm, other than a handgun, at specified
       charity fundraising events.




                                                          Exhibit 6
Provided by LRI History LLC                                 0040                     SB 61 (2019) Page 10 of 367
                                          2

         Existing law prohibits a licensed firearm dealer from selling a firearm
       to a person under 21 years of age. Existing law provides an exemption
       to this prohibition for the sale of a firearm, other than a handgun, to a
       person 18 years of age or older who has a valid hunting license or is
       an honorably discharged member of the Armed Forces.
         This bill would prohibit the sale of a semiautomatic centerfire rifle
       to either of those exempted persons who are under 21 years of age.
         By expanding the scope of existing crimes, this bill would impose a
       state-mandated local program.
         The California Constitution requires the state to reimburse local
       agencies and school districts for certain costs mandated by the state.
       Statutory provisions establish procedures for making that reimbursement.
         This bill would provide that no reimbursement is required by this act
       for a specified reason.
          Vote: majority. Appropriation: no. Fiscal committee: yes.​
       State-mandated local program: yes.​

              The people of the State of California do enact as follows:

     line 1      SECTION 1. Section 26835 of the Penal Code is amended to
     line 2 read:
     line 3      26835. A licensee shall conspicuously post within the licensed
     line 4 premises the following warnings in block letters not less than one
     line 5 inch in height:
     line 6     (a)
     line 7       “FIREARMS MUST BE HANDLED RESPONSIBLY AND
     line 8 SECURELY STORED TO PREVENT ACCESS BY CHILDREN
     line 9 AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
    line 10 STRICT LAWS PERTAINING TO FIREARMS, AND YOU
  line 11 MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
  line 12 WITH THEM. VISIT THE WEB SITE OF THE CALIFORNIA
         13lineA T T O R N E Y               G E N E R A L                 AT
  line 14 HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
   line 15 FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
  line 16 CAN COMPLY.”
  line 17       (b)
  line 18         “IF YOU KEEP A LOADED FIREARM WITHIN ANY
   line 19 PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
   line 20 A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
  line 21 USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES




                                                        Exhibit 6
Provided by LRI History LLC                               0041                     SB 61 (2019) Page 11 of 367
                                      3

       line 1    IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
      line 2     MISDEMEANOR OR A FELONY UNLESS YOU STORED
      line 3     THE FIREARM IN A LOCKED CONTAINER OR LOCKED
      line 4     THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
     line 5      FROM TEMPORARILY FUNCTIONING.”
       line 6      (c) “CHILDREN MAY BE UNABLE TO DISTINGUISH
     line 7      FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
     line 8      CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
      line 9     PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 10       BEING CONCEALED UPON THE PERSON, WITHIN ANY
   line 11       PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
  line 12        A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
    line 13      THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
    line 14      MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
   line 15       STORED THE FIREARM IN A LOCKED CONTAINER, OR
   line 16       LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
  line 17        KEEP IT FROM TEMPORARILY FUNCTIONING.”
     line 18       (d) “YOU MAY BE GUILTY OF A MISDEMEANOR,
  line 19        INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
   line 20       YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 21        ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
   line 22       USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
  line 23        SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
   line 24       STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 25        LOCKED THE FIREARM WITH A LOCKING DEVICE.”
     line 26       (e) “IF YOU NEGLIGENTLY STORE OR LEAVE A
  line 27        LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
   line 28       CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
   line 29       YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
        line30   GUILTY OF A MISDEMEANOR, INCLUDING A
  line 31        SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
   line 32       IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
  line 33        WITH A LOCKING DEVICE.”
  line 34          (f) “DISCHARGING FIREARMS IN POORLY VENTILATED
        line35   AREAS, CLEANING FIREARMS, OR HANDLING
   line 36       AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
      line 37    SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
  line 38        REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
  line 39        INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
  line 40        WASH HANDS THOROUGHLY AFTER EXPOSURE.”




                                                Exhibit 6
Provided by LRI History LLC                       0042              SB 61 (2019) Page 12 of 367
                                               4

      line 1       (g) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
     line 2      DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
     line 3      THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         line4   DAYS AFTER YOU COMPLETE THE INITIAL
     line 5      BACKGROUND CHECK PAPERWORK, YOU HAVE TO GO
       line 6    THROUGH THE BACKGROUND CHECK PROCESS A
        line7    SECOND TIME IN ORDER TO TAKE PHYSICAL
     line 8      POSSESSION OF THAT FIREARM.”
      line 9       (h) “NO PERSON SHALL MAKE AN APPLICATION TO
    line 10      PURCHASE MORE THAN ONE FIREARM WITHIN ANY
  line 11        30-DAY PERIOD AND NO DELIVERY SHALL BE MADE TO
    line 12      ANY PERSON WHO HAS MADE AN APPLICATION TO
    line 13      PURCHASE MORE THAN ONE FIREARM WITHIN ANY
  line 14        30-DAY PERIOD.”
  line 15          (i) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
  line 16        STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
  line 17        LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
  line 18        OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
   line 19       YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
  line 20        THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
  line 21           SEC. 2. Section 27535 of the Penal Code is amended to read:
  line 22           27535. (a) A person shall not make an application to purchase
  line 23        more than one firearm within any 30-day period.
  line 24          (b) Subdivision (a) does not apply to any of the following:
  line 25          (1) Any law enforcement agency.
   line 26         (2) Any agency duly authorized to perform law enforcement
  line 27        duties.
  line 28          (3) Any state or local correctional facility.
   line 29         (4) Any private security company licensed to do business in
  line 30        California.
   line 31         (5) Any person who is properly identified as a full-time paid
  line 32        peace officer, as defined in Chapter 4.5 (commencing with Section
  line 33        830) of Title 3 of Part 2, and who is authorized to, and does carry
  line 34        a firearm during the course and scope of employment as a peace
  line 35        officer.
  line 36          (6) Any motion picture, television, or video production company
   line 37       or entertainment or theatrical company whose production by its
  line 38        nature involves the use of a firearm.
  line 39          (7) Any person who may, pursuant to Article 2 (commencing
  line 40        with Section 27600), Article 3 (commencing with Section 27650),




                                                             Exhibit 6
Provided by LRI History LLC                                    0043                    SB 61 (2019) Page 13 of 367
                                              5

     line 1    or Article 4 (commencing with Section 27700), claim an exemption
     line 2    from the waiting period set forth in Section 27540.
     line 3       (8) Any transaction conducted through a licensed firearms dealer
     line 4    pursuant to Chapter 5 (commencing with Section 28050).
     line 5       (9) Any person who is licensed as a collector pursuant to Chapter
     line 6    44 (commencing with Section 921) of Title 18 of the United States
     line 7    Code and the regulations issued pursuant thereto, and has a current
      line 8   certificate of eligibility issued by the Department of Justice
     line 9    pursuant to Article 1 (commencing with Section 26700) of Chapter
  line 10      2.
  line 11         (10) The exchange of a firearm where the dealer purchased that
  line 12      firearm from the person seeking the exchange within the 30-day
  line 13      period immediately preceding the date of exchange or replacement.
  line 14         (11) The replacement of a firearm when the person’s firearm
   line 15     was lost or stolen, and the person reported that firearm lost or
   line 16     stolen pursuant to Section 25250 prior to the completion of the
  line 17      application to purchase the replacement.
  line 18         (12) The return of any firearm to its owner.
  line 19         (13) A community college that is certified by the Commission
    line 20    on Peace Officer Standards and Training to present the law
  line 21      enforcement academy basic course or other commission-certified
  line 22      law enforcement training.
   line 23        (14) The purchase of a firearm, other than a handgun, by a
  line 24      person who possesses a valid, unexpired hunting license issued by
  line 25      the Department of Fish and Wildlife.
  line 26         (15) The acquisition of a firearm, other than a handgun, at an
  line 27      auction or similar event conducted by a nonprofit public benefit
    line 28    or mutual benefit corporation to fund the activities of that
  line 29      corporation or local chapters of that corporation.
  line 30         (c) For the purposes of paragraphs (14) and (15) of subdivision
  line 31      (b), the frame or receiver of a firearm is a handgun unless the frame
  line 32      or receiver listed in the application to purchase and delivered to
  line 33      the recipient is equipped with, is attached to, or is concurrently
  line 34      accompanied by, a barrel of 16 inches or greater in length.
  line 35          SECTION 1. Section 26835 of the Penal Code is amended to
  line 36      read:
   line 37         26835. (a) A licensee shall post conspicuously within the
  line 38      licensed premises the following warnings in block letters not less
  line 39      than one inch in height:




                                                            Exhibit 6
Provided by LRI History LLC                                   0044                     SB 61 (2019) Page 14 of 367
                                      6

   line    1       (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
   line    2     SECURELY STORED TO PREVENT ACCESS BY CHILDREN
   line    3     AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
    line   4     STRICT LAWS PERTAINING TO FIREARMS, AND YOU
   line    5     MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
   line    6     WITH THEM. VISIT THE WEB SITE OF THE CALIFORNIA
           7   line
                 AT T O R N E Y           G E N E R A L        AT
     line 8      HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
      line 9     FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
  line 10        CAN COMPLY.”
   line 11         (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
  line 12        PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
   line 13       A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
  line 14        USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
    line 15      IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
   line 16       MISDEMEANOR OR A FELONY UNLESS YOU STORED
   line 17       THE FIREARM IN A LOCKED CONTAINER OR LOCKED
   line 18       THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
  line 19        FROM TEMPORARILY FUNCTIONING.”
    line 20        (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
  line 21        FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
  line 22        CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
   line 23       PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 24       BEING CONCEALED UPON THE PERSON, WITHIN ANY
  line 25        PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
  line 26        A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
   line 27       THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
    line 28      MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
   line 29       STORED THE FIREARM IN A LOCKED CONTAINER, OR
   line 30       LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
  line 31        KEEP IT FROM TEMPORARILY FUNCTIONING.”
     line 32       (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
  line 33        INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
  line 34        YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 35        ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
   line 36       USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
  line 37        SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
   line 38       STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 39        LOCKED THE FIREARM WITH A LOCKING DEVICE.”




                                                Exhibit 6
Provided by LRI History LLC                       0045               SB 61 (2019) Page 15 of 367
                                            7

       line 1      (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
    line 2       LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
     line 3      CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
     line 4      YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         line5   GUILTY OF A MISDEMEANOR, INCLUDING A
    line 6       SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
     line 7      IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
     line 8      WITH A LOCKING DEVICE.”
    line 9         (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
       line10    AREAS, CLEANING FIREARMS, OR HANDLING
   line 11       AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
     line 12     SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
  line 13        REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
  line 14        INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
  line 15        WASH HANDS THOROUGHLY AFTER EXPOSURE.”
   line 16         (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
  line 17        DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
   line 18       THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
        line19   DAYS AFTER YOU COMPLETE THE INITIAL
   line 20       BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
  line 21        TO GO THROUGH THE BACKGROUND CHECK PROCESS
     line 22     A SECOND TIME IN ORDER TO TAKE PHYSICAL
  line 23        POSSESSION OF THAT FIREARM.”
   line 24         (8) “NO PERSON SHALL MAKE AN APPLICATION TO
   line 25       PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
  line 26        OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
    line 27      THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
  line 28        DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
  line 29        MADE AN APPLICATION TO PURCHASE MORE THAN ONE
   line 30       PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 31       BEING CONCEALED UPON THE PERSON WITHIN ANY
  line 32        30-DAY PERIOD.”
  line 33          (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
  line 34        STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
  line 35        LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
  line 36        OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
   line 37       YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
  line 38        THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
  line 39          (b) This section shall become operative on January 1, 2019.




                                                         Exhibit 6
Provided by LRI History LLC                                0046                  SB 61 (2019) Page 16 of 367
                                               8

      line 1        (b) This section shall remain in effect only until July 1, 2021,
     line 2      and as of that date is repealed.
     line 3          SEC. 2. Section 26835 is added to the Penal Code, to read:
       line 4        26835. (a) A licensee shall conspicuously post within the
     line 5      licensed premises the following warnings in block letters not less
     line 6      than one inch in height:
      line 7        (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
      line 8     SECURELY STORED TO PREVENT ACCESS BY CHILDREN
       line 9    AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
   line 10       STRICT LAWS PERTAINING TO FIREARMS, AND YOU MAY
  line 11        BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY WITH
  line 12        THEM. VISIT THE WEB SITE OF THE CALIFORNIA ATTORNEY
        line13   GENERAL AT HTTPS://OAG.CA.GOV/FIREARMS FOR
   line 14       INFORMATION ON FIREARM LAWS APPLICABLE TO YOU
  line 15        AND HOW YOU CAN COMPLY.”
    line 16         (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
   line 17       PREMISES UNDER YOUR CUSTODY OR CONTROL, AND A
  line 18        PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND USES
  line 19        IT, RESULTING IN INJURY OR DEATH, OR CARRIES IT TO A
  line 20        PUBLIC PLACE, YOU MAY BE GUILTY OF A MISDEMEANOR
   line 21       OR A FELONY UNLESS YOU STORED THE FIREARM IN A
   line 22       LOCKED CONTAINER OR LOCKED THE FIREARM WITH A
     line 23     LOCKING DEVICE, TO KEEP IT FROM TEMPORARILY
  line 24        FUNCTIONING.”
     line 25        (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
    line 26      FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
   line 27       CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
    line 28      PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
    line 29      BEING CONCEALED UPON THE PERSON, WITHIN ANY
   line 30       PREMISES UNDER YOUR CUSTODY OR CONTROL, AND A
  line 31        PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO THE
   line 32       FIREARM, AND CARRIES IT OFF-PREMISES, YOU MAY BE
   line 33       GUILTY OF A MISDEMEANOR, UNLESS YOU STORED THE
    line 34      FIREARM IN A LOCKED CONTAINER, OR LOCKED THE
   line 35       FIREARM WITH A LOCKING DEVICE, TO KEEP IT FROM
  line 36        TEMPORARILY FUNCTIONING.”
      line 37       (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
   line 38       INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
    line 39      YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 40        ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY USES




                                                             Exhibit 6
Provided by LRI History LLC                                    0047                    SB 61 (2019) Page 17 of 367
                                           9

      line 1    IT, OR CARRIES IT OFF OF THE PREMISES TO A SCHOOL
       line 2   OR SCHOOL-SPONSORED EVENT, UNLESS YOU STORED
     line 3     THE FIREARM IN A LOCKED CONTAINER OR LOCKED THE
     line 4     FIREARM WITH A LOCKING DEVICE.”
     line 5       (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A LOADED
     line 6     FIREARM WITHIN ANY PREMISES UNDER YOUR CUSTODY
     line 7     OR CONTROL, WHERE A PERSON UNDER 18 YEARS OF AGE
       line 8   IS LIKELY TO ACCESS IT, YOU MAY BE GUILTY OF A
     line 9     MISDEMEANOR, INCLUDING A SIGNIFICANT FINE, UNLESS
  line 10       YOU STORED THE FIREARM IN A LOCKED CONTAINER, OR
  line 11       LOCKED THE FIREARM WITH A LOCKING DEVICE.”
  line 12         (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
  line 13       AREAS, CLEANING FIREARMS, OR HANDLING AMMUNITION
  line 14       MAY RESULT IN EXPOSURE TO LEAD, A SUBSTANCE KNOWN
   line 15      TO CAUSE BIRTH DEFECTS, REPRODUCTIVE HARM, AND
     line 16    OTHER SERIOUS PHYSICAL INJURY. HAVE ADEQUATE
  line 17       VENTILATION AT ALL TIMES. WASH HANDS THOROUGHLY
  line 18       AFTER EXPOSURE.”
  line 19         (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU DO
  line 20       NOT TAKE PHYSICAL POSSESSION OF THE FIREARM THAT
    line 21     YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30 DAYS
  line 22       AFTER YOU COMPLETE THE INITIAL BACKGROUND CHECK
       line23   PAPERWORK, YOU HAVE TO GO THROUGH THE
  line 24       BACKGROUND CHECK PROCESS A SECOND TIME IN ORDER
  line 25       TO TAKE PHYSICAL POSSESSION OF THAT FIREARM.”
    line 26       (8) “NO PERSON SHALL MAKE AN APPLICATION TO
  line 27       PURCHASE MORE THAN ONE FIREARM WITHIN ANY 30-DAY
    line 28     PERIOD AND NO DELIVERY SHALL BE MADE TO ANY
  line 29       PERSON WHO HAS MADE AN APPLICATION TO PURCHASE
  line 30       MORE THAN ONE FIREARM WITHIN ANY 30-DAY PERIOD.”
   line 31        (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
   line 32      STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
   line 33      LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
   line 34      OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
  line 35       YOU KNEW OR REASONABLY SHOULD HAVE KNOWN THAT
  line 36       THE FIREARM HAD BEEN LOST OR STOLEN.”
  line 37         (b) This section shall become operative on July 1, 2021.
  line 38          SEC. 3. Section 27510 of the Penal Code is amended to read:




                                                        Exhibit 6
Provided by LRI History LLC                               0048                   SB 61 (2019) Page 18 of 367
                                              10

     line 1         27510. (a) A person licensed under Sections 26700 to 26915,
      line 2    inclusive, shall not sell, supply, deliver, or give possession or
     line 3     control of a firearm to any person who is under 21 years of age.
      line 4       (b) (1) Subdivision (a) does not apply to or affect the sale,
     line 5     supplying, delivery, or giving possession or control of a firearm
     line 6     that is not a handgun or a semiautomatic centerfire rifle to a person
     line 7     18 years of age or older who possesses a valid, unexpired hunting
     line 8     license issued by the Department of Fish and Wildlife.
       line 9      (2) Subdivision (a) does not apply to or affect the sale,
  line 10       supplying, delivery, or giving possession or control of a firearm
  line 11       that is not a handgun or a semiautomatic centerfire rifle to any of
  line 12       the following persons who are 18 years of age or older:
    line 13        (A) An active peace officer, as described in Chapter 4.5
    line 14     (commencing with Section 830) of Title 3 of Part 2, who is
  line 15       authorized to carry a firearm in the course and scope of his or her
  line 16       employment.
  line 17          (B) An active federal officer or law enforcement agent who is
  line 18       authorized to carry a firearm in the course and scope of his or her
  line 19       employment.
  line 20          (C) A reserve peace officer, as defined in Section 832.6, who
  line 21       is authorized to carry a firearm in the course and scope of his or
  line 22       her employment as a reserve peace officer.
  line 23          (D) A person who provides proper identification of his or her
  line 24       active membership in the United States Armed Forces, the National
  line 25       Guard, the Air National Guard, or active reserve components of
    line 26     the United States. For purposes of this subparagraph, proper
   line 27      identification includes an Armed Forces Identification Card or
   line 28      other written documentation certifying that the individual is an
  line 29       active member.
  line 30          (E) A person who provides proper identification that he or she
  line 31       is of being an honorably discharged member of the United States
  line 32       Armed Forces, the National Guard, the Air National Guard, or the
  line 33       active reserve components of the United States. For purposes of
  line 34       this subparagraph, proper identification includes an Armed Forces
  line 35       Identification Card or other written documentation certifying that
  line 36       the individual is an honorably discharged member.
  line 37          (c) A person licensed under Sections 26700 to 26915, inclusive,
   line 38      shall not sell, supply, deliver, or give possession or control of a
  line 39       semiautomatic centerfire rifle to any person who is under 21 years
  line 40       of age.




                                                             Exhibit 6
Provided by LRI History LLC                                    0049                     SB 61 (2019) Page 19 of 367
                                             11

     line 1      (d) Subdivision (c) does not apply to or affect the sale, supplying,
      line 2   delivery, or giving possession or control of a semiautomatic
     line 3    centerfire rifle to any of the following persons who are 18 years
     line 4    of age or older:
      line 5     (1) An active peace officer, as described in Chapter 4.5
      line 6   (commencing with Section 830) of Title 3 of Part 2, who is
      line 7   authorized to carry a firearm in the course and scope of
     line 8    employment.
     line 9      (2) An active federal officer or law enforcement agent who is
    line 10    authorized to carry a firearm in the course and scope of
  line 11      employment.
  line 12        (3) A reserve peace officer, as defined in Section 832.6, who is
    line 13    authorized to carry a firearm in the course and scope of
  line 14      employment as a reserve peace officer.
    line 15      (4) A person who provides proper identification of active
   line 16     membership in the United States Armed Forces, the National
  line 17      Guard, the Air National Guard, or active reserve components of
    line 18    the United States. For purposes of this paragraph, proper
   line 19     identification includes an Armed Forces Identification Card or
   line 20     other written documentation certifying that the individual is an
  line 21      active member.
  line 22         SEC. 4. Section 27535 of the Penal Code is amended to read:
  line 23         27535. (a) No person shall make an application to purchase
  line 24      more than one handgun within any 30-day period.
  line 25        (b) Subdivision (a) shall not apply to any of the following:
  line 26        (1) Any law enforcement agency.
   line 27       (2) Any agency duly authorized to perform law enforcement
  line 28      duties.
  line 29        (3) Any state or local correctional facility.
   line 30       (4) Any private security company licensed to do business in
  line 31      California.
  line 32        (5) Any person who is properly identified as a full-time paid
  line 33      peace officer, as defined in Chapter 4.5 (commencing with Section
  line 34      830) of Title 3 of Part 2, and who is authorized to, and does carry
  line 35      a firearm during the course and scope of employment as a peace
  line 36      officer.
  line 37        (6) Any motion picture, television, or video production company
  line 38      or entertainment or theatrical company whose production by its
  line 39      nature involves the use of a firearm.




                                                            Exhibit 6
Provided by LRI History LLC                                   0050                      SB 61 (2019) Page 20 of 367
                                          12

     line 1   (7) Any person who may, pursuant to Article 2 (commencing
     line 2 with Section 27600), Article 3 (commencing with Section 27650),
     line 3 or Article 4 (commencing with Section 27700), claim an exemption
     line 4 from the waiting period set forth in Section 27540.
     line 5   (8) Any transaction conducted through a licensed firearms dealer
     line 6 pursuant to Chapter 5 (commencing with Section 28050).
     line 7   (9) Any person who is licensed as a collector pursuant to Chapter
     line 8 44 (commencing with Section 921) of Title 18 of the United States
     line 9 Code and the regulations issued pursuant thereto, and has a current
    line 10 certificate of eligibility issued by the Department of Justice
  line 11 pursuant to Article 1 (commencing with Section 26700) of Chapter
  line 12 2.
   line 13    (10) The exchange of a handgun where the dealer purchased
   line 14 that firearm from the person seeking the exchange within the
   line 15 30-day period immediately preceding the date of exchange or
  line 16 replacement.
  line 17     (11) The replacement of a handgun when the person’s handgun
   line 18 was lost or stolen, and the person reported that firearm lost or
   line 19 stolen pursuant to Section 25250 prior to the completion of the
  line 20 application to purchase the replacement handgun.
  line 21     (12) The return of any handgun to its owner.
  line 22     (13) A community college that is certified by the Commission
    line 23 on Peace Officer Standards and Training to present the law
  line 24 enforcement academy basic course or other commission-certified
  line 25 law enforcement training.
  line 26     (c) This section shall remain in effect only until July 1, 2021,
  line 27 and as of that date is repealed.
  line 28      SEC. 5. Section 27535 is added to the Penal Code, to read:
  line 29      27535. (a) A person shall not make an application to purchase
  line 30 more than one firearm within any 30-day period.
  line 31     (b) Subdivision (a) does not apply to any of the following:
  line 32     (1) Any law enforcement agency.
   line 33    (2) Any agency duly authorized to perform law enforcement
  line 34 duties.
  line 35     (3) Any state or local correctional facility.
   line 36    (4) Any private security company licensed to do business in
  line 37 California.
   line 38    (5) Any person who is properly identified as a full-time paid
  line 39 peace officer, as defined in Chapter 4.5 (commencing with Section
  line 40 830) of Title 3 of Part 2, and who is authorized to, and does carry




                                                        Exhibit 6
Provided by LRI History LLC                               0051                    SB 61 (2019) Page 21 of 367
                                            13

     line 1    a firearm during the course and scope of employment as a peace
     line 2    officer.
     line 3       (6) Any motion picture, television, or video production company
      line 4   or entertainment or theatrical company whose production by its
     line 5    nature involves the use of a firearm.
      line 6      (7) Any person who may, pursuant to Article 2 (commencing
     line 7    with Section 27600), Article 3 (commencing with Section 27650),
     line 8    or Article 4 (commencing with Section 27700), claim an exemption
     line 9    from the waiting period set forth in Section 27540.
    line 10       (8) Any transaction conducted through a licensed firearms
  line 11      dealer pursuant to Chapter 5 (commencing with Section 28050).
    line 12       (9) Any person who is licensed as a collector pursuant to
  line 13      Chapter 44 (commencing with Section 921) of Title 18 of the United
  line 14      States Code and the regulations issued pursuant thereto, and has
   line 15     a current certificate of eligibility issued by the Department of
  line 16      Justice pursuant to Article 1 (commencing with Section 26700) of
  line 17      Chapter 2.
  line 18         (10) The exchange of a firearm where the dealer purchased that
  line 19      firearm from the person seeking the exchange within the 30-day
  line 20      period immediately preceding the date of exchange or replacement.
   line 21        (11) The replacement of a firearm when the person’s firearm
   line 22     was lost or stolen, and the person reported that firearm lost or
   line 23     stolen pursuant to Section 25250 prior to the completion of the
  line 24      application to purchase the replacement.
  line 25         (12) The return of any firearm to its owner.
  line 26         (13) A community college that is certified by the Commission
    line 27    on Peace Officer Standards and Training to present the law
  line 28      enforcement academy basic course or other commission-certified
  line 29      law enforcement training.
   line 30        (14) The purchase of a firearm, other than a handgun, or a
  line 31      semiautomatic centerfire rifle by a person who possesses a valid,
  line 32      unexpired hunting license issued by the Department of Fish and
  line 33      Wildlife.
  line 34         (15) The acquisition of a firearm, other than a handgun, or a
    line 35    semiautomatic centerfire rifle at an auction or similar event
     line 36   conducted by a nonprofit public benefit or mutual benefit
   line 37     corporation to fund the activities of that corporation or local
  line 38      chapters of that corporation.
  line 39         (c) For the purposes of paragraphs (14) and (15) of subdivision
   line 40     (b), the frame or receiver of a firearm is a handgun unless the




                                                          Exhibit 6
Provided by LRI History LLC                                 0052                    SB 61 (2019) Page 22 of 367
                                              14

      line 1   frame or receiver listed in the application to purchase and
     line 2    delivered to the recipient is equipped with, is attached to, or is
     line 3    concurrently accompanied by, a barrel of 16 inches or greater in
     line 4    length.
     line 5       (d) This section shall become operative on July 1, 2021.
     line 6        SEC. 3.
     line 7        SEC. 6. Section 27540 of the Penal Code is amended to read:
     line 8        27540. A dealer, whether or not acting pursuant to Chapter 5
     line 9    (commencing with Section 28050), shall not deliver a firearm to
  line 10      a person, as follows:
  line 11         (a) Within 10 days of the application to purchase, or, after notice
  line 12      by the department pursuant to Section 28220, within 10 days of
    line 13    the submission to the department of any correction to the
  line 14      application, or within 10 days of the submission to the department
  line 15      of any fee required pursuant to Section 28225, whichever is later.
  line 16         (b) Unless unloaded and securely wrapped or unloaded and in
  line 17      a locked container.
  line 18         (c) Unless the purchaser, transferee, or person being loaned the
  line 19      firearm presents clear evidence of the person’s identity and age to
  line 20      the dealer.
  line 21         (d) Whenever the dealer is notified by the Department of Justice
  line 22      that the person is prohibited by state or federal law from possessing,
  line 23      receiving, owning, or purchasing a firearm.
  line 24         (e) A firearm, including a handgun, shall not be delivered unless
   line 25     the purchaser, transferee, or person being loaned the firearm
  line 26      presents a firearm safety certificate to the dealer, except that in the
  line 27      case of a handgun, an unexpired handgun safety certificate may
  line 28      be presented.
    line 29       (f) A firearm Until July 1, 2021, a handgun shall not be
   line 30     delivered whenever the dealer is notified by the Department of
  line 31      Justice that within the preceding 30-day period the purchaser has
  line 32      made another application to purchase a firearm handgun and that
   line 33     the previous application to purchase did not involve any of the
  line 34      entities or circumstances specified in subdivision (b) of Section
  line 35      27535.
  line 36         (g) Commencing July 1, 2021, a firearm shall not be delivered
  line 37      whenever the dealer is notified by the Department of Justice that
    line 38    within the preceding 30-day period the purchaser has made
  line 39      another application to purchase a firearm and that the previous




                                                             Exhibit 6
Provided by LRI History LLC                                    0053                      SB 61 (2019) Page 23 of 367
                                             15

      line 1   application to purchase did not involve any of the entities or
     line 2    circumstances specified in subdivision (b) of Section 27535.
     line 3        SEC. 4.
     line 4        SEC. 7. Section 27590 of the Penal Code is amended to read:
     line 5        27590. (a) Except as provided in subdivision (b), (c), or (e),
     line 6    a violation of this article is a misdemeanor.
     line 7       (b) If any of the following circumstances apply, a violation of
    line 8     this article is punishable by imprisonment pursuant to subdivision
     line 9    (h) of Section 1170 for two, three, or four years:
  line 10         (1) If the violation is of subdivision (a) of Section 27500.
   line 11        (2) If the defendant has a prior conviction of violating the
  line 12      provisions, other than Section 27535, Section 27560 involving a
  line 13      firearm that is not a handgun, or Section 27565 involving a firearm
  line 14      that is not a handgun, of this article or former Section 12100 of
   line 15     this code, as Section 12100 read at any time from when it was
  line 16      enacted by Section 3 of Chapter 1386 of the Statutes of 1988 to
  line 17      when it was repealed by Section 18 of Chapter 23 of the Statutes
  line 18      of 1994, or Section 8101 of the Welfare and Institutions Code.
   line 19        (3) If the defendant has a prior conviction of violating any
   line 20     offense specified in Section 29905 or of a violation of Section
  line 21      32625 or 33410, or of former Section 12560, as that section read
  line 22      at any time from when it was enacted by Section 4 of Chapter 931
  line 23      of the Statutes of 1965 to when it was repealed by Section 14 of
   line 24     Chapter 9 of the Statutes of 1990, or of any provision listed in
  line 25      Section 16590.
  line 26         (4) If the defendant is in a prohibited class described in Chapter
  line 27      2 (commencing with Section 29800) or Chapter 3 (commencing
  line 28      with Section 29900) of Division 9 of this title, or Section 8100 or
  line 29      8103 of the Welfare and Institutions Code.
    line 30       (5) A violation of this article by a person who actively
  line 31      participates in a “criminal street gang” as defined in Section 186.22.
  line 32         (6) A violation of Section 27510 involving the delivery of any
  line 33      firearm to a person who the dealer knows, or should know, is a
  line 34      minor.
  line 35         (c) If any of the following circumstances apply, a violation of
  line 36      this article shall be punished by imprisonment in a county jail not
  line 37      exceeding one year or pursuant to subdivision (h) of Section 1170,
   line 38     or by a fine not to exceed one thousand dollars ($1,000), or by
  line 39      both that fine and imprisonment:




                                                            Exhibit 6
Provided by LRI History LLC                                   0054                      SB 61 (2019) Page 24 of 367
                                             16

     line 1      (1) A violation of Section 27515, 27520, or subdivision (b) of
     line 2   Section 27500.
     line 3      (2) A violation of Section 27505 involving the sale, loan, or
     line 4   transfer of a handgun to a minor.
     line 5      (3) A violation of Section 27510 involving the delivery of a
     line 6   handgun.
     line 7      (4) A violation of subdivision (a), (c), (d), (e), or (f) of Section
     line 8   27540 involving a handgun.
     line 9      (5) A violation of Section 27545 involving a handgun.
  line 10        (6) A violation of Section 27550.
  line 11        (7) A violation of Section 27585 involving a handgun.
  line 12        (d) If both of the following circumstances apply, an additional
  line 13     term of imprisonment pursuant to subdivision (h) of Section 1170
   line 14    for one, two, or three years shall be imposed in addition and
  line 15     consecutive to the sentence prescribed:
  line 16        (1) A violation of Section 27510 or subdivision (b) of Section
  line 17     27500.
   line 18       (2) The firearm transferred in violation of Section 27510 or
    line 19   subdivision (b) of Section 27500 is used in the subsequent
  line 20     commission of a felony for which a conviction is obtained and the
  line 21     prescribed sentence is imposed.
    line 22      (e) (1) A first violation of Section 27535 is an infraction
  line 23     punishable by a fine of fifty dollars ($50).
    line 24      (2) A second violation of Section 27535 is an infraction
  line 25     punishable by a fine of one hundred dollars ($100).
    line 26      (3) A third or subsequent violation of Section 27535 is a
  line 27     misdemeanor.
  line 28        (4) For (A) Until July 1, 2021, for purposes of this subdivision,
   line 29    each application to purchase a firearm handgun in violation of
  line 30     Section 27535 is a separate offense.
  line 31        (B) Commencing July 1, 2021, for purposes of this subdivision,
   line 32    each application to purchase a firearm in violation of Section
  line 33     27535 is a separate offense.
  line 34         SEC. 5.
  line 35         SEC. 8. No reimbursement is required by this act pursuant to
  line 36     Section 6 of Article XIIIB of the California Constitution because
  line 37     the only costs that may be incurred by a local agency or school
  line 38     district will be incurred because this act creates a new crime or
  line 39     infraction, eliminates a crime or infraction, or changes the penalty
  line 40     for a crime or infraction, within the meaning of Section 17556 of




                                                            Exhibit 6
Provided by LRI History LLC                                   0055                      SB 61 (2019) Page 25 of 367
                                         17

   line 1    the Government Code, or changes the definition of a crime within
    line 2   the meaning of Section 6 of Article XIII B of the California
   line 3    Constitution.




                                         O




                                                       Exhibit 6
Provided by LRI History LLC                              0056                   SB 61 (2019) Page 26 of 367
                    AMENDED IN ASSEMBLY JUNE 11, 2019
                      AMENDED IN SENATE MAY 17, 2019

       SENATE BILL                                                       No. 61


                        Introduced by Senator Portantino
               (Principal coauthors: Senators Glazer and Wiener)
                          (Coauthor: Senator Skinner)
                       (Coauthor: Assembly Member Bonta)


                                   January 3, 2019



          An act to amend Sections 27510, 27540, and 27590 of, and to amend,
       repeal, and add Sections 26835 and 27535 of, the Penal Code, relating
       to firearms.

                             legislative counsel’s digest
          SB 61, as amended, Portantino. Firearms: transfers.
         Existing law, subject to exceptions, prohibits a person from making
       more than one application to purchase a handgun within any 30-day
       period. A violation of that prohibition is a crime. Existing law prohibits
       a firearms dealer from delivering a handgun to a person whenever the
       dealer is notified by the Department of Justice that within the preceding
       30-day period the purchaser has made another application to purchase
       a handgun that does not fall within an exception to the 30-day
       prohibition. A violation of that delivery prohibition by the dealer is a
       crime.
         This bill would, effective July 1, 2021, make the 30-day prohibition
       and the dealer delivery prohibition described above applicable to all
       types of firearms. The bill would also exempt from that prohibition
       prohibition, as specified, the purchase of a firearm, other than a handgun,
       by a person who possesses a valid, unexpired hunting license issued by
       the state, the purchase of a firearm, other than a handgun, by a person




                                                          Exhibit 6
Provided by LRI History LLC                                 0057                     SB 61 (2019) Page 27 of 367
                                          2

       who is honorably discharged from the armed forces, and the acquisition
       of a firearm, other than a handgun, at specified charity fundraising
       events.
         Existing law prohibits a licensed firearm dealer from selling a firearm
       to a person under 21 years of age. Existing law provides an exemption
       to this prohibition for the sale of a firearm, other than a handgun, to a
       person 18 years of age or older who has a valid hunting license or is an
       honorably discharged member of the Armed Forces.
         This bill would would, effective January 1, 2021, prohibit the sale of
       a semiautomatic centerfire rifle to either of those exempted persons
       who are under 21 years of age. age, unless they possess a certificate of
       eligibility from the Department of Justice.
         By expanding the scope of existing crimes, this bill would impose a
       state-mandated local program.
         The California Constitution requires the state to reimburse local
       agencies and school districts for certain costs mandated by the state.
       Statutory provisions establish procedures for making that reimbursement.
         This bill would provide that no reimbursement is required by this act
       for a specified reason.
          Vote: majority. Appropriation: no. Fiscal committee: yes.​
       State-mandated local program: yes.​

             The people of the State of California do enact as follows:

    line 1       SECTION 1. Section 26835 of the Penal Code is amended to
    line 2 read:
     line 3      26835. (a) A licensee shall post conspicuously within the
    line 4 licensed premises the following warnings in block letters not less
    line 5 than one inch in height:
    line 6      (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
    line 7 SECURELY STORED TO PREVENT ACCESS BY CHILDREN
    line 8 AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
     line 9 STRICT LAWS PERTAINING TO FIREARMS, AND YOU
  line 10 MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
  line 11 WITH THEM. VISIT THE WEB SITE OF THE CALIFORNIA
         12lineA T T O R N E Y             G E N E R A L                AT
  line 13 HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
   line 14 FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
  line 15 CAN COMPLY.”




                                                        Exhibit 6
Provided by LRI History LLC                               0058                     SB 61 (2019) Page 28 of 367
                                       3

      line 1       (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
      line 2     PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
      line 3     A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
     line 4      USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
       line 5    IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
       line 6    MISDEMEANOR OR A FELONY UNLESS YOU STORED
      line 7     THE FIREARM IN A LOCKED CONTAINER OR LOCKED
      line 8     THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
     line 9      FROM TEMPORARILY FUNCTIONING.”
    line 10        (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
  line 11        FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
  line 12        CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
   line 13       PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 14       BEING CONCEALED UPON THE PERSON, WITHIN ANY
   line 15       PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
  line 16        A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
    line 17      THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
    line 18      MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
   line 19       STORED THE FIREARM IN A LOCKED CONTAINER, OR
   line 20       LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
  line 21        KEEP IT FROM TEMPORARILY FUNCTIONING.”
     line 22       (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
  line 23        INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
   line 24       YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 25        ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
   line 26       USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
  line 27        SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
   line 28       STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 29        LOCKED THE FIREARM WITH A LOCKING DEVICE.”
     line 30       (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
  line 31        LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
   line 32       CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
   line 33       YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
        line34   GUILTY OF A MISDEMEANOR, INCLUDING A
  line 35        SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
   line 36       IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
  line 37        WITH A LOCKING DEVICE.”
  line 38          (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
        line39   AREAS, CLEANING FIREARMS, OR HANDLING
   line 40       AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A




                                                 Exhibit 6
Provided by LRI History LLC                        0059              SB 61 (2019) Page 29 of 367
                                            4

        line 1 SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
    line 2 REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
     line 3 INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
     line 4 WASH HANDS THOROUGHLY AFTER EXPOSURE.”
      line 5       (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
     line 6 DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
     line 7 THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
          line8 DAYS AFTER YOU COMPLETE THE INITIAL
      line 9 BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
  line 10 TO GO THROUGH THE BACKGROUND CHECK PROCESS
     line 11 A SECOND TIME IN ORDER TO TAKE PHYSICAL
  line 12 POSSESSION OF THAT FIREARM.”
   line 13         (8) “NO PERSON SHALL MAKE AN APPLICATION TO
   line 14 PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
  line 15 OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
    line 16 THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
  line 17 DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
  line 18 MADE AN APPLICATION TO PURCHASE MORE THAN ONE
   line 19 PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 20 BEING CONCEALED UPON THE PERSON WITHIN ANY
  line 21 30-DAY PERIOD.”
  line 22          (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
  line 23 STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
  line 24 LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
  line 25 OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
   line 26 YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
  line 27 THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
  line 28          (b) This section shall remain in effect only until July 1, 2021,
  line 29 and as of that date is repealed.
  line 30           SEC. 2. Section 26835 is added to the Penal Code, to read:
   line 31          26835. (a) A licensee shall conspicuously post within the
  line 32 licensed premises the following warnings in block letters not less
  line 33 than one inch in height:
  line 34          (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
  line 35 SECURELY STORED TO PREVENT ACCESS BY CHILDREN
  line 36 AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
    line 37 STRICT LAWS PERTAINING TO FIREARMS, AND YOU
  line 38 MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
  line 39 WITH THEM. VISIT THE WEB SITE OF THE CALIFORNIA
            40lineA T T O R N E Y               G E N E R A L                  AT




                                                           Exhibit 6
Provided by LRI History LLC                                  0060                     SB 61 (2019) Page 30 of 367
                                       5

     line 1      HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
      line 2     FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
     line 3      CAN COMPLY.”
      line 4       (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
      line 5     PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
      line 6     A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
     line 7      USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
       line 8    IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
       line 9    MISDEMEANOR OR A FELONY UNLESS YOU STORED
   line 10       THE FIREARM IN A LOCKED CONTAINER OR LOCKED
   line 11       THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
  line 12        FROM TEMPORARILY FUNCTIONING.”
    line 13        (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
  line 14        FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
  line 15        CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
   line 16       PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 17       BEING CONCEALED UPON THE PERSON, WITHIN ANY
   line 18       PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
  line 19        A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
    line 20      THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
    line 21      MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
   line 22       STORED THE FIREARM IN A LOCKED CONTAINER, OR
   line 23       LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
  line 24        KEEP IT FROM TEMPORARILY FUNCTIONING.”
     line 25       (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
  line 26        INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
   line 27       YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 28        ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
   line 29       USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
  line 30        SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
   line 31       STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 32        LOCKED THE FIREARM WITH A LOCKING DEVICE.”
     line 33       (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
  line 34        LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
   line 35       CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
   line 36       YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
        line37   GUILTY OF A MISDEMEANOR, INCLUDING A
  line 38        SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
   line 39       IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
  line 40        WITH A LOCKING DEVICE.”




                                                 Exhibit 6
Provided by LRI History LLC                        0061              SB 61 (2019) Page 31 of 367
                                                 6

     line 1          (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
          line2   AREAS, CLEANING FIREARMS, OR HANDLING
      line 3      AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
        line 4    SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
     line 5       REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
     line 6       INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
     line 7       WASH HANDS THOROUGHLY AFTER EXPOSURE.”
      line 8         (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
     line 9       DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
  line 10         THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
        line11    DAYS AFTER YOU COMPLETE THE INITIAL
   line 12        BACKGROUND CHECK PAPERWORK, YOU HAVE TO GO
     line 13      THROUGH THE BACKGROUND CHECK PROCESS A
       line14     SECOND TIME IN ORDER TO TAKE PHYSICAL
  line 15         POSSESSION OF THAT FIREARM.”
   line 16           (8) “NO PERSON SHALL MAKE AN APPLICATION TO
    line 17       PURCHASE MORE THAN ONE FIREARM WITHIN ANY
  line 18         30-DAY PERIOD AND NO DELIVERY SHALL BE MADE TO
    line 19       ANY PERSON WHO HAS MADE AN APPLICATION TO
    line 20       PURCHASE MORE THAN ONE FIREARM WITHIN ANY
  line 21         30-DAY PERIOD.”
  line 22            (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
  line 23         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
  line 24         LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
  line 25         OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
   line 26        YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
  line 27         THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
  line 28            (b) This section shall become operative on July 1, 2021.
  line 29             SEC. 3. Section 27510 of the Penal Code is amended to read:
  line 30             27510. (a) A person licensed under Sections 26700 to 26915,
   line 31        inclusive, shall not sell, supply, deliver, or give possession or
  line 32         control of a firearm to any person who is under 21 years of age.
   line 33           (b) (1) Subdivision (a) does not apply to or affect the sale,
  line 34         supplying, delivery, or giving possession or control of a firearm
  line 35         that is not a handgun or a semiautomatic centerfire rifle to a person
  line 36         18 years of age or older who possesses a valid, unexpired hunting
  line 37         license issued by the Department of Fish and Wildlife.
    line 38          (2) Subdivision (a) does not apply to or affect the sale,
  line 39         supplying, delivery, or giving possession or control of a firearm




                                                               Exhibit 6
Provided by LRI History LLC                                      0062                     SB 61 (2019) Page 32 of 367
                                              7

     line 1     that is not a handgun or a semiautomatic centerfire rifle to any of
     line 2     the following persons who are 18 years of age or older:
      line 3      (A) An active peace officer, as described in Chapter 4.5
      line 4    (commencing with Section 830) of Title 3 of Part 2, who is
       line 5   authorized to carry a firearm in the course and scope of
     line 6     employment.
     line 7       (B) An active federal officer or law enforcement agent who is
       line 8   authorized to carry a firearm in the course and scope of
     line 9     employment.
  line 10         (C) A reserve peace officer, as defined in Section 832.6, who
    line 11     is authorized to carry a firearm in the course and scope of
  line 12       employment as a reserve peace officer.
    line 13       (D) A person who provides proper identification of active
   line 14      membership in the United States Armed Forces, the National
  line 15       Guard, the Air National Guard, or active reserve components of
   line 16      the United States. For purposes of this subparagraph, proper
   line 17      identification includes an Armed Forces Identification Card or
   line 18      other written documentation certifying that the individual is an
  line 19       active member.
   line 20        (E) A person who provides proper identification of being an
  line 21       honorably discharged member of the United States Armed Forces,
  line 22       the National Guard, the Air National Guard, or the active reserve
     line 23    components of the United States. For purposes of this
   line 24      subparagraph, proper identification includes an Armed Forces
  line 25       Identification Card or other written documentation certifying that
  line 26       the individual is an honorably discharged member.
  line 27         (c) A Commencing January 1, 2021, a person licensed under
  line 28       Sections 26700 to 26915, inclusive, shall not sell, supply, deliver,
  line 29       or give possession or control of a semiautomatic centerfire rifle to
  line 30       any person who is under 21 years of age.
    line 31       (d) Subdivision (c) does not apply to or affect the sale,
     line 32    supplying, delivery, or giving possession or control of a
  line 33       semiautomatic centerfire rifle to any of the following persons who
  line 34       are 18 years of age or older:
    line 35       (1) An active peace officer, as described in Chapter 4.5
   line 36      (commencing with Section 830) of Title 3 of Part 2, who is
    line 37     authorized to carry a firearm in the course and scope of
  line 38       employment.




                                                            Exhibit 6
Provided by LRI History LLC                                   0063                     SB 61 (2019) Page 33 of 367
                                              8

     line 1        (2) An active federal officer or law enforcement agent who is
       line 2   authorized to carry a firearm in the course and scope of
     line 3     employment.
     line 4        (3) A reserve peace officer, as defined in Section 832.6, who is
       line 5   authorized to carry a firearm in the course and scope of
     line 6     employment as a reserve peace officer.
      line 7       (4) A person who provides proper identification of active
      line 8    membership in the United States Armed Forces, the National
     line 9     Guard, the Air National Guard, or active reserve components of
    line 10     the United States. For purposes of this paragraph, proper
   line 11      identification includes an Armed Forces Identification Card or
   line 12      other written documentation certifying that the individual is an
  line 13       active member.
  line 14          (5) A person who provides proper identification as an honorably
    line 15     discharged member of the United States Armed Forces, the
   line 16      National Guard, the Air National Guard, or the active reserve
  line 17       components of the United States and has a current certificate of
  line 18       eligibility issued by the Department of Justice pursuant to Article
  line 19       1 (commencing with Section 26700) of Chapter 2. For purposes
  line 20       of this paragraph, proper identification includes an Armed Forces
  line 21       Identification Card or other written documentation certifying that
  line 22       the individual is an honorably discharged member.
  line 23          (6) A person who possesses a valid, unexpired hunting license
  line 24       issued by the Department of Fish and Wildlife and has a current
    line 25     certificate of eligibility issued by the Department of Justice
  line 26       pursuant to Article 1 (commencing with Section 26700) of Chapter
  line 27       2.
  line 28           SEC. 4. Section 27535 of the Penal Code is amended to read:
  line 29           27535. (a) No person shall make an application to purchase
  line 30       more than one handgun within any 30-day period.
  line 31          (b) Subdivision (a) shall not apply to any of the following:
  line 32          (1) Any law enforcement agency.
   line 33         (2) Any agency duly authorized to perform law enforcement
  line 34       duties.
  line 35          (3) Any state or local correctional facility.
   line 36         (4) Any private security company licensed to do business in
  line 37       California.
  line 38          (5) Any person who is properly identified as a full-time paid
  line 39       peace officer, as defined in Chapter 4.5 (commencing with Section
  line 40       830) of Title 3 of Part 2, and who is authorized to, and does carry




                                                            Exhibit 6
Provided by LRI History LLC                                   0064                    SB 61 (2019) Page 34 of 367
                                          9

     line 1 a firearm during the course and scope of employment as a peace
     line 2 officer.
     line 3   (6) Any motion picture, television, or video production company
     line 4 or entertainment or theatrical company whose production by its
     line 5 nature involves the use of a firearm.
     line 6   (7) Any person who may, pursuant to Article 2 (commencing
     line 7 with Section 27600), Article 3 (commencing with Section 27650),
     line 8 or Article 4 (commencing with Section 27700), claim an exemption
     line 9 from the waiting period set forth in Section 27540.
  line 10     (8) Any transaction conducted through a licensed firearms dealer
  line 11 pursuant to Chapter 5 (commencing with Section 28050).
  line 12     (9) Any person who is licensed as a collector pursuant to Chapter
  line 13 44 (commencing with Section 921) of Title 18 of the United States
  line 14 Code and the regulations issued pursuant thereto, and has a current
    line 15 certificate of eligibility issued by the Department of Justice
  line 16 pursuant to Article 1 (commencing with Section 26700) of Chapter
  line 17 2.
   line 18    (10) The exchange of a handgun where the dealer purchased
   line 19 that firearm from the person seeking the exchange within the
   line 20 30-day period immediately preceding the date of exchange or
  line 21 replacement.
  line 22     (11) The replacement of a handgun when the person’s handgun
   line 23 was lost or stolen, and the person reported that firearm lost or
   line 24 stolen pursuant to Section 25250 prior to the completion of the
  line 25 application to purchase the replacement handgun.
  line 26     (12) The return of any handgun to its owner.
  line 27     (13) A community college that is certified by the Commission
    line 28 on Peace Officer Standards and Training to present the law
  line 29 enforcement academy basic course or other commission-certified
  line 30 law enforcement training.
  line 31     (c) This section shall remain in effect only until July 1, 2021,
  line 32 and as of that date is repealed.
  line 33      SEC. 5. Section 27535 is added to the Penal Code, to read:
  line 34      27535. (a) A person shall not make an application to purchase
  line 35 more than one firearm within any 30-day period.
  line 36     (b) Subdivision (a) does not apply to any of the following:
  line 37     (1) Any law enforcement agency.
   line 38    (2) Any agency duly authorized to perform law enforcement
  line 39 duties.
  line 40     (3) Any state or local correctional facility.




                                                        Exhibit 6
Provided by LRI History LLC                               0065                    SB 61 (2019) Page 35 of 367
                                             10

      line 1      (4) Any private security company licensed to do business in
     line 2    California.
     line 3       (5) Any person who is properly identified as a full-time paid
     line 4    peace officer, as defined in Chapter 4.5 (commencing with Section
     line 5    830) of Title 3 of Part 2, and who is authorized to, and does carry
     line 6    a firearm during the course and scope of employment as a peace
     line 7    officer.
     line 8       (6) Any motion picture, television, or video production company
     line 9    or entertainment or theatrical company whose production by its
  line 10      nature involves the use of a firearm.
  line 11         (7) Any person who may, pursuant to Article 2 (commencing
  line 12      with Section 27600), Article 3 (commencing with Section 27650),
  line 13      or Article 4 (commencing with Section 27700), claim an exemption
  line 14      from the waiting period set forth in Section 27540.
  line 15         (8) Any transaction conducted through a licensed firearms dealer
  line 16      pursuant to Chapter 5 (commencing with Section 28050).
  line 17         (9) Any person who is licensed as a collector pursuant to Chapter
  line 18      44 (commencing with Section 921) of Title 18 of the United States
  line 19      Code and the regulations issued pursuant thereto, and has a current
    line 20    certificate of eligibility issued by the Department of Justice
  line 21      pursuant to Article 1 (commencing with Section 26700) of Chapter
  line 22      2.
  line 23         (10) The exchange of a firearm where the dealer purchased that
  line 24      firearm from the person seeking the exchange within the 30-day
  line 25      period immediately preceding the date of exchange or replacement.
   line 26        (11) The replacement of a firearm when the person’s firearm
   line 27     was lost or stolen, and the person reported that firearm lost or
   line 28     stolen pursuant to Section 25250 prior to the completion of the
  line 29      application to purchase the replacement.
  line 30         (12) The return of any firearm to its owner.
  line 31         (13) A community college that is certified by the Commission
    line 32    on Peace Officer Standards and Training to present the law
  line 33      enforcement academy basic course or other commission-certified
  line 34      law enforcement training.
   line 35        (14) The purchase of a firearm, other than a handgun, or a
  line 36      semiautomatic centerfire rifle by a person who possesses a valid,
  line 37      unexpired hunting license issued by the Department of Fish and
  line 38      Wildlife.
   line 39        (15) The acquisition of a firearm, other than a handgun, or a
    line 40    semiautomatic centerfire rifle at an auction or similar event




                                                           Exhibit 6
Provided by LRI History LLC                                  0066                     SB 61 (2019) Page 36 of 367
                                           11

       line 1 conducted by a nonprofit public benefit or mutual benefit
      line 2 corporation to fund the activities of that corporation or local
     line 3 chapters of that corporation.
    line 4      (16) The purchase of a semiautomatic centerfire rifle by a person
     line 5 who possesses a valid, unexpired hunting license issued by the
     line 6 Department of Fish and Wildlife and has a current certificate of
     line 7 eligibility issued by the Department of Justice pursuant to Article
     line 8 1 (commencing with Section 26700) of Chapter 2.
     line 9     (17) The acquisition of a semiautomatic centerfire rifle, at an
  line 10 auction or similar event conducted by a nonprofit public benefit
    line 11 or mutual benefit corporation to fund the activities of that
  line 12 corporation or local chapters of that corporation by a person who
    line 13 possesses a valid, unexpired hunting license issued by the
  line 14 Department of Fish and Wildlife.
  line 15       (18) The acquisition of a semiautomatic centerfire rifle at an
  line 16 auction or similar event conducted by a nonprofit public benefit
    line 17 or mutual benefit corporation to fund the activities of that
  line 18 corporation or local chapters of that corporation by a person who
  line 19 has a current certificate of eligibility issued by the Department of
  line 20 Justice pursuant to Article 1 (commencing with Section 26700) of
  line 21 Chapter 2.
   line 22      (19) The purchase of a firearm, other than a handgun, by a
    line 23 person who provides proper identification as an honorably
    line 24 discharged member of the United States Armed Forces, the
   line 25 National Guard, the Air National Guard, or the active reserve
  line 26 components of the United States and has a current certificate of
  line 27 eligibility issued by the Department of Justice pursuant to Article
  line 28 1 (commencing with Section 26700) of Chapter 2. For purposes
  line 29 of this paragraph, proper identification includes an Armed Forces
  line 30 Identification Card or other written documentation certifying that
  line 31 the individual is an honorably discharged member.
  line 32       (c) For the purposes of paragraphs (14) and (15) of subdivision
  line 33 (b), the frame or receiver of a firearm is a handgun unless the frame
  line 34 or receiver listed in the application to purchase and delivered to
  line 35 the recipient is equipped with, is attached to, or is concurrently
  line 36 accompanied by, a barrel of 16 inches or greater in length.
  line 37       (d) This section shall become operative on July 1, 2021.
  line 38        SEC. 6. Section 27540 of the Penal Code is amended to read:




                                                         Exhibit 6
Provided by LRI History LLC                                0067                     SB 61 (2019) Page 37 of 367
                                             12

    line 1        27540. A dealer, whether or not acting pursuant to Chapter 5
    line 2    (commencing with Section 28050), shall not deliver a firearm to
    line 3    a person, as follows:
    line 4       (a) Within 10 days of the application to purchase, or, after notice
    line 5    by the department pursuant to Section 28220, within 10 days of
     line 6   the submission to the department of any correction to the
    line 7    application, or within 10 days of the submission to the department
    line 8    of any fee required pursuant to Section 28225, whichever is later.
    line 9       (b) Unless unloaded and securely wrapped or unloaded and in
  line 10     a locked container.
  line 11        (c) Unless the purchaser, transferee, or person being loaned the
  line 12     firearm presents clear evidence of the person’s identity and age to
  line 13     the dealer.
  line 14        (d) Whenever the dealer is notified by the Department of Justice
  line 15     that the person is prohibited by state or federal law from possessing,
  line 16     receiving, owning, or purchasing a firearm.
  line 17        (e) A firearm, including a handgun, shall not be delivered unless
   line 18    the purchaser, transferee, or person being loaned the firearm
  line 19     presents a firearm safety certificate to the dealer, except that in the
  line 20     case of a handgun, an unexpired handgun safety certificate may
  line 21     be presented.
  line 22        (f) Until July 1, 2021, a handgun shall not be delivered whenever
  line 23     the dealer is notified by the Department of Justice that within the
    line 24   preceding 30-day period the purchaser has made another
  line 25     application to purchase a handgun and that the previous application
  line 26     to purchase did not involve any of the entities or circumstances
  line 27     specified in subdivision (b) of Section 27535.
  line 28        (g) Commencing July 1, 2021, a firearm shall not be delivered
  line 29     whenever the dealer is notified by the Department of Justice that
  line 30     within the preceding 30-day period the purchaser has made another
  line 31     application to purchase a firearm and that the previous application
  line 32     to purchase did not involve any of the entities or circumstances
  line 33     specified in subdivision (b) of Section 27535.
  line 34         SEC. 7. Section 27590 of the Penal Code is amended to read:
  line 35         27590. (a) Except as provided in subdivision (b), (c), or (e),
  line 36     a violation of this article is a misdemeanor.
  line 37        (b) If any of the following circumstances apply, a violation of
  line 38     this article is punishable by imprisonment pursuant to subdivision
  line 39     (h) of Section 1170 for two, three, or four years:
  line 40        (1) If the violation is of subdivision (a) of Section 27500.




                                                            Exhibit 6
Provided by LRI History LLC                                   0068                      SB 61 (2019) Page 38 of 367
                                              13

      line 1      (2) If the defendant has a prior conviction of violating the
     line 2    provisions, other than Section 27535, Section 27560 involving a
    line 3     firearm that is not a handgun, or Section 27565 involving a firearm
     line 4    that is not a handgun, of this article or former Section 12100 of
     line 5    this code, as Section 12100 read at any time from when it was
     line 6    enacted by Section 3 of Chapter 1386 of the Statutes of 1988 to
     line 7    when it was repealed by Section 18 of Chapter 23 of the Statutes
     line 8    of 1994, or Section 8101 of the Welfare and Institutions Code.
      line 9      (3) If the defendant has a prior conviction of violating any
   line 10     offense specified in Section 29905 or of a violation of Section
  line 11      32625 or 33410, or of former Section 12560, as that section read
  line 12      at any time from when it was enacted by Section 4 of Chapter 931
  line 13      of the Statutes of 1965 to when it was repealed by Section 14 of
   line 14     Chapter 9 of the Statutes of 1990, or of any provision listed in
  line 15      Section 16590.
  line 16         (4) If the defendant is in a prohibited class described in Chapter
  line 17      2 (commencing with Section 29800) or Chapter 3 (commencing
  line 18      with Section 29900) of Division 9 of this title, or Section 8100 or
  line 19      8103 of the Welfare and Institutions Code.
    line 20       (5) A violation of this article by a person who actively
  line 21      participates in a “criminal street gang” as defined in Section 186.22.
  line 22         (6) A violation of Section 27510 involving the delivery of any
  line 23      firearm to a person who the dealer knows, or should know, is a
  line 24      minor.
  line 25         (c) If any of the following circumstances apply, a violation of
  line 26      this article shall be punished by imprisonment in a county jail not
  line 27      exceeding one year or pursuant to subdivision (h) of Section 1170,
   line 28     or by a fine not to exceed one thousand dollars ($1,000), or by
  line 29      both that fine and imprisonment:
  line 30         (1) A violation of Section 27515, 27520, or subdivision (b) of
  line 31      Section 27500.
   line 32        (2) A violation of Section 27505 involving the sale, loan, or
  line 33      transfer of a handgun to a minor.
   line 34        (3) A violation of Section 27510 involving the delivery of a
  line 35      handgun.
  line 36         (4) A violation of subdivision (a), (c), (d), (e), or (f) of Section
  line 37      27540 involving a handgun.
  line 38         (5) A violation of Section 27545 involving a handgun.
  line 39         (6) A violation of Section 27550.
  line 40         (7) A violation of Section 27585 involving a handgun.




                                                             Exhibit 6
Provided by LRI History LLC                                    0069                      SB 61 (2019) Page 39 of 367
                                              14

     line 1        (d) If both of the following circumstances apply, an additional
     line 2     term of imprisonment pursuant to subdivision (h) of Section 1170
      line 3    for one, two, or three years shall be imposed in addition and
     line 4     consecutive to the sentence prescribed:
     line 5        (1) A violation of Section 27510 or subdivision (b) of Section
     line 6     27500.
      line 7       (2) The firearm transferred in violation of Section 27510 or
       line 8   subdivision (b) of Section 27500 is used in the subsequent
     line 9     commission of a felony for which a conviction is obtained and the
  line 10       prescribed sentence is imposed.
    line 11        (e) (1) A first violation of Section 27535 is an infraction
  line 12       punishable by a fine of fifty dollars ($50).
    line 13        (2) A second violation of Section 27535 is an infraction
  line 14       punishable by a fine of one hundred dollars ($100).
    line 15        (3) A third or subsequent violation of Section 27535 is a
  line 16       misdemeanor.
   line 17         (4) (A) Until July 1, 2021, for purposes of this subdivision,
   line 18      each application to purchase a handgun in violation of Section
  line 19       27535 is a separate offense.
  line 20          (B) Commencing July 1, 2021, for purposes of this subdivision,
  line 21       each application to purchase a firearm in violation of Section 27535
  line 22       is a separate offense.
  line 23           SEC. 8. No reimbursement is required by this act pursuant to
  line 24       Section 6 of Article XIIIB of the California Constitution because
   line 25      the only costs that may be incurred by a local agency or school
   line 26      district will be incurred because this act creates a new crime or
  line 27       infraction, eliminates a crime or infraction, or changes the penalty
  line 28       for a crime or infraction, within the meaning of Section 17556 of
  line 29       the Government Code, or changes the definition of a crime within
    line 30     the meaning of Section 6 of Article XIII B of the California
  line 31       Constitution.




                                              O




                                                            Exhibit 6
Provided by LRI History LLC                                   0070                     SB 61 (2019) Page 40 of 367
                AMENDED IN ASSEMBLY SEPTEMBER 3, 2019
                   AMENDED IN ASSEMBLY JUNE 11, 2019
                      AMENDED IN SENATE MAY 17, 2019

       SENATE BILL                                                      No. 61


                      Introduced by Senator Portantino
              (Principal coauthors: Senators Glazer and Wiener)
                         (Coauthor: Senator Skinner)
          (Coauthor: Coauthors: Assembly Member Members Bonta and
                                 Maienschein)


                                   January 3, 2019



          An act to amend Sections 27510, 27540, and 27590 of, and to amend,
       repeal, and add Sections 26835 and 27535 of, the Penal Code, relating
       to firearms.

                            legislative counsel’s digest
          SB 61, as amended, Portantino. Firearms: transfers.
         Existing law, subject to exceptions, prohibits a person from making
       more than one application to purchase a handgun within any 30-day
       period. A violation of that prohibition is a crime. Existing law prohibits
       a firearms dealer from delivering a handgun to a person whenever the
       dealer is notified by the Department of Justice that within the preceding
       30-day period the purchaser has made another application to purchase
       a handgun that does not fall within an exception to the 30-day
       prohibition. A violation of that delivery prohibition by the dealer is a
       crime.
         This bill would, effective July 1, 2021, make the 30-day prohibition
       and the dealer delivery prohibition described above also applicable to
       all types of firearms. The bill would also exempt from that prohibition,




                                                         Exhibit 6
Provided by LRI History LLC                                0071                     SB 61 (2019) Page 41 of 367
                                               2

           as specified, the purchase of a firearm, other than a handgun, by a person
           who possesses a valid, unexpired hunting license issued by the state,
           the purchase of a firearm, other than a handgun, by a person who is
           honorably discharged from the armed forces, and the acquisition of a
           firearm, other than a handgun, at specified charity fundraising events.
           semiautomatic centerfire rifles.
              Existing law prohibits a licensed firearm dealer from selling a firearm
           to a person under 21 years of age. Existing law provides an exemption
           to this prohibition for the sale of a firearm, other than a handgun, to a
           person 18 years of age or older who has a valid hunting license license,
           is a law enforcement officer, as specified, or is an honorably discharged
           member of the Armed Forces. Existing law makes a violation of this
           prohibition a crime.
              This bill would, effective January 1, 2021, would prohibit the sale of
           a semiautomatic centerfire rifle to either of those exempted persons
           who are under 21 years of age, unless they possess a certificate of
           eligibility from the Department of Justice. any person under the age of
           21, except a law enforcement officer or active duty member of the Armed
           Forces, as specified.
              The bill would state that its provisions are severable.
              By expanding the scope of existing crimes, this bill would impose a
           state-mandated local program.
              The California Constitution requires the state to reimburse local
           agencies and school districts for certain costs mandated by the state.
           Statutory provisions establish procedures for making that reimbursement.
              This bill would provide that no reimbursement is required by this act
           for a specified reason.
              Vote: majority. Appropriation: no. Fiscal committee: yes.​
           State-mandated local program: yes.​

                 The people of the State of California do enact as follows:

   line     1     SECTION 1. Section 26835 of the Penal Code is amended to
   line     2 read:
    line    3     26835. (a) A licensee shall post conspicuously within the
   line     4 licensed premises the following warnings in block letters not less
   line     5 than one inch in height:
   line     6    (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
   line     7 SECURELY STORED TO PREVENT ACCESS BY CHILDREN
   line     8 AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS




                                                             Exhibit 6
Provided by LRI History LLC                                    0072                     SB 61 (2019) Page 42 of 367
                                 3

       line 1 STRICT LAWS PERTAINING TO FIREARMS, AND YOU
     line 2 MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
     line 3 WITH THEM. VISIT THE WEB SITE OF THE CALIFORNIA
            4 line
                AT T O R N E Y          G E N E R A L       AT
     line 5 HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
      line 6 FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
     line 7 CAN COMPLY.”
      line 8      (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
      line 9 PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
   line 10 A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
  line 11 USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
    line 12 IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
    line 13 MISDEMEANOR OR A FELONY UNLESS YOU STORED
   line 14 THE FIREARM IN A LOCKED CONTAINER OR LOCKED
   line 15 THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
  line 16 FROM TEMPORARILY FUNCTIONING.”
    line 17       (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
  line 18 FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
  line 19 CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
   line 20 PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 21 BEING CONCEALED UPON THE PERSON, WITHIN ANY
   line 22 PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
  line 23 A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
    line 24 THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
    line 25 MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
   line 26 STORED THE FIREARM IN A LOCKED CONTAINER, OR
   line 27 LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
  line 28 KEEP IT FROM TEMPORARILY FUNCTIONING.”
     line 29      (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
  line 30 INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
   line 31 YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 32 ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
   line 33 USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
  line 34 SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
   line 35 STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 36 LOCKED THE FIREARM WITH A LOCKING DEVICE.”
     line 37      (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
  line 38 LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
   line 39 CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
   line 40 YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE




                                            Exhibit 6
Provided by LRI History LLC                   0073               SB 61 (2019) Page 43 of 367
                                               4

         line1   GUILTY OF A MISDEMEANOR, INCLUDING A
    line 2       SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
     line 3      IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
     line 4      WITH A LOCKING DEVICE.”
    line 5          (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
         line6   AREAS, CLEANING FIREARMS, OR HANDLING
     line 7      AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
       line 8    SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
    line 9       REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
  line 10        INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
  line 11        WASH HANDS THOROUGHLY AFTER EXPOSURE.”
   line 12          (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
  line 13        DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
   line 14       THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
       line15    DAYS AFTER YOU COMPLETE THE INITIAL
   line 16       BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
  line 17        TO GO THROUGH THE BACKGROUND CHECK PROCESS
     line 18     A SECOND TIME IN ORDER TO TAKE PHYSICAL
  line 19        POSSESSION OF THAT FIREARM.”
   line 20          (8) “NO PERSON SHALL MAKE AN APPLICATION TO
   line 21       PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
  line 22        OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
    line 23      THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
  line 24        DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
  line 25        MADE AN APPLICATION TO PURCHASE MORE THAN ONE
   line 26       PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 27       BEING CONCEALED UPON THE PERSON WITHIN ANY
  line 28        30-DAY PERIOD.”
  line 29           (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
  line 30        STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
  line 31        LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
  line 32        OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
   line 33       YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
  line 34        THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
  line 35           (b) This section shall remain in effect only until July 1, 2021,
  line 36        and as of that date is repealed.
  line 37            SEC. 2. Section 26835 is added to the Penal Code, to read:
   line 38           26835. (a) A licensee shall conspicuously post within the
  line 39        licensed premises the following warnings in block letters not less
  line 40        than one inch in height:




                                                             Exhibit 6
Provided by LRI History LLC                                    0074                    SB 61 (2019) Page 44 of 367
                                       5

     line 1        (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
     line 2      SECURELY STORED TO PREVENT ACCESS BY CHILDREN
     line 3      AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
      line 4     STRICT LAWS PERTAINING TO FIREARMS, AND YOU
     line 5      MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
     line 6      WITH THEM. VISIT THE WEB SITE INTERNET WEBSITE OF
          line
            7    THE      CALIFORNIA    ATTORNEY    GENERAL     AT
     line 8      HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
      line 9     FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
  line 10        CAN COMPLY.”
   line 11         (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
  line 12        PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
   line 13       A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
  line 14        USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
    line 15      IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
   line 16       MISDEMEANOR OR A FELONY UNLESS YOU STORED
   line 17       THE FIREARM IN A LOCKED CONTAINER OR LOCKED
   line 18       THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
  line 19        FROM TEMPORARILY FUNCTIONING.”
    line 20        (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
  line 21        FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
  line 22        CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
   line 23       PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 24       BEING CONCEALED UPON THE PERSON, WITHIN ANY
  line 25        PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
  line 26        A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
   line 27       THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
    line 28      MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
   line 29       STORED THE FIREARM IN A LOCKED CONTAINER, OR
   line 30       LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
  line 31        KEEP IT FROM TEMPORARILY FUNCTIONING.”
     line 32       (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
  line 33        INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
  line 34        YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 35        ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
   line 36       USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
  line 37        SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
   line 38       STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 39        LOCKED THE FIREARM WITH A LOCKING DEVICE.”




                                                 Exhibit 6
Provided by LRI History LLC                        0075              SB 61 (2019) Page 45 of 367
                                            6

       line 1      (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
    line 2       LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
     line 3      CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
     line 4      YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         line5   GUILTY OF A MISDEMEANOR, INCLUDING A
    line 6       SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
     line 7      IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
     line 8      WITH A LOCKING DEVICE.”
    line 9         (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
       line10    AREAS, CLEANING FIREARMS, OR HANDLING
   line 11       AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
     line 12     SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
  line 13        REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
  line 14        INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
  line 15        WASH HANDS THOROUGHLY AFTER EXPOSURE.”
   line 16         (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
  line 17        DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
   line 18       THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
        line19   DAYS AFTER YOU COMPLETE THE INITIAL
   line 20       BACKGROUND CHECK PAPERWORK, YOU HAVE TO GO
     line 21     THROUGH THE BACKGROUND CHECK PROCESS A
      line22     SECOND TIME IN ORDER TO TAKE PHYSICAL
  line 23        POSSESSION OF THAT FIREARM.”
   line 24         (8) “NO PERSON SHALL MAKE AN APPLICATION TO
   line 25       PURCHASE MORE THAN ONE FIREARM HANDGUN OR
  line 26        SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY 30-DAY
   line 27       PERIOD AND NO DELIVERY SHALL BE MADE TO ANY
      line 28    PERSON WHO HAS MADE AN APPLICATION TO
   line 29       PURCHASE MORE THAN ONE FIREARM HANDGUN OR
  line 30        SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY 30-DAY
  line 31        PERIOD.”
  line 32          (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
  line 33        STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
  line 34        LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
  line 35        OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
   line 36       YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
  line 37        THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
  line 38          (b) This section shall become operative on July 1, 2021.
  line 39           SEC. 3. Section 27510 of the Penal Code is amended to read:




                                                         Exhibit 6
Provided by LRI History LLC                                0076                   SB 61 (2019) Page 46 of 367
                                               7

     line 1         27510. (a) A person licensed under Sections 26700 to 26915,
      line 2    inclusive, shall not sell, supply, deliver, or give possession or
     line 3     control of a firearm to any person who is under 21 years of age.
      line 4       (b) (1) Subdivision (a) does not apply to or affect the sale,
     line 5     supplying, delivery, or giving possession or control of a firearm
     line 6     that is not a handgun or a semiautomatic centerfire rifle to a person
     line 7     18 years of age or older who possesses a valid, unexpired hunting
     line 8     license issued by the Department of Fish and Wildlife.
       line 9      (2) Subdivision (a) does not apply to or affect the sale,
  line 10       supplying, delivery, or giving possession or control of a firearm
  line 11       that is not a handgun or a semiautomatic centerfire rifle to any of
  line 12       the following persons who are 18 years of age or older:
    line 13        (A) An active peace officer, as described in Chapter 4.5
   line 14      (commencing with Section 830) of Title 3 of Part 2, who is
    line 15     authorized to carry a firearm in the course and scope of
  line 16       employment.
  line 17          (B) An active federal officer or law enforcement agent who is
    line 18     authorized to carry a firearm in the course and scope of
  line 19       employment.
  line 20          (C) A reserve peace officer, as defined in Section 832.6, who
    line 21     is authorized to carry a firearm in the course and scope of
  line 22       employment as a reserve peace officer.
    line 23        (D) A person who provides proper identification of active
   line 24      membership in the United States Armed Forces, the National
  line 25       Guard, the Air National Guard, or active reserve components of
   line 26      the United States. For purposes of this subparagraph, proper
   line 27      identification includes an Armed Forces Identification Card or
   line 28      other written documentation certifying that the individual is an
  line 29       active member.
   line 30         (E) A person who provides proper identification of being an
  line 31       honorably discharged member of the United States Armed Forces,
  line 32       the National Guard, the Air National Guard, or the active reserve
     line 33    components of the United States. For purposes of this
   line 34      subparagraph, proper identification includes an Armed Forces
  line 35       Identification Card or other written documentation certifying that
  line 36       the individual is an honorably discharged member.
   line 37         (c) Commencing January 1, 2021, a person licensed under
  line 38       Sections 26700 to 26915, inclusive, shall not sell, supply, deliver,
  line 39       or give possession or control of a semiautomatic centerfire rifle to
  line 40       any person who is under 21 years of age.




                                                             Exhibit 6
Provided by LRI History LLC                                    0077                     SB 61 (2019) Page 47 of 367
                                               8

      line 1       (d) Subdivision (c) does not apply to or affect the sale,
       line 2   supplying, delivery, or giving possession or control of a
     line 3     semiautomatic centerfire rifle to any of the following persons who
     line 4     are 18 years of age or older:
       line 5      (1) An active peace officer, as described in Chapter 4.5
      line 6    (commencing with Section 830) of Title 3 of Part 2, who is
       line 7   authorized to carry a firearm in the course and scope of
     line 8     employment.
     line 9        (2) An active federal officer or law enforcement agent who is
    line 10     authorized to carry a firearm in the course and scope of
  line 11       employment.
  line 12          (3) A reserve peace officer, as defined in Section 832.6, who is
    line 13     authorized to carry a firearm in the course and scope of
  line 14       employment as a reserve peace officer.
    line 15        (4) A person who provides proper identification of active
   line 16      membership in the United States Armed Forces, the National
  line 17       Guard, the Air National Guard, or active reserve components of
    line 18     the United States. For purposes of this paragraph, proper
   line 19      identification includes an Armed Forces Identification Card or
   line 20      other written documentation certifying that the individual is an
  line 21       active member.
  line 22          (5) A person who provides proper identification as an honorably
    line 23     discharged member of the United States Armed Forces, the
   line 24      National Guard, the Air National Guard, or the active reserve
  line 25       components of the United States and has a current certificate of
  line 26       eligibility issued by the Department of Justice pursuant to Article
  line 27       1 (commencing with Section 26700) of Chapter 2. For purposes
  line 28       of this paragraph, proper identification includes an Armed Forces
  line 29       Identification Card or other written documentation certifying that
  line 30       the individual is an honorably discharged member.
  line 31          (6) A person who possesses a valid, unexpired hunting license
  line 32       issued by the Department of Fish and Wildlife and has a current
    line 33     certificate of eligibility issued by the Department of Justice
  line 34       pursuant to Article 1 (commencing with Section 26700) of Chapter
  line 35       2.
    line 36        (2) Subdivision (a) does not apply to or affect the sale,
  line 37       supplying, delivery, or giving possession or control of a firearm
  line 38       that is not a handgun or a semiautomatic centerfire rifle to a person
  line 39       who is 18 years of age or older and provides proper identification
   line 40      of being an honorably discharged member of the United States




                                                             Exhibit 6
Provided by LRI History LLC                                    0078                     SB 61 (2019) Page 48 of 367
                                              9

     line 1     Armed Forces, the National Guard, the Air National Guard, or
     line 2     the active reserve components of the United States. For purposes
      line 3    of this subparagraph, proper identification includes an Armed
       line 4   Forces Identification Card or other written documentation
     line 5     certifying that the individual is an honorably discharged member
       line 6     (3) Subdivision (a) does not apply to or affect the sale,
     line 7     supplying, delivery, or giving possession or control of a firearm
     line 8     that is not a handgun to any of the following persons who are 18
     line 9     years of age or older:
    line 10       (A) An active peace officer, as described in Chapter 4.5
    line 11     (commencing with Section 830) of Title 3 of Part 2, who is
    line 12     authorized to carry a firearm in the course and scope of
  line 13       employment.
  line 14         (B) An active federal officer or law enforcement agent who is
    line 15     authorized to carry a firearm in the course and scope of
  line 16       employment.
  line 17         (C) A reserve peace officer, as defined in Section 832.6, who is
    line 18     authorized to carry a firearm in the course and scope of
  line 19       employment as a reserve peace officer.
    line 20       (D) A person who provides proper identification of active
   line 21      membership in the United States Armed Forces, the National
  line 22       Guard, the Air National Guard, or active reserve components of
   line 23      the United States. For purposes of this subparagraph, proper
   line 24      identification includes an Armed Forces Identification Card or
   line 25      other written documentation certifying that the individual is an
  line 26       active member.
  line 27          SEC. 4. Section 27535 of the Penal Code is amended to read:
  line 28          27535. (a) No person shall make an application to purchase
  line 29       more than one handgun within any 30-day period.
  line 30         (b) Subdivision (a) shall not apply to any of the following:
  line 31         (1) Any law enforcement agency.
   line 32        (2) Any agency duly authorized to perform law enforcement
  line 33       duties.
  line 34         (3) Any state or local correctional facility.
   line 35        (4) Any private security company licensed to do business in
  line 36       California.
  line 37         (5) Any person who is properly identified as a full-time paid
  line 38       peace officer, as defined in Chapter 4.5 (commencing with Section
  line 39       830) of Title 3 of Part 2, and who is authorized to, and does carry




                                                            Exhibit 6
Provided by LRI History LLC                                   0079                    SB 61 (2019) Page 49 of 367
                                          10

     line 1 a firearm during the course and scope of employment as a peace
     line 2 officer.
     line 3   (6) Any motion picture, television, or video production company
     line 4 or entertainment or theatrical company whose production by its
     line 5 nature involves the use of a firearm.
     line 6   (7) Any person who may, pursuant to Article 2 (commencing
     line 7 with Section 27600), Article 3 (commencing with Section 27650),
     line 8 or Article 4 (commencing with Section 27700), claim an exemption
     line 9 from the waiting period set forth in Section 27540.
  line 10     (8) Any transaction conducted through a licensed firearms dealer
  line 11 pursuant to Chapter 5 (commencing with Section 28050).
  line 12     (9) Any person who is licensed as a collector pursuant to Chapter
  line 13 44 (commencing with Section 921) of Title 18 of the United States
  line 14 Code and the regulations issued pursuant thereto, and has a current
    line 15 certificate of eligibility issued by the Department of Justice
  line 16 pursuant to Article 1 (commencing with Section 26700) of Chapter
  line 17 2.
   line 18    (10) The exchange of a handgun where the dealer purchased
   line 19 that firearm from the person seeking the exchange within the
   line 20 30-day period immediately preceding the date of exchange or
  line 21 replacement.
  line 22     (11) The replacement of a handgun when the person’s handgun
   line 23 was lost or stolen, and the person reported that firearm lost or
   line 24 stolen pursuant to Section 25250 prior to the completion of the
  line 25 application to purchase the replacement handgun.
  line 26     (12) The return of any handgun to its owner.
  line 27     (13) A community college that is certified by the Commission
    line 28 on Peace Officer Standards and Training to present the law
  line 29 enforcement academy basic course or other commission-certified
  line 30 law enforcement training.
  line 31     (c)
  line 32       This section shall remain in effect only until July 1, 2021, and
  line 33 as of that date is repealed.
  line 34      SEC. 5. Section 27535 is added to the Penal Code, to read:
  line 35      27535. (a) A person shall not make an application to purchase
  line 36 more than one firearm handgun or semiautomatic centerfire rifle
  line 37 within any 30-day period. This subdivision does not authorize a
  line 38 person to make an application to purchase both a handgun and
  line 39 semiautomatic centerfire rifle within the same 30-day period.
  line 40     (b) Subdivision (a) does not apply to any of the following:




                                                         Exhibit 6
Provided by LRI History LLC                                0080                    SB 61 (2019) Page 50 of 367
                                             11

     line 1       (1) Any law enforcement agency.
      line 2      (2) Any agency duly authorized to perform law enforcement
     line 3    duties.
     line 4       (3) Any state or local correctional facility.
      line 5      (4) Any private security company licensed to do business in
     line 6    California.
     line 7       (5) Any person who is properly identified as a full-time paid
     line 8    peace officer, as defined in Chapter 4.5 (commencing with Section
     line 9    830) of Title 3 of Part 2, and who is authorized to, and does carry
  line 10      a firearm during the course and scope of employment as a peace
  line 11      officer.
  line 12         (6) Any motion picture, television, or video production company
   line 13     or entertainment or theatrical company whose production by its
  line 14      nature involves the use of a firearm.
  line 15         (7) Any person who may, pursuant to Article 2 (commencing
  line 16      with Section 27600), Article 3 (commencing with Section 27650),
  line 17      or Article 4 (commencing with Section 27700), claim an exemption
  line 18      from the waiting period set forth in Section 27540.
  line 19         (8) Any transaction conducted through a licensed firearms dealer
  line 20      pursuant to Chapter 5 (commencing with Section 28050).
  line 21         (9) Any person who is licensed as a collector pursuant to Chapter
  line 22      44 (commencing with Section 921) of Title 18 of the United States
  line 23      Code and the regulations issued pursuant thereto, and has a current
    line 24    certificate of eligibility issued by the Department of Justice
  line 25      pursuant to Article 1 (commencing with Section 26700) of Chapter
  line 26      2.
   line 27        (10) The exchange of a firearm handgun or semiautomatic
  line 28      centerfire rifle where the dealer purchased that firearm from the
  line 29      person seeking the exchange within the 30-day period immediately
  line 30      preceding the date of exchange or replacement.
  line 31         (11) The replacement of a firearm handgun or semiautomatic
  line 32      centerfire rifle when the person’s firearm was lost or stolen, and
  line 33      the person reported that firearm lost or stolen pursuant to Section
  line 34      25250 prior to the completion of the application to purchase the
  line 35      replacement.
    line 36       (12) The return of any firearm handgun or semiautomatic
  line 37      centerfire rifle to its owner.
  line 38         (13) A community college that is certified by the Commission
    line 39    on Peace Officer Standards and Training to present the law




                                                           Exhibit 6
Provided by LRI History LLC                                  0081                     SB 61 (2019) Page 51 of 367
                                              12

     line 1     enforcement academy basic course or other commission-certified
     line 2     law enforcement training.
      line 3      (14) The purchase of a firearm, other than a handgun, or a
     line 4     semiautomatic centerfire rifle by a person who possesses a valid,
     line 5     unexpired hunting license issued by the Department of Fish and
     line 6     Wildlife.
     line 7       (15) The acquisition of a firearm, other than a handgun, or a
      line 8    semiautomatic centerfire rifle at an auction or similar event
       line 9   conducted by a nonprofit public benefit or mutual benefit
   line 10      corporation to fund the activities of that corporation or local
  line 11       chapters of that corporation.
  line 12         (16) The purchase of a semiautomatic centerfire rifle by a person
   line 13      who possesses a valid, unexpired hunting license issued by the
  line 14       Department of Fish and Wildlife and has a current certificate of
  line 15       eligibility issued by the Department of Justice pursuant to Article
  line 16       1 (commencing with Section 26700) of Chapter 2.
  line 17         (17) The acquisition of a semiautomatic centerfire rifle, at an
  line 18       auction or similar event conducted by a nonprofit public benefit
    line 19     or mutual benefit corporation to fund the activities of that
  line 20       corporation or local chapters of that corporation by a person who
    line 21     possesses a valid, unexpired hunting license issued by the
  line 22       Department of Fish and Wildlife.
   line 23        (18) The acquisition of a semiautomatic centerfire rifle at an
  line 24       auction or similar event conducted by a nonprofit public benefit
    line 25     or mutual benefit corporation to fund the activities of that
  line 26       corporation or local chapters of that corporation by a person who
  line 27       has a current certificate of eligibility issued by the Department of
  line 28       Justice pursuant to Article 1 (commencing with Section 26700) of
  line 29       Chapter 2.
   line 30        (19) The purchase of a firearm, other than a handgun, by a
    line 31     person who provides proper identification as an honorably
    line 32     discharged member of the United States Armed Forces, the
   line 33      National Guard, the Air National Guard, or the active reserve
  line 34       components of the United States and has a current certificate of
  line 35       eligibility issued by the Department of Justice pursuant to Article
  line 36       1 (commencing with Section 26700) of Chapter 2. For purposes
  line 37       of this paragraph, proper identification includes an Armed Forces
  line 38       Identification Card or other written documentation certifying that
  line 39       the individual is an honorably discharged member.




                                                            Exhibit 6
Provided by LRI History LLC                                   0082                     SB 61 (2019) Page 52 of 367
                                              13

    line 1        (c) For the purposes of paragraphs (14) and (15) of subdivision
    line 2     (b), the frame or receiver of a firearm is a handgun unless the frame
     line 3    or receiver listed in the application to purchase and delivered to
     line 4    the recipient is equipped with, is attached to, or is concurrently
     line 5    accompanied by, a barrel of 16 inches or greater in length.
     line 6       (d)
     line 7       (c) This section shall become operative on July 1, 2021.
     line 8        SEC. 6. Section 27540 of the Penal Code is amended to read:
     line 9        27540. A dealer, whether or not acting pursuant to Chapter 5
  line 10      (commencing with Section 28050), shall not deliver a firearm to
  line 11      a person, as follows:
  line 12         (a) Within 10 days of the application to purchase, or, after notice
  line 13      by the department pursuant to Section 28220, within 10 days of
    line 14    the submission to the department of any correction to the
  line 15      application, or within 10 days of the submission to the department
  line 16      of any fee required pursuant to Section 28225, whichever is later.
  line 17         (b) Unless unloaded and securely wrapped or unloaded and in
  line 18      a locked container.
  line 19         (c) Unless the purchaser, transferee, or person being loaned the
  line 20      firearm presents clear evidence of the person’s identity and age to
  line 21      the dealer.
  line 22         (d) Whenever the dealer is notified by the Department of Justice
  line 23      that the person is prohibited by state or federal law from possessing,
  line 24      receiving, owning, or purchasing a firearm.
  line 25         (e) A firearm, including a handgun, shall not be delivered unless
   line 26     the purchaser, transferee, or person being loaned the firearm
  line 27      presents a firearm safety certificate to the dealer, except that in the
  line 28      case of a handgun, an unexpired handgun safety certificate may
  line 29      be presented.
  line 30         (f) Until July 1, 2021, a handgun shall not be delivered whenever
  line 31      the dealer is notified by the Department of Justice that within the
    line 32    preceding 30-day period the purchaser has made another
  line 33      application to purchase a handgun and that the previous application
  line 34      to purchase did not involve any of the entities or circumstances
  line 35      specified in subdivision (b) of Section 27535.
     line 36      (g) Commencing July 1, 2021, a firearm handgun or
  line 37      semiautomatic centerfire rifle shall not be delivered whenever the
   line 38     dealer is notified by the Department of Justice that within the
  line 39      preceding 30-day period period, the purchaser has made another
     line 40   application to purchase a firearm either a handgun or




                                                             Exhibit 6
Provided by LRI History LLC                                    0083                      SB 61 (2019) Page 53 of 367
                                             14

    line 1     semiautomatic centerfire rifle and that the previous application to
      line 2   purchase did not involve any of the entities or circumstances
     line 3    specified in subdivision (b) of Section 27535.
     line 4        SEC. 7. Section 27590 of the Penal Code is amended to read:
     line 5        27590. (a) Except as provided in subdivision (b), (c), or (e),
     line 6    a violation of this article is a misdemeanor.
     line 7       (b) If any of the following circumstances apply, a violation of
    line 8     this article is punishable by imprisonment pursuant to subdivision
     line 9    (h) of Section 1170 for two, three, or four years:
  line 10         (1) If the violation is of subdivision (a) of Section 27500.
   line 11        (2) If the defendant has a prior conviction of violating the
  line 12      provisions, other than Section 27535, Section 27560 involving a
  line 13      firearm that is not a handgun, or Section 27565 involving a firearm
  line 14      that is not a handgun, of this article or former Section 12100 of
   line 15     this code, as Section 12100 read at any time from when it was
  line 16      enacted by Section 3 of Chapter 1386 of the Statutes of 1988 to
  line 17      when it was repealed by Section 18 of Chapter 23 of the Statutes
  line 18      of 1994, or Section 8101 of the Welfare and Institutions Code.
   line 19        (3) If the defendant has a prior conviction of violating any
   line 20     offense specified in Section 29905 or of a violation of Section
  line 21      32625 or 33410, or of former Section 12560, as that section read
  line 22      at any time from when it was enacted by Section 4 of Chapter 931
  line 23      of the Statutes of 1965 to when it was repealed by Section 14 of
   line 24     Chapter 9 of the Statutes of 1990, or of any provision listed in
  line 25      Section 16590.
  line 26         (4) If the defendant is in a prohibited class described in Chapter
  line 27      2 (commencing with Section 29800) or Chapter 3 (commencing
  line 28      with Section 29900) of Division 9 of this title, or Section 8100 or
  line 29      8103 of the Welfare and Institutions Code.
    line 30       (5) A violation of this article by a person who actively
  line 31      participates in a “criminal street gang” as defined in Section 186.22.
  line 32         (6) A violation of Section 27510 involving the delivery of any
  line 33      firearm to a person who the dealer knows, or should know, is a
  line 34      minor.
  line 35         (c) If any of the following circumstances apply, a violation of
  line 36      this article shall be punished by imprisonment in a county jail not
  line 37      exceeding one year or pursuant to subdivision (h) of Section 1170,
   line 38     or by a fine not to exceed one thousand dollars ($1,000), or by
  line 39      both that fine and imprisonment:




                                                            Exhibit 6
Provided by LRI History LLC                                   0084                      SB 61 (2019) Page 54 of 367
                                              15

     line 1      (1) A violation of Section 27515, 27520, or subdivision (b) of
     line 2   Section 27500.
     line 3      (2) A violation of Section 27505 involving the sale, loan, or
     line 4   transfer of a handgun to a minor.
     line 5      (3) A violation of Section 27510 involving the delivery of a
     line 6   handgun.
     line 7      (4) A violation of subdivision (a), (c), (d), (e), or (f) of Section
     line 8   27540 involving a handgun.
     line 9      (5) A violation of Section 27545 involving a handgun.
  line 10        (6) A violation of Section 27550.
  line 11        (7) A violation of Section 27585 involving a handgun.
  line 12        (d) If both of the following circumstances apply, an additional
  line 13     term of imprisonment pursuant to subdivision (h) of Section 1170
   line 14    for one, two, or three years shall be imposed in addition and
  line 15     consecutive to the sentence prescribed:
  line 16        (1) A violation of Section 27510 or subdivision (b) of Section
  line 17     27500.
   line 18       (2) The firearm transferred in violation of Section 27510 or
    line 19   subdivision (b) of Section 27500 is used in the subsequent
  line 20     commission of a felony for which a conviction is obtained and the
  line 21     prescribed sentence is imposed.
    line 22      (e) (1) A first violation of Section 27535 is an infraction
  line 23     punishable by a fine of fifty dollars ($50).
    line 24      (2) A second violation of Section 27535 is an infraction
  line 25     punishable by a fine of one hundred dollars ($100).
    line 26      (3) A third or subsequent violation of Section 27535 is a
  line 27     misdemeanor.
   line 28       (4) (A) Until July 1, 2021, for purposes of this subdivision,
   line 29    each application to purchase a handgun in violation of Section
  line 30     27535 is a separate offense.
  line 31        (B) Commencing July 1, 2021, for purposes of this subdivision,
  line 32     each application to purchase a firearm handgun or semiautomatic
  line 33     centerfire rifle in violation of Section 27535 is a separate offense.
    line 34       SEC. 8. The provisions of this act are severable. If any
  line 35     provision of this act or its application is held invalid, that invalidity
  line 36     shall not affect other provisions or applications that can be given
  line 37     effect without the invalid provision or application.
  line 38         SEC. 8.
  line 39         SEC. 9. No reimbursement is required by this act pursuant to
  line 40     Section 6 of Article XIIIB of the California Constitution because




                                                             Exhibit 6
Provided by LRI History LLC                                    0085                       SB 61 (2019) Page 55 of 367
                                            16

   line    1 the only costs that may be incurred by a local agency or school
   line    2 district will be incurred because this act creates a new crime or
   line    3 infraction, eliminates a crime or infraction, or changes the penalty
   line    4 for a crime or infraction, within the meaning of Section 17556 of
   line    5 the Government Code, or changes the definition of a crime within
    line   6 the meaning of Section 6 of Article XIII B of the California
   line    7 Constitution.




                                            O




                                                          Exhibit 6
Provided by LRI History LLC                                 0086                    SB 61 (2019) Page 56 of 367
                AMENDED IN ASSEMBLY SEPTEMBER 6, 2019
                AMENDED IN ASSEMBLY SEPTEMBER 3, 2019
                   AMENDED IN ASSEMBLY JUNE 11, 2019
                      AMENDED IN SENATE MAY 17, 2019

       SENATE BILL                                                      No. 61


                      Introduced by Senator Portantino
              (Principal coauthors: Senators Glazer and Wiener)
                          (Coauthor: Senator Skinner)
             (Coauthors: Assembly Members Bonta and Maienschein)


                                   January 3, 2019



          An act to amend Sections 27510, 27540, and 27590 of, and to amend,
       repeal, and add Sections 26835 and 27535 of, the Penal Code, relating
       to firearms.

                            legislative counsel’s digest
          SB 61, as amended, Portantino. Firearms: transfers.
         Existing law, subject to exceptions, prohibits a person from making
       more than one application to purchase a handgun within any 30-day
       period. A violation of that prohibition is a crime. Existing law prohibits
       a firearms dealer from delivering a handgun to a person whenever the
       dealer is notified by the Department of Justice that within the preceding
       30-day period the purchaser has made another application to purchase
       a handgun that does not fall within an exception to the 30-day
       prohibition. A violation of that delivery prohibition by the dealer is a
       crime.
         This bill would, effective July 1, 2021, make the 30-day prohibition
       and the dealer delivery prohibition described above also applicable to
       semiautomatic centerfire rifles.




                                                         Exhibit 6
Provided by LRI History LLC                                0087                     SB 61 (2019) Page 57 of 367
                                           2

          Existing law prohibits a licensed firearm dealer from selling a firearm
       to a person under 21 years of age. Existing law provides an exemption
       to this prohibition for the sale of a firearm, other than a handgun, to a
       person 18 years of age or older who has a valid hunting license, is a
       law enforcement officer, as specified, or is an honorably discharged
       member of the Armed Forces. Existing law makes a violation of this
       prohibition a crime.
          This bill would prohibit the sale of a semiautomatic centerfire rifle
       to any person under the age of 21, except a law enforcement officer or
       active duty member of the Armed Forces, as specified.
          The bill would state that its provisions are severable.
          By expanding the scope of existing crimes, this bill would impose a
       state-mandated local program.
          This bill would incorporate additional changes to Section 26835 of
       the Penal Code proposed by AB 645 and SB 172 to be operative only
       if this bill and AB 645, SB 172, or both are enacted and this bill is
       enacted last.
          The California Constitution requires the state to reimburse local
       agencies and school districts for certain costs mandated by the state.
       Statutory provisions establish procedures for making that reimbursement.
          This bill would provide that no reimbursement is required by this act
       for a specified reason.
          Vote: majority. Appropriation: no. Fiscal committee: yes.​
       State-mandated local program: yes.​

             The people of the State of California do enact as follows:

    line 1       SECTION 1. Section 26835 of the Penal Code is amended to
    line 2 read:
     line 3      26835. (a) A licensee shall post conspicuously within the
    line 4 licensed premises the following warnings in block letters not less
    line 5 than one inch in height:
    line 6      (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
    line 7 SECURELY STORED TO PREVENT ACCESS BY CHILDREN
    line 8 AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
     line 9 STRICT LAWS PERTAINING TO FIREARMS, AND YOU
  line 10 MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
  line 11 WITH THEM. VISIT THE WEB SITE OF THE CALIFORNIA
         12lineA T T O R N E Y             G E N E R A L                AT
  line 13 HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON




                                                         Exhibit 6
Provided by LRI History LLC                                0088                     SB 61 (2019) Page 58 of 367
                                       3

      line 1     FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
     line 2      CAN COMPLY.”
      line 3       (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
      line 4     PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
      line 5     A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
     line 6      USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
       line 7    IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
       line 8    MISDEMEANOR OR A FELONY UNLESS YOU STORED
      line 9     THE FIREARM IN A LOCKED CONTAINER OR LOCKED
   line 10       THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
  line 11        FROM TEMPORARILY FUNCTIONING.”
    line 12        (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
  line 13        FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
  line 14        CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
   line 15       PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 16       BEING CONCEALED UPON THE PERSON, WITHIN ANY
   line 17       PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
  line 18        A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
    line 19      THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
    line 20      MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
   line 21       STORED THE FIREARM IN A LOCKED CONTAINER, OR
   line 22       LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
  line 23        KEEP IT FROM TEMPORARILY FUNCTIONING.”
     line 24       (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
  line 25        INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
   line 26       YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 27        ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
   line 28       USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
  line 29        SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
   line 30       STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 31        LOCKED THE FIREARM WITH A LOCKING DEVICE.”
     line 32       (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
  line 33        LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
   line 34       CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
   line 35       YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
        line36   GUILTY OF A MISDEMEANOR, INCLUDING A
  line 37        SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
   line 38       IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
  line 39        WITH A LOCKING DEVICE.”




                                                 Exhibit 6
Provided by LRI History LLC                        0089              SB 61 (2019) Page 59 of 367
                                                4

    line 1           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
          line2   AREAS, CLEANING FIREARMS, OR HANDLING
     line 3       AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
        line 4    SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
    line 5        REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
     line 6       INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
     line 7       WASH HANDS THOROUGHLY AFTER EXPOSURE.”
      line 8         (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
     line 9       DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
   line 10        THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
        line11    DAYS AFTER YOU COMPLETE THE INITIAL
   line 12        BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
  line 13         TO GO THROUGH THE BACKGROUND CHECK PROCESS
     line 14      A SECOND TIME IN ORDER TO TAKE PHYSICAL
  line 15         POSSESSION OF THAT FIREARM.”
   line 16           (8) “NO PERSON SHALL MAKE AN APPLICATION TO
   line 17        PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
  line 18         OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
    line 19       THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
  line 20         DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
  line 21         MADE AN APPLICATION TO PURCHASE MORE THAN ONE
   line 22        PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 23        BEING CONCEALED UPON THE PERSON WITHIN ANY
  line 24         30-DAY PERIOD.”
  line 25            (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
  line 26         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
  line 27         LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
  line 28         OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
   line 29        YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
  line 30         THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
  line 31            (b) This section shall remain in effect only until July 1, 2021,
  line 32         and as of that date is repealed.
  line 33             SEC. 1.1. Section 26835 of the Penal Code is amended to read:
  line 34             26835. (a) A licensee shall post conspicuously post within the
  line 35         licensed premises the following warnings in block letters not less
  line 36         than one inch in height:
  line 37            (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
  line 38         SECURELY STORED TO PREVENT ACCESS BY CHILDREN
  line 39         AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
    line 40       STRICT LAWS PERTAINING TO FIREARMS, AND YOU




                                                              Exhibit 6
Provided by LRI History LLC                                     0090                    SB 61 (2019) Page 60 of 367
                                  5

     line 1 MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
       line 2 WITH THEM. VISIT THE WEB SITE WEBSITE OF THE
             3lineCALIFORNIA       ATTORNEY      GENERAL     AT
     line 4 HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
      line 5 FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
     line 6 CAN COMPLY.”
      line 7       (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
      line 8 PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
      line 9 A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
  line 10 USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
    line 11 IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
    line 12 MISDEMEANOR OR A FELONY UNLESS YOU STORED
   line 13 THE FIREARM IN A LOCKED CONTAINER OR LOCKED
   line 14 THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
  line 15 FROM TEMPORARILY FUNCTIONING.”
    line 16        (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
  line 17 FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
  line 18 CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
   line 19 PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 20 BEING CONCEALED UPON THE PERSON, WITHIN ANY
   line 21 PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
  line 22 A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
    line 23 THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
    line 24 MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
   line 25 STORED THE FIREARM IN A LOCKED CONTAINER, OR
   line 26 LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
  line 27 KEEP IT FROM TEMPORARILY FUNCTIONING.”
     line 28       (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
  line 29 INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
   line 30 YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 31 ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
   line 32 USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
  line 33 SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
   line 34 STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 35 LOCKED THE FIREARM WITH A LOCKING DEVICE.”
     line 36       (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
  line 37 LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
   line 38 CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
   line 39 YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
        line40 GUILTY OF A MISDEMEANOR, INCLUDING A




                                             Exhibit 6
Provided by LRI History LLC                    0091               SB 61 (2019) Page 61 of 367
                                              6

    line 1       SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
     line 2      IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
     line 3      WITH A LOCKING DEVICE.”
    line 4          (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
         line5   AREAS, CLEANING FIREARMS, OR HANDLING
     line 6      AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
       line 7    SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
    line 8       REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
     line 9      INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
  line 10        WASH HANDS THOROUGHLY AFTER EXPOSURE.”
   line 11          (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
  line 12        DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
   line 13       THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
       line14    DAYS AFTER YOU COMPLETE THE INITIAL
   line 15       BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
  line 16        TO GO THROUGH THE BACKGROUND CHECK PROCESS
     line 17     A SECOND TIME IN ORDER TO TAKE PHYSICAL
  line 18        POSSESSION OF THAT FIREARM.”
   line 19          (8) “NO PERSON SHALL MAKE AN APPLICATION TO
   line 20       PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
  line 21        OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
    line 22      THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
  line 23        DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
  line 24        MADE AN APPLICATION TO PURCHASE MORE THAN ONE
   line 25       PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 26       BEING CONCEALED UPON THE PERSON WITHIN ANY
  line 27        30-DAY PERIOD.”
  line 28           (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
  line 29        STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
  line 30        LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
  line 31        OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
   line 32       YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
  line 33        THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
   line 34          (b) This section shall become operative on January 1, 2019.
   line 35       remain in effect only until July 1, 2021, and as of that date is
  line 36        repealed.
  line 37            SEC. 1.2. Section 26835 of the Penal Code is amended to read:
   line 38           26835. (a) A licensee shall post conspicuously within the
  line 39        licensed premises the following warnings in block letters not less
  line 40        than one inch in height:




                                                            Exhibit 6
Provided by LRI History LLC                                   0092                    SB 61 (2019) Page 62 of 367
                                      7

   line    1       (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
   line    2     SECURELY STORED TO PREVENT ACCESS BY CHILDREN
   line    3     AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
    line   4     STRICT LAWS PERTAINING TO FIREARMS, AND YOU
   line    5     MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
   line    6     WITH THEM. VISIT THE WEB SITE OF THE CALIFORNIA
           7   line
                 AT T O R N E Y           G E N E R A L        AT
     line 8      HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
      line 9     FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
  line 10        CAN COMPLY.”
   line 11         (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
  line 12        PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
   line 13       A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
  line 14        USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
    line 15      IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
   line 16       MISDEMEANOR OR A FELONY UNLESS YOU STORED
   line 17       THE FIREARM IN A LOCKED CONTAINER OR LOCKED
   line 18       THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
  line 19        FROM TEMPORARILY FUNCTIONING.”
    line 20        (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
  line 21        FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
  line 22        CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
   line 23       PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 24       BEING CONCEALED UPON THE PERSON, WITHIN ANY
  line 25        PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
  line 26        A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
   line 27       THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
    line 28      MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
   line 29       STORED THE FIREARM IN A LOCKED CONTAINER, OR
   line 30       LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
  line 31        KEEP IT FROM TEMPORARILY FUNCTIONING.”
     line 32       (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
  line 33        INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
  line 34        YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 35        ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
   line 36       USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
  line 37        SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
   line 38       STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 39        LOCKED THE FIREARM WITH A LOCKING DEVICE.”




                                                Exhibit 6
Provided by LRI History LLC                       0093               SB 61 (2019) Page 63 of 367
                                       8

       line 1      (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
    line 2       LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
     line 3      CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
     line 4      YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         line5   GUILTY OF A MISDEMEANOR, INCLUDING A
    line 6       SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
     line 7      IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
     line 8      WITH A LOCKING DEVICE.”
    line 9         (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
       line10    AREAS, CLEANING FIREARMS, OR HANDLING
   line 11       AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
     line 12     SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
  line 13        REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
  line 14        INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
  line 15        WASH HANDS THOROUGHLY AFTER EXPOSURE.”
   line 16         (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
  line 17        DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
   line 18       THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
        line19   DAYS AFTER YOU COMPLETE THE INITIAL
   line 20       BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
  line 21        TO GO THROUGH THE BACKGROUND CHECK PROCESS
     line 22     A SECOND TIME IN ORDER TO TAKE PHYSICAL
  line 23        POSSESSION OF THAT FIREARM.”
   line 24         (8) “NO PERSON SHALL MAKE AN APPLICATION TO
   line 25       PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
  line 26        OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
    line 27      THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
  line 28        DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
  line 29        MADE AN APPLICATION TO PURCHASE MORE THAN ONE
   line 30       PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 31       BEING CONCEALED UPON THE PERSON WITHIN ANY
  line 32        30-DAY PERIOD.”
  line 33          (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
  line 34        STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
  line 35        LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
  line 36        OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
   line 37       YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
  line 38        THAT THE FIREARM HAD BEEN LOST OR STOLEN.”




                                                 Exhibit 6
Provided by LRI History LLC                        0094              SB 61 (2019) Page 64 of 367
                                           9

      line 1     (b) This section shall become operative on January 1, 2019.
      line 2 remain in effect only until June 1, 2020, and as of that date is
     line 3 repealed.
     line 4       SEC. 1.3. Section 26835 of the Penal Code is amended to read:
     line 5       26835. (a) A licensee shall post conspicuously post within the
     line 6 licensed premises the following warnings in block letters not less
     line 7 than one inch in height:
     line 8      (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
     line 9 SECURELY STORED TO PREVENT ACCESS BY CHILDREN
  line 10 AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
    line 11 STRICT LAWS PERTAINING TO FIREARMS, AND YOU
  line 12 MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
    line 13 WITH THEM. VISIT THE WEB SITE WEBSITE OF THE
          14
           line CALIFORNIA           ATTORNEY             GENERAL            AT
  line 15 HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
   line 16 FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
  line 17 CAN COMPLY.”
   line 18       (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
   line 19 PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
   line 20 A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
  line 21 USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
    line 22 IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
    line 23 MISDEMEANOR OR A FELONY UNLESS YOU STORED
   line 24 THE FIREARM IN A LOCKED CONTAINER OR LOCKED
   line 25 THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
  line 26 FROM TEMPORARILY FUNCTIONING.”
    line 27      (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
  line 28 FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
  line 29 CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
   line 30 PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 31 BEING CONCEALED UPON THE PERSON, WITHIN ANY
   line 32 PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
  line 33 A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
    line 34 THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
    line 35 MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
   line 36 STORED THE FIREARM IN A LOCKED CONTAINER, OR
   line 37 LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
  line 38 KEEP IT FROM TEMPORARILY FUNCTIONING.”
     line 39     (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
  line 40 INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF




                                                         Exhibit 6
Provided by LRI History LLC                                0095                    SB 61 (2019) Page 65 of 367
                                       10

     line 1       YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
     line 2       ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
      line 3      USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
     line 4       SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
      line 5      STORED THE FIREARM IN A LOCKED CONTAINER OR
     line 6       LOCKED THE FIREARM WITH A LOCKING DEVICE.”
        line 7      (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
    line 8        LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
     line 9       CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
   line 10        YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
        line11    GUILTY OF A MISDEMEANOR, INCLUDING A
  line 12         SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
   line 13        IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
  line 14         WITH A LOCKING DEVICE.”
  line 15           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
        line16    AREAS, CLEANING FIREARMS, OR HANDLING
   line 17        AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
      line 18     SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
  line 19         REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
  line 20         INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
  line 21         WASH HANDS THOROUGHLY AFTER EXPOSURE.”
   line 22          (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
  line 23         DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
   line 24        THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         line25   DAYS AFTER YOU COMPLETE THE INITIAL
   line 26        BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
  line 27         TO GO THROUGH THE BACKGROUND CHECK PROCESS
     line 28      A SECOND TIME IN ORDER TO TAKE PHYSICAL
  line 29         POSSESSION OF THAT FIREARM.”
   line 30          (8) “NO PERSON SHALL MAKE AN APPLICATION TO
   line 31        PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
  line 32         OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
    line 33       THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
  line 34         DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
  line 35         MADE AN APPLICATION TO PURCHASE MORE THAN ONE
   line 36        PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 37        BEING CONCEALED UPON THE PERSON WITHIN ANY
  line 38         30-DAY PERIOD.”
  line 39           (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
  line 40         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A




                                                  Exhibit 6
Provided by LRI History LLC                         0096              SB 61 (2019) Page 66 of 367
                                         11

     line 1 LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
     line 2 OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
      line 3 YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
     line 4 THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
       line 5     (b) This section shall become operative on January 1,
     line 6 2019.remain in effect only until June 1, 2020, and as of that date
     line 7 is repealed.
     line 8        SEC. 2. Section 26835 is added to the Penal Code, to read:
      line 9       26835. (a) A licensee shall conspicuously post within the
  line 10 licensed premises the following warnings in block letters not less
  line 11 than one inch in height:
  line 12         (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
  line 13 SECURELY STORED TO PREVENT ACCESS BY CHILDREN
  line 14 AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
    line 15 STRICT LAWS PERTAINING TO FIREARMS, AND YOU
  line 16 MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
    line 17 WITH THEM. VISIT THE INTERNET WEBSITE OF THE
          18line CALIFORNIA          ATTORNEY             GENERAL           AT
  line 19 HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
   line 20 FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
  line 21 CAN COMPLY.”
   line 22        (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
   line 23 PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
   line 24 A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
  line 25 USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
    line 26 IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
    line 27 MISDEMEANOR OR A FELONY UNLESS YOU STORED
   line 28 THE FIREARM IN A LOCKED CONTAINER OR LOCKED
   line 29 THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
  line 30 FROM TEMPORARILY FUNCTIONING.”
    line 31       (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
  line 32 FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
  line 33 CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
   line 34 PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
   line 35 BEING CONCEALED UPON THE PERSON, WITHIN ANY
   line 36 PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
  line 37 A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
    line 38 THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
    line 39 MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
   line 40 STORED THE FIREARM IN A LOCKED CONTAINER, OR




                                                       Exhibit 6
Provided by LRI History LLC                              0097                    SB 61 (2019) Page 67 of 367
                                       12

      line 1      LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
     line 2       KEEP IT FROM TEMPORARILY FUNCTIONING.”
       line 3       (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
     line 4       INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
     line 5       YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
     line 6       ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
      line 7      USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
     line 8       SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
      line 9      STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 10         LOCKED THE FIREARM WITH A LOCKING DEVICE.”
     line 11        (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
  line 12         LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
   line 13        CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
   line 14        YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
        line15    GUILTY OF A MISDEMEANOR, INCLUDING A
  line 16         SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
   line 17        IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
  line 18         WITH A LOCKING DEVICE.”
  line 19           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
        line20    AREAS, CLEANING FIREARMS, OR HANDLING
   line 21        AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
      line 22     SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
  line 23         REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
  line 24         INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
  line 25         WASH HANDS THOROUGHLY AFTER EXPOSURE.”
   line 26          (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
  line 27         DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
   line 28        THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         line29   DAYS AFTER YOU COMPLETE THE INITIAL
   line 30        BACKGROUND CHECK PAPERWORK, YOU HAVE TO GO
     line 31      THROUGH THE BACKGROUND CHECK PROCESS A
       line32     SECOND TIME IN ORDER TO TAKE PHYSICAL
  line 33         POSSESSION OF THAT FIREARM.”
   line 34          (8) “NO PERSON SHALL MAKE AN APPLICATION TO
        line35    PURCHASE MORE THAN ONE HANDGUN OR
     line 36      SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY
  line 37         30-DAY PERIOD AND NO DELIVERY SHALL BE MADE TO
    line 38       ANY PERSON WHO HAS MADE AN APPLICATION TO
        line39    PURCHASE MORE THAN ONE HANDGUN OR




                                                 Exhibit 6
Provided by LRI History LLC                        0098              SB 61 (2019) Page 68 of 367
                                        13

       line 1 SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY
     line 2 30-DAY PERIOD.”
     line 3    (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
     line 4 STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
     line 5 LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
     line 6 OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
      line 7 YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
     line 8 THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
     line 9    (b) This section shall become operative on July 1, 2021.
  line 10       SEC. 2.1. Section 26835 is added to the Penal Code, to read:
    line 11     26835. (a) A licensee shall conspicuously post within the
  line 12 licensed premises the following warnings in block letters not less
  line 13 than one inch in height:
   line 14     (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
   line 15 SECURELY STORED TO PREVENT ACCESS BY CHILDREN
    line 16 AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
   line 17 STRICT LAWS PERTAINING TO FIREARMS, AND YOU MAY
  line 18 BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY WITH
  line 19 THEM. VISIT THE INTERNET WEBSITE OF THE CALIFORNIA
   line 20 ATTORNEY GENERAL AT HTTPS://OAG.CA.GOV/FIREARMS
   line 21 FOR INFORMATION ON FIREARM LAWS APPLICABLE TO
  line 22 YOU AND HOW YOU CAN COMPLY.”
   line 23     (2) “IF YOU KEEP A FIREARM WITHIN ANY PREMISES
    line 24 UNDER YOUR CUSTODY OR CONTROL, AND A PERSON
    line 25 UNDER 18 YEARS OF AGE OBTAINS IT AND USES IT,
   line 26 RESULTING IN INJURY OR DEATH, OR CARRIES IT TO A
  line 27 PUBLIC PLACE, YOU MAY BE GUILTY OF A MISDEMEANOR
   line 28 OR A FELONY UNLESS YOU STORED THE FIREARM IN A
   line 29 LOCKED CONTAINER OR LOCKED THE FIREARM WITH A
     line 30 LOCKING DEVICE, TO KEEP IT FROM TEMPORARILY
  line 31 FUNCTIONING.”
     line 32   (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
    line 33 FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
   line 34 CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
  line 35 FIREARM WITHIN ANY PREMISES UNDER YOUR CUSTODY
   line 36 OR CONTROL, AND A PERSON UNDER 18 YEARS OF AGE
     line 37 GAINS ACCESS TO THE FIREARM, AND CARRIES IT
  line 38 OFF-PREMISES, YOU MAY BE GUILTY OF A MISDEMEANOR,
     line 39 UNLESS YOU STORED THE FIREARM IN A LOCKED




                                                      Exhibit 6
Provided by LRI History LLC                             0099                   SB 61 (2019) Page 69 of 367
                                        14

     line 1       CONTAINER, OR LOCKED THE FIREARM WITH A LOCKING
     line 2       DEVICE, TO KEEP IT FROM TEMPORARILY FUNCTIONING.”
        line 3      (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
      line 4      INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
       line 5     YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
     line 6       ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY USES
      line 7      IT, OR CARRIES IT OFF OF THE PREMISES TO A SCHOOL
       line 8     OR SCHOOL-SPONSORED EVENT, UNLESS YOU STORED
     line 9       THE FIREARM IN A LOCKED CONTAINER OR LOCKED THE
  line 10         FIREARM WITH A LOCKING DEVICE.”
  line 11           (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A FIREARM
     line 12      WITHIN ANY PREMISES UNDER YOUR CUSTODY OR
  line 13         CONTROL, WHERE A PERSON UNDER 18 YEARS OF AGE IS
     line 14      LIKELY TO ACCESS IT, YOU MAY BE GUILTY OF A
  line 15         MISDEMEANOR, INCLUDING A SIGNIFICANT FINE, UNLESS
  line 16         YOU STORED THE FIREARM IN A LOCKED CONTAINER, OR
  line 17         LOCKED THE FIREARM WITH A LOCKING DEVICE.”
  line 18           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
  line 19         AREAS, CLEANING FIREARMS, OR HANDLING AMMUNITION
  line 20         MAY RESULT IN EXPOSURE TO LEAD, A SUBSTANCE KNOWN
   line 21        TO CAUSE BIRTH DEFECTS, REPRODUCTIVE HARM, AND
     line 22      OTHER SERIOUS PHYSICAL INJURY. HAVE ADEQUATE
  line 23         VENTILATION AT ALL TIMES. WASH HANDS THOROUGHLY
  line 24         AFTER EXPOSURE.”
  line 25           (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU DO
  line 26         NOT TAKE PHYSICAL POSSESSION OF THE FIREARM THAT
    line 27       YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30 DAYS
  line 28         AFTER YOU COMPLETE THE INITIAL BACKGROUND CHECK
    line 29       PAPERWORK, THEN YOU HAVE TO GO THROUGH THE
  line 30         BACKGROUND CHECK PROCESS A SECOND TIME IN ORDER
  line 31         TO TAKE PHYSICAL POSSESSION OF THAT FIREARM.”
    line 32         (8) “NO PERSON SHALL MAKE AN APPLICATION TO
         line33   PURCHASE MORE THAN ONE HANDGUN OR
  line 34         SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY 30-DAY
    line 35       PERIOD AND NO DELIVERY SHALL BE MADE TO ANY
  line 36         PERSON WHO HAS MADE AN APPLICATION TO PURCHASE
      line 37     MORE THAN ONE HANDGUN OR SEMIAUTOMATIC
  line 38         CENTERFIRE RIFLE WITHIN ANY 30-DAY PERIOD.”
   line 39          (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
   line 40        STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A




                                                   Exhibit 6
Provided by LRI History LLC                          0100               SB 61 (2019) Page 70 of 367
                                            15

      line 1   LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
      line 2   OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
     line 3    YOU KNEW OR REASONABLY SHOULD HAVE KNOWN THAT
     line 4    THE FIREARM HAD BEEN LOST OR STOLEN.”
     line 5       (b) This section shall become operative on July 1, 2021.
     line 6        SEC. 2.2. Section 26835 is added to the Penal Code, to read:
      line 7       26835. (a) A licensee shall conspicuously post within the
     line 8    licensed premises the following warnings in block letters not less
     line 9    than one inch in height:
  line 10         (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
   line 11     SECURELY STORED TO PREVENT ACCESS BY CHILDREN
    line 12    AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
   line 13     STRICT LAWS PERTAINING TO FIREARMS, AND YOU MAY
  line 14      BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY WITH
  line 15      THEM. VISIT THE INTERNET WEBSITE OF THE CALIFORNIA
   line 16     ATTORNEY GENERAL AT HTTPS://OAG.CA.GOV/FIREARMS
   line 17     FOR INFORMATION ON FIREARM LAWS APPLICABLE TO
  line 18      YOU AND HOW YOU CAN COMPLY.”
    line 19       (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
   line 20     PREMISES UNDER YOUR CUSTODY OR CONTROL, AND A
  line 21      PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND USES
  line 22      IT, RESULTING IN INJURY OR DEATH, OR CARRIES IT TO A
  line 23      PUBLIC PLACE, YOU MAY BE GUILTY OF A MISDEMEANOR
   line 24     OR A FELONY UNLESS YOU STORED THE FIREARM IN A
   line 25     LOCKED CONTAINER OR LOCKED THE FIREARM WITH A
     line 26   LOCKING DEVICE TO KEEP IT FROM TEMPORARILY
  line 27      FUNCTIONING.”
     line 28      (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
    line 29    FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
   line 30     CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
    line 31    PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
    line 32    BEING CONCEALED UPON THE PERSON, WITHIN ANY
   line 33     PREMISES UNDER YOUR CUSTODY OR CONTROL, AND A
  line 34      PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO THE
   line 35     FIREARM AND CARRIES IT OFF-PREMISES, YOU MAY BE
   line 36     GUILTY OF A MISDEMEANOR, UNLESS YOU STORED THE
    line 37    FIREARM IN A LOCKED CONTAINER, OR LOCKED THE
   line 38     FIREARM WITH A LOCKING DEVICE TO KEEP IT FROM
  line 39      TEMPORARILY FUNCTIONING.”




                                                          Exhibit 6
Provided by LRI History LLC                                 0101                    SB 61 (2019) Page 71 of 367
                                       16

        line 1     (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
      line 2     INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
       line 3    YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
     line 4      ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY USES
      line 5     IT, OR CARRIES IT OFF OF THE PREMISES TO A SCHOOL
       line 6    OR SCHOOL-SPONSORED EVENT, UNLESS YOU STORED
     line 7      THE FIREARM IN A LOCKED CONTAINER OR LOCKED THE
     line 8      FIREARM WITH A LOCKING DEVICE.”
      line 9       (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A LOADED
  line 10        FIREARM WITHIN ANY PREMISES UNDER YOUR CUSTODY
  line 11        OR CONTROL WHERE A PERSON UNDER 18 YEARS OF AGE
    line 12      IS LIKELY TO ACCESS IT, YOU MAY BE GUILTY OF A
  line 13        MISDEMEANOR, INCLUDING A SIGNIFICANT FINE, UNLESS
  line 14        YOU STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 15        LOCKED THE FIREARM WITH A LOCKING DEVICE.”
  line 16          (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
  line 17        AREAS, CLEANING FIREARMS, OR HANDLING AMMUNITION
  line 18        MAY RESULT IN EXPOSURE TO LEAD, A SUBSTANCE KNOWN
   line 19       TO CAUSE BIRTH DEFECTS, REPRODUCTIVE HARM, AND
     line 20     OTHER SERIOUS PHYSICAL INJURY. HAVE ADEQUATE
  line 21        VENTILATION AT ALL TIMES. WASH HANDS THOROUGHLY
  line 22        AFTER EXPOSURE.”
  line 23          (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU DO
  line 24        NOT TAKE PHYSICAL POSSESSION OF THE FIREARM THAT
    line 25      YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30 DAYS
  line 26        AFTER YOU COMPLETE THE INITIAL BACKGROUND CHECK
    line 27      PAPERWORK, THEN YOU HAVE TO GO THROUGH THE
  line 28        BACKGROUND CHECK PROCESS A SECOND TIME IN ORDER
  line 29        TO TAKE PHYSICAL POSSESSION OF THAT FIREARM.”
    line 30        (8) “NO PERSON SHALL MAKE AN APPLICATION TO
     line 31     PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
  line 32        OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
     line 33     THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
   line 34       DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
  line 35        MADE AN APPLICATION TO PURCHASE MORE THAN ONE
    line 36      PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
     line 37     BEING CONCEALED UPON THE PERSON WITHIN ANY
  line 38        30-DAY PERIOD.”
   line 39         (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
   line 40       STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A




                                                  Exhibit 6
Provided by LRI History LLC                         0102               SB 61 (2019) Page 72 of 367
                                              17

      line 1    LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
      line 2    OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
     line 3     YOU KNEW OR REASONABLY SHOULD HAVE KNOWN THAT
     line 4     THE FIREARM HAD BEEN LOST OR STOLEN.”
      line 5       (b) In addition to the notice required by subdivision (a), a
     line 6     licensee shall post conspicuously within the licensed premises, in
     line 7     block letters not less than one inch in height, an additional notice,
      line 8    including, but not limited to, a notice provided by a suicide
     line 9     prevention program, containing the following statement:
  line 10          “IF YOU OR SOMEONE YOU KNOW IS CONTEMPLATING
       line11   SUICIDE, PLEASE CALL THE NATIONAL SUICIDE
  line 12       PREVENTION LIFELINE AT 1-800-273-TALK (8255).”
  line 13          (c) This section shall become operative on June 1, 2020.
  line 14          (d) This section shall remain in effect only until July 1, 2021,
  line 15       and as of that date is repealed.
  line 16           SEC. 2.3. Section 26835 is added to the Penal Code, to read:
    line 17         26835. (a) A licensee shall conspicuously post within the
  line 18       licensed premises the following warnings in block letters not less
  line 19       than one inch in height:
  line 20          (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
   line 21      SECURELY STORED TO PREVENT ACCESS BY CHILDREN
    line 22     AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
   line 23      STRICT LAWS PERTAINING TO FIREARMS, AND YOU MAY
  line 24       BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY WITH
  line 25       THEM. VISIT THE INTERNET WEBSITE OF THE CALIFORNIA
   line 26      ATTORNEY GENERAL AT HTTPS://OAG.CA.GOV/FIREARMS
   line 27      FOR INFORMATION ON FIREARM LAWS APPLICABLE TO
  line 28       YOU AND HOW YOU CAN COMPLY.”
    line 29        (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
   line 30      PREMISES UNDER YOUR CUSTODY OR CONTROL, AND A
  line 31       PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND USES
  line 32       IT, RESULTING IN INJURY OR DEATH, OR CARRIES IT TO A
  line 33       PUBLIC PLACE, YOU MAY BE GUILTY OF A MISDEMEANOR
   line 34      OR A FELONY UNLESS YOU STORED THE FIREARM IN A
   line 35      LOCKED CONTAINER OR LOCKED THE FIREARM WITH A
     line 36    LOCKING DEVICE TO KEEP IT FROM TEMPORARILY
  line 37       FUNCTIONING.”
     line 38       (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
    line 39     FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
   line 40      CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A




                                                             Exhibit 6
Provided by LRI History LLC                                    0103                     SB 61 (2019) Page 73 of 367
                                        18

       line 1     PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
       line 2     BEING CONCEALED UPON THE PERSON, WITHIN ANY
      line 3      PREMISES UNDER YOUR CUSTODY OR CONTROL, AND A
     line 4       PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO THE
      line 5      FIREARM AND CARRIES IT OFF-PREMISES, YOU MAY BE
      line 6      GUILTY OF A MISDEMEANOR, UNLESS YOU STORED THE
       line 7     FIREARM IN A LOCKED CONTAINER, OR LOCKED THE
      line 8      FIREARM WITH A LOCKING DEVICE TO KEEP IT FROM
     line 9       TEMPORARILY FUNCTIONING.”
      line 10       (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
   line 11        INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
    line 12       YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 13         ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY USES
   line 14        IT, OR CARRIES IT OFF OF THE PREMISES TO A SCHOOL
    line 15       OR SCHOOL-SPONSORED EVENT, UNLESS YOU STORED
  line 16         THE FIREARM IN A LOCKED CONTAINER OR LOCKED THE
  line 17         FIREARM WITH A LOCKING DEVICE.”
  line 18           (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A LOADED
  line 19         FIREARM WITHIN ANY PREMISES UNDER YOUR CUSTODY
  line 20         OR CONTROL WHERE A PERSON UNDER 18 YEARS OF AGE
    line 21       IS LIKELY TO ACCESS IT, YOU MAY BE GUILTY OF A
  line 22         MISDEMEANOR, INCLUDING A SIGNIFICANT FINE, UNLESS
  line 23         YOU STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 24         LOCKED THE FIREARM WITH A LOCKING DEVICE.”
  line 25           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
  line 26         AREAS, CLEANING FIREARMS, OR HANDLING AMMUNITION
  line 27         MAY RESULT IN EXPOSURE TO LEAD, A SUBSTANCE KNOWN
   line 28        TO CAUSE BIRTH DEFECTS, REPRODUCTIVE HARM, AND
     line 29      OTHER SERIOUS PHYSICAL INJURY. HAVE ADEQUATE
  line 30         VENTILATION AT ALL TIMES. WASH HANDS THOROUGHLY
  line 31         AFTER EXPOSURE.”
  line 32           (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU DO
  line 33         NOT TAKE PHYSICAL POSSESSION OF THE FIREARM THAT
    line 34       YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30 DAYS
  line 35         AFTER YOU COMPLETE THE INITIAL BACKGROUND CHECK
    line 36       PAPERWORK, THEN YOU HAVE TO GO THROUGH THE
  line 37         BACKGROUND CHECK PROCESS A SECOND TIME IN ORDER
  line 38         TO TAKE PHYSICAL POSSESSION OF THAT FIREARM.”
    line 39         (8) “NO PERSON SHALL MAKE AN APPLICATION TO
         line40   PURCHASE MORE THAN ONE HANDGUN OR




                                                   Exhibit 6
Provided by LRI History LLC                          0104               SB 61 (2019) Page 74 of 367
                                               19

     line 1      SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY 30-DAY
       line 2    PERIOD AND NO DELIVERY SHALL BE MADE TO ANY
     line 3      PERSON WHO HAS MADE AN APPLICATION TO PURCHASE
        line 4   MORE THAN ONE HANDGUN OR SEMIAUTOMATIC
     line 5      CENTERFIRE RIFLE WITHIN ANY 30-DAY PERIOD.”
     line 6         (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
      line 7     STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
      line 8     LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
     line 9      OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
  line 10        YOU KNEW OR REASONABLY SHOULD HAVE KNOWN THAT
  line 11        THE FIREARM HAD BEEN LOST OR STOLEN.”
   line 12          (b) In addition to the notice required by subdivision (a), a
  line 13        licensee shall post conspicuously within the licensed premises, in
  line 14        block letters not less than one inch in height, an additional notice,
    line 15      including, but not limited to, a notice provided by a suicide
  line 16        prevention program, containing the following statement:
  line 17           “IF YOU OR SOMEONE YOU KNOW IS CONTEMPLATING
       line18    SUICIDE, PLEASE CALL THE NATIONAL SUICIDE
  line 19        PREVENTION LIFELINE AT 1-800-273-TALK (8255).”
  line 20           (c) This section shall become operative on July 1, 2021.
  line 21            SEC. 2.4. Section 26835 is added to the Penal Code, to read:
    line 22          26835. (a) A licensee shall conspicuously post within the
  line 23        licensed premises the following warnings in block letters not less
  line 24        than one inch in height:
  line 25           (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
   line 26       SECURELY STORED TO PREVENT ACCESS BY CHILDREN
    line 27      AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
   line 28       STRICT LAWS PERTAINING TO FIREARMS, AND YOU MAY
  line 29        BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY WITH
  line 30        THEM. VISIT THE INTERNET WEBSITE OF THE CALIFORNIA
   line 31       ATTORNEY GENERAL AT HTTPS://OAG.CA.GOV/FIREARMS
   line 32       FOR INFORMATION ON FIREARM LAWS APPLICABLE TO
  line 33        YOU AND HOW YOU CAN COMPLY.”
   line 34          (2) “IF YOU KEEP A FIREARM WITHIN ANY PREMISES
    line 35      UNDER YOUR CUSTODY OR CONTROL, AND A PERSON
    line 36      UNDER 18 YEARS OF AGE OBTAINS IT AND USES IT,
   line 37       RESULTING IN INJURY OR DEATH, OR CARRIES IT TO A
  line 38        PUBLIC PLACE, YOU MAY BE GUILTY OF A MISDEMEANOR
   line 39       OR A FELONY UNLESS YOU STORED THE FIREARM IN A
   line 40       LOCKED CONTAINER OR LOCKED THE FIREARM WITH A




                                                              Exhibit 6
Provided by LRI History LLC                                     0105                     SB 61 (2019) Page 75 of 367
                                       20

       line 1    LOCKING DEVICE, TO KEEP IT FROM TEMPORARILY
     line 2      FUNCTIONING.”
        line 3     (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
       line 4    FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
      line 5     CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
     line 6      FIREARM WITHIN ANY PREMISES UNDER YOUR CUSTODY
      line 7     OR CONTROL, AND A PERSON UNDER 18 YEARS OF AGE
        line 8   GAINS ACCESS TO THE FIREARM, AND CARRIES IT
     line 9      OFF-PREMISES, YOU MAY BE GUILTY OF A MISDEMEANOR,
     line 10     UNLESS YOU STORED THE FIREARM IN A LOCKED
  line 11        CONTAINER, OR LOCKED THE FIREARM WITH A LOCKING
  line 12        DEVICE, TO KEEP IT FROM TEMPORARILY FUNCTIONING.”
      line 13      (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
   line 14       INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
    line 15      YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 16        ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY USES
   line 17       IT, OR CARRIES IT OFF OF THE PREMISES TO A SCHOOL
    line 18      OR SCHOOL-SPONSORED EVENT, UNLESS YOU STORED
  line 19        THE FIREARM IN A LOCKED CONTAINER OR LOCKED THE
  line 20        FIREARM WITH A LOCKING DEVICE.”
  line 21          (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A FIREARM
     line 22     WITHIN ANY PREMISES UNDER YOUR CUSTODY OR
  line 23        CONTROL, WHERE A PERSON UNDER 18 YEARS OF AGE IS
     line 24     LIKELY TO ACCESS IT, YOU MAY BE GUILTY OF A
  line 25        MISDEMEANOR, INCLUDING A SIGNIFICANT FINE, UNLESS
  line 26        YOU STORED THE FIREARM IN A LOCKED CONTAINER, OR
  line 27        LOCKED THE FIREARM WITH A LOCKING DEVICE.”
  line 28          (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
  line 29        AREAS, CLEANING FIREARMS, OR HANDLING AMMUNITION
  line 30        MAY RESULT IN EXPOSURE TO LEAD, A SUBSTANCE KNOWN
   line 31       TO CAUSE BIRTH DEFECTS, REPRODUCTIVE HARM, AND
     line 32     OTHER SERIOUS PHYSICAL INJURY. HAVE ADEQUATE
  line 33        VENTILATION AT ALL TIMES. WASH HANDS THOROUGHLY
  line 34        AFTER EXPOSURE.”
  line 35          (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU DO
  line 36        NOT TAKE PHYSICAL POSSESSION OF THE FIREARM THAT
    line 37      YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30 DAYS
  line 38        AFTER YOU COMPLETE THE INITIAL BACKGROUND CHECK
    line 39      PAPERWORK, THEN YOU HAVE TO GO THROUGH THE




                                                  Exhibit 6
Provided by LRI History LLC                         0106               SB 61 (2019) Page 76 of 367
                                              21

     line 1     BACKGROUND CHECK PROCESS A SECOND TIME IN ORDER
     line 2     TO TAKE PHYSICAL POSSESSION OF THAT FIREARM.”
      line 3       (8) “NO PERSON SHALL MAKE AN APPLICATION TO
       line 4   PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
     line 5     OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
       line 6   THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
      line 7    DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
     line 8     MADE AN APPLICATION TO PURCHASE MORE THAN ONE
      line 9    PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
    line 10     BEING CONCEALED UPON THE PERSON WITHIN ANY
  line 11       30-DAY PERIOD.”
   line 12         (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
   line 13      STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
   line 14      LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
   line 15      OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
  line 16       YOU KNEW OR REASONABLY SHOULD HAVE KNOWN THAT
  line 17       THE FIREARM HAD BEEN LOST OR STOLEN.”
   line 18         (b) In addition to the notice required by subdivision (a), a
  line 19       licensee shall post conspicuously within the licensed premises, in
  line 20       block letters not less than one inch in height, an additional notice,
   line 21      including, but not limited to, a notice provided by a suicide
  line 22       prevention program, containing the following statement:
  line 23          “IF YOU OR SOMEONE YOU KNOW IS CONTEMPLATING
       line24   SUICIDE, PLEASE CALL THE NATIONAL SUICIDE
  line 25       PREVENTION LIFELINE AT 1-800-273-TALK (8255).”
  line 26          (c) This section shall become operative on June 1, 2020.
  line 27          (d) This section shall remain in effect only until July 1, 2021,
  line 28       and as of that date is repealed.
  line 29           SEC. 2.5. Section 26835 is added to the Penal Code, to read:
   line 30          26835. (a) A licensee shall conspicuously post within the
  line 31       licensed premises the following warnings in block letters not less
  line 32       than one inch in height:
  line 33          (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
   line 34      SECURELY STORED TO PREVENT ACCESS BY CHILDREN
    line 35     AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
   line 36      STRICT LAWS PERTAINING TO FIREARMS, AND YOU MAY
  line 37       BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY WITH
  line 38       THEM. VISIT THE INTERNET WEBSITE OF THE CALIFORNIA
   line 39      ATTORNEY GENERAL AT HTTPS://OAG.CA.GOV/FIREARMS




                                                             Exhibit 6
Provided by LRI History LLC                                    0107                     SB 61 (2019) Page 77 of 367
                                      22

      line 1    FOR INFORMATION ON FIREARM LAWS APPLICABLE TO
     line 2     YOU AND HOW YOU CAN COMPLY.”
      line 3      (2) “IF YOU KEEP A FIREARM WITHIN ANY PREMISES
      line 4    UNDER YOUR CUSTODY OR CONTROL, AND A PERSON
       line 5   UNDER 18 YEARS OF AGE OBTAINS IT AND USES IT,
      line 6    RESULTING IN INJURY OR DEATH, OR CARRIES IT TO A
     line 7     PUBLIC PLACE, YOU MAY BE GUILTY OF A MISDEMEANOR
      line 8    OR A FELONY UNLESS YOU STORED THE FIREARM IN A
     line 9     LOCKED CONTAINER OR LOCKED THE FIREARM WITH A
     line 10    LOCKING DEVICE TO KEEP IT FROM TEMPORARILY
  line 11       FUNCTIONING.”
     line 12      (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
    line 13     FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
   line 14      CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
  line 15       FIREARM WITHIN ANY PREMISES UNDER YOUR CUSTODY
   line 16      OR CONTROL, AND A PERSON UNDER 18 YEARS OF AGE
     line 17    GAINS ACCESS TO THE FIREARM AND CARRIES IT
  line 18       OFF-PREMISES, YOU MAY BE GUILTY OF A MISDEMEANOR,
     line 19    UNLESS YOU STORED THE FIREARM IN A LOCKED
  line 20       CONTAINER, OR LOCKED THE FIREARM WITH A LOCKING
  line 21       DEVICE TO KEEP IT FROM TEMPORARILY FUNCTIONING.”
      line 22     (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
   line 23      INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
    line 24     YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
  line 25       ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY USES
   line 26      IT, OR CARRIES IT OFF OF THE PREMISES TO A SCHOOL
    line 27     OR SCHOOL-SPONSORED EVENT, UNLESS YOU STORED
  line 28       THE FIREARM IN A LOCKED CONTAINER OR LOCKED THE
  line 29       FIREARM WITH A LOCKING DEVICE.”
  line 30         (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A FIREARM
     line 31    WITHIN ANY PREMISES UNDER YOUR CUSTODY OR
  line 32       CONTROL WHERE A PERSON UNDER 18 YEARS OF AGE IS
     line 33    LIKELY TO ACCESS IT, YOU MAY BE GUILTY OF A
  line 34       MISDEMEANOR, INCLUDING A SIGNIFICANT FINE, UNLESS
  line 35       YOU STORED THE FIREARM IN A LOCKED CONTAINER OR
  line 36       LOCKED THE FIREARM WITH A LOCKING DEVICE.”
  line 37         (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
  line 38       AREAS, CLEANING FIREARMS, OR HANDLING AMMUNITION
  line 39       MAY RESULT IN EXPOSURE TO LEAD, A SUBSTANCE KNOWN
   line 40      TO CAUSE BIRTH DEFECTS, REPRODUCTIVE HARM, AND




                                                 Exhibit 6
Provided by LRI History LLC                        0108               SB 61 (2019) Page 78 of 367
                                          23

       line 1 OTHER SERIOUS PHYSICAL INJURY. HAVE ADEQUATE
     line 2 VENTILATION AT ALL TIMES. WASH HANDS THOROUGHLY
     line 3 AFTER EXPOSURE.”
     line 4     (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU DO
     line 5 NOT TAKE PHYSICAL POSSESSION OF THE FIREARM THAT
      line 6 YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30 DAYS
    line 7 AFTER YOU COMPLETE THE INITIAL BACKGROUND CHECK
      line 8 PAPERWORK, THEN YOU HAVE TO GO THROUGH THE
    line 9 BACKGROUND CHECK PROCESS A SECOND TIME IN ORDER
  line 10 TO TAKE PHYSICAL POSSESSION OF THAT FIREARM.”
    line 11     (8) “NO PERSON SHALL MAKE AN APPLICATION TO
        line12 PURCHASE MORE THAN ONE HANDGUN OR
  line 13 SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY 30-DAY
    line 14 PERIOD AND NO DELIVERY SHALL BE MADE TO ANY
  line 15 PERSON WHO HAS MADE AN APPLICATION TO PURCHASE
      line 16 MORE THAN ONE HANDGUN OR SEMIAUTOMATIC
  line 17 CENTERFIRE RIFLE WITHIN ANY 30-DAY PERIOD.”
   line 18      (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
   line 19 STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
   line 20 LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
   line 21 OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
  line 22 YOU KNEW OR REASONABLY SHOULD HAVE KNOWN THAT
  line 23 THE FIREARM HAD BEEN LOST OR STOLEN.”
   line 24      (b) In addition to the notice required by subdivision (a), a
  line 25 licensee shall post conspicuously within the licensed premises, in
  line 26 block letters not less than one inch in height, an additional notice,
   line 27 including, but not limited to, a notice provided by a suicide
  line 28 prevention program, containing the following statement:
  line 29       “IF YOU OR SOMEONE YOU KNOW IS CONTEMPLATING
       line30 SUICIDE, PLEASE CALL THE NATIONAL SUICIDE
  line 31 PREVENTION LIFELINE AT 1-800-273-TALK (8255).”
  line 32       (c) This section shall become operative on July 1, 2021.
  line 33        SEC. 3. Section 27510 of the Penal Code is amended to read:
  line 34        27510. (a) A person licensed under Sections 26700 to 26915,
   line 35 inclusive, shall not sell, supply, deliver, or give possession or
  line 36 control of a firearm to any person who is under 21 years of age.
   line 37      (b) (1) Subdivision (a) does not apply to or affect the sale,
  line 38 supplying, delivery, or giving possession or control of a firearm
  line 39 that is not a handgun or a semiautomatic centerfire rifle to a person




                                                        Exhibit 6
Provided by LRI History LLC                               0109                    SB 61 (2019) Page 79 of 367
                                              24

     line 1     18 years of age or older who possesses a valid, unexpired hunting
     line 2     license issued by the Department of Fish and Wildlife.
       line 3      (2) Subdivision (a) does not apply to or affect the sale,
     line 4     supplying, delivery, or giving possession or control of a firearm
     line 5     that is not a handgun or a semiautomatic centerfire rifle to a person
     line 6     who is 18 years of age or older and provides proper identification
      line 7    of being an honorably discharged member of the United States
     line 8     Armed Forces, the National Guard, the Air National Guard, or the
     line 9     active reserve components of the United States. For purposes of
  line 10       this subparagraph, proper identification includes an Armed Forces
  line 11       Identification Card or other written documentation certifying that
  line 12       the individual is an honorably discharged member
    line 13        (3) Subdivision (a) does not apply to or affect the sale,
  line 14       supplying, delivery, or giving possession or control of a firearm
  line 15       that is not a handgun to any of the following persons who are 18
  line 16       years of age or older:
    line 17        (A) An active peace officer, as described in Chapter 4.5
   line 18      (commencing with Section 830) of Title 3 of Part 2, who is
    line 19     authorized to carry a firearm in the course and scope of
  line 20       employment.
  line 21          (B) An active federal officer or law enforcement agent who is
    line 22     authorized to carry a firearm in the course and scope of
  line 23       employment.
  line 24          (C) A reserve peace officer, as defined in Section 832.6, who
    line 25     is authorized to carry a firearm in the course and scope of
  line 26       employment as a reserve peace officer.
    line 27        (D) A person who provides proper identification of active
   line 28      membership in the United States Armed Forces, the National
  line 29       Guard, the Air National Guard, or active reserve components of
   line 30      the United States. For purposes of this subparagraph, proper
   line 31      identification includes an Armed Forces Identification Card or
   line 32      other written documentation certifying that the individual is an
  line 33       active member.
  line 34           SEC. 4. Section 27535 of the Penal Code is amended to read:
  line 35           27535. (a) No person shall make an application to purchase
  line 36       more than one handgun within any 30-day period.
  line 37          (b) Subdivision (a) shall not apply to any of the following:
  line 38          (1) Any law enforcement agency.
   line 39         (2) Any agency duly authorized to perform law enforcement
  line 40       duties.




                                                             Exhibit 6
Provided by LRI History LLC                                    0110                     SB 61 (2019) Page 80 of 367
                                          25

     line 1   (3) Any state or local correctional facility.
      line 2  (4) Any private security company licensed to do business in
     line 3 California.
     line 4   (5) Any person who is properly identified as a full-time paid
     line 5 peace officer, as defined in Chapter 4.5 (commencing with Section
     line 6 830) of Title 3 of Part 2, and who is authorized to, and does carry
     line 7 a firearm during the course and scope of employment as a peace
     line 8 officer.
     line 9   (6) Any motion picture, television, or video production company
   line 10 or entertainment or theatrical company whose production by its
  line 11 nature involves the use of a firearm.
  line 12     (7) Any person who may, pursuant to Article 2 (commencing
  line 13 with Section 27600), Article 3 (commencing with Section 27650),
  line 14 or Article 4 (commencing with Section 27700), claim an exemption
  line 15 from the waiting period set forth in Section 27540.
  line 16     (8) Any transaction conducted through a licensed firearms dealer
  line 17 pursuant to Chapter 5 (commencing with Section 28050).
  line 18     (9) Any person who is licensed as a collector pursuant to Chapter
  line 19 44 (commencing with Section 921) of Title 18 of the United States
  line 20 Code and the regulations issued pursuant thereto, and has a current
    line 21 certificate of eligibility issued by the Department of Justice
  line 22 pursuant to Article 1 (commencing with Section 26700) of Chapter
  line 23 2.
   line 24    (10) The exchange of a handgun where the dealer purchased
   line 25 that firearm from the person seeking the exchange within the
   line 26 30-day period immediately preceding the date of exchange or
  line 27 replacement.
  line 28     (11) The replacement of a handgun when the person’s handgun
   line 29 was lost or stolen, and the person reported that firearm lost or
   line 30 stolen pursuant to Section 25250 prior to the completion of the
  line 31 application to purchase the replacement handgun.
  line 32     (12) The return of any handgun to its owner.
  line 33     (13) A community college that is certified by the Commission
    line 34 on Peace Officer Standards and Training to present the law
  line 35 enforcement academy basic course or other commission-certified
  line 36 law enforcement training.
  line 37     (c)
  line 38       This
  line 39     (c) This section shall remain in effect only until July 1, 2021,
  line 40 and as of that date is repealed.




                                                        Exhibit 6
Provided by LRI History LLC                               0111                    SB 61 (2019) Page 81 of 367
                                           26

     line 1      SEC. 5. Section 27535 is added to the Penal Code, to read:
     line 2      27535. (a) A person shall not make an application to purchase
     line 3 more than one handgun or semiautomatic centerfire rifle within
     line 4 any 30-day period. This subdivision does not authorize a person
       line 5 to make an application to purchase both a handgun and
     line 6 semiautomatic centerfire rifle within the same 30-day period.
     line 7     (b) Subdivision (a) does not apply to any of the following:
     line 8     (1) Any law enforcement agency.
      line 9    (2) Any agency duly authorized to perform law enforcement
  line 10 duties.
  line 11       (3) Any state or local correctional facility.
   line 12      (4) Any private security company licensed to do business in
  line 13 California.
   line 14      (5) Any person who is properly identified as a full-time paid
  line 15 peace officer, as defined in Chapter 4.5 (commencing with Section
  line 16 830) of Title 3 of Part 2, and who is authorized to, and does carry
  line 17 a firearm during the course and scope of employment as a peace
  line 18 officer.
  line 19       (6) Any motion picture, television, or video production company
   line 20 or entertainment or theatrical company whose production by its
  line 21 nature involves the use of a firearm.
  line 22       (7) Any person who may, pursuant to Article 2 (commencing
  line 23 with Section 27600), Article 3 (commencing with Section 27650),
  line 24 or Article 4 (commencing with Section 27700), claim an exemption
  line 25 from the waiting period set forth in Section 27540.
  line 26       (8) Any transaction conducted through a licensed firearms dealer
  line 27 pursuant to Chapter 5 (commencing with Section 28050).
  line 28       (9) Any person who is licensed as a collector pursuant to Chapter
  line 29 44 (commencing with Section 921) of Title 18 of the United States
  line 30 Code and the regulations issued pursuant thereto, and has a current
    line 31 certificate of eligibility issued by the Department of Justice
  line 32 pursuant to Article 1 (commencing with Section 26700) of Chapter
  line 33 2.
   line 34      (10) The exchange of a handgun or semiautomatic centerfire
   line 35 rifle where the dealer purchased that firearm from the person
    line 36 seeking the exchange within the 30-day period immediately
  line 37 preceding the date of exchange or replacement.
  line 38       (11) The replacement of a handgun or semiautomatic centerfire
  line 39 rifle when the person’s firearm was lost or stolen, and the person




                                                         Exhibit 6
Provided by LRI History LLC                                0112                     SB 61 (2019) Page 82 of 367
                                              27

    line 1     reported that firearm lost or stolen pursuant to Section 25250 prior
     line 2    to the completion of the application to purchase the replacement.
    line 3        (12) The return of any handgun or semiautomatic centerfire rifle
     line 4    to its owner.
     line 5       (13) A community college that is certified by the Commission
      line 6   on Peace Officer Standards and Training to present the law
    line 7     enforcement academy basic course or other commission-certified
     line 8    law enforcement training.
     line 9       (c) This section shall become operative on July 1, 2021.
  line 10          SEC. 6. Section 27540 of the Penal Code is amended to read:
  line 11          27540. A dealer, whether or not acting pursuant to Chapter 5
  line 12      (commencing with Section 28050), shall not deliver a firearm to
  line 13      a person, as follows:
  line 14         (a) Within 10 days of the application to purchase, or, after notice
  line 15      by the department pursuant to Section 28220, within 10 days of
    line 16    the submission to the department of any correction to the
  line 17      application, or within 10 days of the submission to the department
  line 18      of any fee required pursuant to Section 28225, whichever is later.
  line 19         (b) Unless unloaded and securely wrapped or unloaded and in
  line 20      a locked container.
  line 21         (c) Unless the purchaser, transferee, or person being loaned the
  line 22      firearm presents clear evidence of the person’s identity and age to
  line 23      the dealer.
  line 24         (d) Whenever the dealer is notified by the Department of Justice
  line 25      that the person is prohibited by state or federal law from possessing,
  line 26      receiving, owning, or purchasing a firearm.
  line 27         (e) A firearm, including a handgun, shall not be delivered unless
   line 28     the purchaser, transferee, or person being loaned the firearm
  line 29      presents a firearm safety certificate to the dealer, except that in the
  line 30      case of a handgun, an unexpired handgun safety certificate may
  line 31      be presented.
  line 32         (f) Until July 1, 2021, a handgun shall not be delivered whenever
  line 33      the dealer is notified by the Department of Justice that within the
    line 34    preceding 30-day period the purchaser has made another
  line 35      application to purchase a handgun and that the previous application
  line 36      to purchase did not involve any of the entities or circumstances
  line 37      specified in subdivision (b) of Section 27535.
   line 38        (g) Commencing July 1, 2021, a handgun or semiautomatic
  line 39      centerfire rifle shall not be delivered whenever the dealer is notified
   line 40     by the Department of Justice that within the preceding 30-day




                                                             Exhibit 6
Provided by LRI History LLC                                    0113                      SB 61 (2019) Page 83 of 367
                                             28

     line 1    period, the purchaser has made another application to purchase
      line 2   either a handgun or semiautomatic centerfire rifle and that the
    line 3     previous application to purchase did not involve any of the entities
     line 4    or circumstances specified in subdivision (b) of Section 27535.
     line 5        SEC. 7. Section 27590 of the Penal Code is amended to read:
     line 6        27590. (a) Except as provided in subdivision (b), (c), or (e),
     line 7    a violation of this article is a misdemeanor.
     line 8       (b) If any of the following circumstances apply, a violation of
    line 9     this article is punishable by imprisonment pursuant to subdivision
  line 10      (h) of Section 1170 for two, three, or four years:
  line 11         (1) If the violation is of subdivision (a) of Section 27500.
   line 12        (2) If the defendant has a prior conviction of violating the
  line 13      provisions, other than Section 27535, Section 27560 involving a
  line 14      firearm that is not a handgun, or Section 27565 involving a firearm
  line 15      that is not a handgun, of this article or former Section 12100 of
   line 16     this code, as Section 12100 read at any time from when it was
  line 17      enacted by Section 3 of Chapter 1386 of the Statutes of 1988 to
  line 18      when it was repealed by Section 18 of Chapter 23 of the Statutes
  line 19      of 1994, or Section 8101 of the Welfare and Institutions Code.
   line 20        (3) If the defendant has a prior conviction of violating any
   line 21     offense specified in Section 29905 or of a violation of Section
  line 22      32625 or 33410, or of former Section 12560, as that section read
  line 23      at any time from when it was enacted by Section 4 of Chapter 931
  line 24      of the Statutes of 1965 to when it was repealed by Section 14 of
   line 25     Chapter 9 of the Statutes of 1990, or of any provision listed in
  line 26      Section 16590.
  line 27         (4) If the defendant is in a prohibited class described in Chapter
  line 28      2 (commencing with Section 29800) or Chapter 3 (commencing
  line 29      with Section 29900) of Division 9 of this title, or Section 8100 or
  line 30      8103 of the Welfare and Institutions Code.
    line 31       (5) A violation of this article by a person who actively
  line 32      participates in a “criminal street gang” as defined in Section 186.22.
  line 33         (6) A violation of Section 27510 involving the delivery of any
  line 34      firearm to a person who the dealer knows, or should know, is a
  line 35      minor.
  line 36         (c) If any of the following circumstances apply, a violation of
  line 37      this article shall be punished by imprisonment in a county jail not
  line 38      exceeding one year or pursuant to subdivision (h) of Section 1170,
   line 39     or by a fine not to exceed one thousand dollars ($1,000), or by
  line 40      both that fine and imprisonment:




                                                            Exhibit 6
Provided by LRI History LLC                                   0114                      SB 61 (2019) Page 84 of 367
                                              29

     line 1      (1) A violation of Section 27515, 27520, or subdivision (b) of
     line 2   Section 27500.
     line 3      (2) A violation of Section 27505 involving the sale, loan, or
     line 4   transfer of a handgun to a minor.
     line 5      (3) A violation of Section 27510 involving the delivery of a
     line 6   handgun.
     line 7      (4) A violation of subdivision (a), (c), (d), (e), or (f) of Section
     line 8   27540 involving a handgun.
     line 9      (5) A violation of Section 27545 involving a handgun.
  line 10        (6) A violation of Section 27550.
  line 11        (7) A violation of Section 27585 involving a handgun.
  line 12        (d) If both of the following circumstances apply, an additional
  line 13     term of imprisonment pursuant to subdivision (h) of Section 1170
   line 14    for one, two, or three years shall be imposed in addition and
  line 15     consecutive to the sentence prescribed:
  line 16        (1) A violation of Section 27510 or subdivision (b) of Section
  line 17     27500.
   line 18       (2) The firearm transferred in violation of Section 27510 or
    line 19   subdivision (b) of Section 27500 is used in the subsequent
  line 20     commission of a felony for which a conviction is obtained and the
  line 21     prescribed sentence is imposed.
    line 22      (e) (1) A first violation of Section 27535 is an infraction
  line 23     punishable by a fine of fifty dollars ($50).
    line 24      (2) A second violation of Section 27535 is an infraction
  line 25     punishable by a fine of one hundred dollars ($100).
    line 26      (3) A third or subsequent violation of Section 27535 is a
  line 27     misdemeanor.
   line 28       (4) (A) Until July 1, 2021, for purposes of this subdivision,
   line 29    each application to purchase a handgun in violation of Section
  line 30     27535 is a separate offense.
  line 31        (B) Commencing July 1, 2021, for purposes of this subdivision,
  line 32     each application to purchase a handgun or semiautomatic centerfire
  line 33     rifle in violation of Section 27535 is a separate offense.
    line 34       SEC. 8. The provisions of this act are severable. If any
  line 35     provision of this act or its application is held invalid, that invalidity
  line 36     shall not affect other provisions or applications that can be given
  line 37     effect without the invalid provision or application.
    line 38       SEC. 9. (a) Sections 1.1 and 2.1 of this bill incorporate
  line 39     amendments to Section 26835 of the Penal Code proposed by both
   line 40    this bill and Senate Bill 172. Those sections shall only become




                                                             Exhibit 6
Provided by LRI History LLC                                    0115                       SB 61 (2019) Page 85 of 367
                                           30

    line 1 operative if (1) both bills are enacted and become effective on or
    line 2 before January 1, 2020, (2) each bill amends Section 26835 of the
     line 3 Penal Code, (3) Assembly Bill 645 is not enacted or as enacted
    line 4 does not amend that section, and (4) this bill is enacted after Senate
     line 5 Bill 172, in which case Sections 1, 1.2, 1.3, 2, 2.2, 2.3, 2.4, and
    line 6 2.5 of this bill shall not become operative.
    line 7    (b) Sections 1.2, 2.2, and 2.3 of this bill incorporate amendments
    line 8 to Section 26835 of the Penal Code proposed by both this bill and
    line 9 Assembly Bill 645. Those sections shall only become operative if
   line 10 (1) both bills are enacted and become effective on or before
  line 11 January 1, 2020, (2) each bill amends Section 26835 of the Penal
  line 12 Code, (3) Senate Bill 172 is not enacted or as enacted does not
  line 13 amend that section, and (4) this bill is enacted after Assembly Bill
  line 14 645, in which case Sections 1, 1.1, 1.3, 2, 2.1, 2.4, and 2.5 of this
  line 15 bill shall not become operative.
  line 16     (c) Sections 1.3, 2.4, and 2.5 of this bill incorporate amendments
  line 17 to Section 26835 of the Penal Code proposed by this bill, Assembly
  line 18 Bill 645, and Senate Bill 172. Those sections of this bill shall only
   line 19 become operative if (1) all three bills are enacted and become
  line 20 effective on or before January 1, 2020, (2) all three bills amend
  line 21 Section 26835 of the Penal Code, and (3) this bill is enacted after
  line 22 Assembly Bill 645 and Senate Bill 172, in which case Sections 1,
  line 23 1.1, 1.2, 2, 2.1, 2.2 and 2.3 of this bill shall not become operative.
  line 24      SEC. 9.
  line 25      SEC. 10. No reimbursement is required by this act pursuant to
  line 26 Section 6 of Article XIIIB of the California Constitution because
  line 27 the only costs that may be incurred by a local agency or school
  line 28 district will be incurred because this act creates a new crime or
  line 29 infraction, eliminates a crime or infraction, or changes the penalty
  line 30 for a crime or infraction, within the meaning of Section 17556 of
  line 31 the Government Code, or changes the definition of a crime within
   line 32 the meaning of Section 6 of Article XIII B of the California
  line 33 Constitution.




                                           O




                                                         Exhibit 6
Provided by LRI History LLC                                0116                     SB 61 (2019) Page 86 of 367
                                 Senate Bill No. 61




           Passed the Senate September 13, 2019




                                                   Secretary of the Senate




           Passed the Assembly September 13, 2019




                                               Chief Clerk of the Assembly




                This bill was received by the Governor this             day

           of                     , 2019, at         o’clock     m.




                                       Private Secretary of the Governor




                                                         Exhibit 6
Provided by LRI History LLC                                0117               SB 61 (2019) Page 87 of 367
                                          2

                               CHAPTER

           An act to amend Sections 27510, 27540, and 27590 of, and to
         amend, repeal, and add Sections 26835 and 27535 of, the Penal
         Code, relating to firearms.

                            legislative counsel’s digest
            SB 61, Portantino. Firearms: transfers.
            Existing law, subject to exceptions, prohibits a person from
         making more than one application to purchase a handgun within
         any 30-day period. A violation of that prohibition is a crime.
         Existing law prohibits a firearms dealer from delivering a handgun
         to a person whenever the dealer is notified by the Department of
         Justice that within the preceding 30-day period the purchaser has
         made another application to purchase a handgun that does not fall
         within an exception to the 30-day prohibition. A violation of that
         delivery prohibition by the dealer is a crime.
            This bill would, effective July 1, 2021, make the 30-day
         prohibition and the dealer delivery prohibition described above
         also applicable to semiautomatic centerfire rifles.
            Existing law prohibits a licensed firearm dealer from selling a
         firearm to a person under 21 years of age. Existing law provides
         an exemption to this prohibition for the sale of a firearm, other
         than a handgun, to a person 18 years of age or older who has a
         valid hunting license, is a law enforcement officer, as specified,
         or is an honorably discharged member of the Armed Forces.
         Existing law makes a violation of this prohibition a crime.
            This bill would prohibit the sale of a semiautomatic centerfire
         rifle to any person under the age of 21, except a law enforcement
         officer or active duty member of the Armed Forces, as specified.
            The bill would state that its provisions are severable.
            By expanding the scope of existing crimes, this bill would impose
         a state-mandated local program.
            This bill would incorporate additional changes to Section 26835
         of the Penal Code proposed by AB 645 and SB 172 to be operative
         only if this bill and AB 645, SB 172, or both are enacted and this
         bill is enacted last.




                                                        Exhibit 6
Provided by LRI History LLC                               0118                  SB 61 (2019) Page 88 of 367
                                         3

           The California Constitution requires the state to reimburse local
         agencies and school districts for certain costs mandated by the
         state. Statutory provisions establish procedures for making that
         reimbursement.
           This bill would provide that no reimbursement is required by
         this act for a specified reason.

          The people of the State of California do enact as follows:

             SECTION 1. Section 26835 of the Penal Code is amended to
         read:
             26835. (a) A licensee shall post conspicuously within the
         licensed premises the following warnings in block letters not less
         than one inch in height:
            (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
         SECURELY STORED TO PREVENT ACCESS BY CHILDREN
         AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
         STRICT LAWS PERTAINING TO FIREARMS, AND YOU
         MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
         WITH THEM. VISIT THE WEB SITE OF THE CALIFORNIA
         AT T O R N E Y                 G E N E R A L                 AT
         HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
         FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
         CAN COMPLY.”
            (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
         PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
         A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
         USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
         IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
         MISDEMEANOR OR A FELONY UNLESS YOU STORED
         THE FIREARM IN A LOCKED CONTAINER OR LOCKED
         THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
         FROM TEMPORARILY FUNCTIONING.”
            (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
         FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
         CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
         PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
         BEING CONCEALED UPON THE PERSON, WITHIN ANY
         PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
         A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO




                                                       Exhibit 6
Provided by LRI History LLC                              0119                  SB 61 (2019) Page 89 of 367
                                4

         THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
         MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER, OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
         KEEP IT FROM TEMPORARILY FUNCTIONING.”
           (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
         INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
         YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
         ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
         USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
         SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE.”
           (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
         LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
         YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         GUILTY OF A MISDEMEANOR, INCLUDING A
         SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
         IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
         WITH A LOCKING DEVICE.”
           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
         AREAS, CLEANING FIREARMS, OR HANDLING
         AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
         SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
         REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
         INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
         WASH HANDS THOROUGHLY AFTER EXPOSURE.”
           (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
         DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
         THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         DAYS AFTER YOU COMPLETE THE INITIAL
         BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
         TO GO THROUGH THE BACKGROUND CHECK PROCESS
         A SECOND TIME IN ORDER TO TAKE PHYSICAL
         POSSESSION OF THAT FIREARM.”
           (8) “NO PERSON SHALL MAKE AN APPLICATION TO
         PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
         OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
         THE PERSON WITHIN ANY 30-DAY PERIOD AND NO




                                          Exhibit 6
Provided by LRI History LLC                 0120            SB 61 (2019) Page 90 of 367
                                         5

         DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
         MADE AN APPLICATION TO PURCHASE MORE THAN ONE
         PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
         BEING CONCEALED UPON THE PERSON WITHIN ANY
         30-DAY PERIOD.”
            (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
         LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
         OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
         YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
         THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
            (b) This section shall remain in effect only until July 1, 2021,
         and as of that date is repealed.
             SEC. 1.1. Section 26835 of the Penal Code is amended to read:
             26835. (a) A licensee shall conspicuously post within the
         licensed premises the following warnings in block letters not less
         than one inch in height:
            (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
         SECURELY STORED TO PREVENT ACCESS BY CHILDREN
         AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
         STRICT LAWS PERTAINING TO FIREARMS, AND YOU
         MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
         WITH THEM. VISIT THE WEBSITE OF THE CALIFORNIA
         AT T O R N E Y                   G E N E R A L                 AT
         HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
         FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
         CAN COMPLY.”
            (2) “IF YOU KEEP A FIREARM WITHIN ANY PREMISES
         UNDER YOUR CUSTODY OR CONTROL, AND A PERSON
         UNDER 18 YEARS OF AGE OBTAINS IT AND USES IT,
         RESULTING IN INJURY OR DEATH, OR CARRIES IT TO A
         PUBLIC PLACE, YOU MAY BE GUILTY OF A
         MISDEMEANOR OR A FELONY UNLESS YOU STORED
         THE FIREARM IN A LOCKED CONTAINER OR LOCKED
         THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
         FROM TEMPORARILY FUNCTIONING.”
            (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
         FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
         CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
         FIREARM WITHIN ANY PREMISES UNDER YOUR




                                                       Exhibit 6
Provided by LRI History LLC                              0121                  SB 61 (2019) Page 91 of 367
                                6

         CUSTODY OR CONTROL, AND A PERSON UNDER 18
         YEARS OF AGE GAINS ACCESS TO THE FIREARM, AND
         CARRIES IT OFF-PREMISES, YOU MAY BE GUILTY OF A
         MISDEMEANOR, UNLESS YOU STORED THE FIREARM IN
         A LOCKED CONTAINER, OR LOCKED THE FIREARM WITH
         A LOCKING DEVICE, TO KEEP IT FROM TEMPORARILY
         FUNCTIONING.”
           (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
         INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
         YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
         ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
         USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
         SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE.”
           (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
         FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
         YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         GUILTY OF A MISDEMEANOR, INCLUDING A
         SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
         IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
         WITH A LOCKING DEVICE.”
           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
         AREAS, CLEANING FIREARMS, OR HANDLING
         AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
         SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
         REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
         INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
         WASH HANDS THOROUGHLY AFTER EXPOSURE.”
           (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
         DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
         THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         DAYS AFTER YOU COMPLETE THE INITIAL
         BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
         TO GO THROUGH THE BACKGROUND CHECK PROCESS
         A SECOND TIME IN ORDER TO TAKE PHYSICAL
         POSSESSION OF THAT FIREARM.”
           (8) “NO PERSON SHALL MAKE AN APPLICATION TO
         PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR




                                          Exhibit 6
Provided by LRI History LLC                 0122            SB 61 (2019) Page 92 of 367
                                         7

         OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
         THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
         DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
         MADE AN APPLICATION TO PURCHASE MORE THAN ONE
         PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
         BEING CONCEALED UPON THE PERSON WITHIN ANY
         30-DAY PERIOD.”
            (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
         LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
         OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
         YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
         THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
            (b) This section shall remain in effect only until July 1, 2021,
         and as of that date is repealed.
             SEC. 1.2. Section 26835 of the Penal Code is amended to read:
             26835. (a) A licensee shall post conspicuously within the
         licensed premises the following warnings in block letters not less
         than one inch in height:
            (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
         SECURELY STORED TO PREVENT ACCESS BY CHILDREN
         AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
         STRICT LAWS PERTAINING TO FIREARMS, AND YOU
         MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
         WITH THEM. VISIT THE WEB SITE OF THE CALIFORNIA
         AT T O R N E Y                   G E N E R A L                 AT
         HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
         FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
         CAN COMPLY.”
            (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
         PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
         A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
         USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
         IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
         MISDEMEANOR OR A FELONY UNLESS YOU STORED
         THE FIREARM IN A LOCKED CONTAINER OR LOCKED
         THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
         FROM TEMPORARILY FUNCTIONING.”
            (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
         FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,




                                                       Exhibit 6
Provided by LRI History LLC                              0123                  SB 61 (2019) Page 93 of 367
                                8

         CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
         PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
         BEING CONCEALED UPON THE PERSON, WITHIN ANY
         PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
         A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
         THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
         MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER, OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
         KEEP IT FROM TEMPORARILY FUNCTIONING.”
           (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
         INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
         YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
         ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
         USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
         SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE.”
           (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
         LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
         YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         GUILTY OF A MISDEMEANOR, INCLUDING A
         SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
         IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
         WITH A LOCKING DEVICE.”
           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
         AREAS, CLEANING FIREARMS, OR HANDLING
         AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
         SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
         REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
         INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
         WASH HANDS THOROUGHLY AFTER EXPOSURE.”
           (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
         DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
         THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         DAYS AFTER YOU COMPLETE THE INITIAL
         BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
         TO GO THROUGH THE BACKGROUND CHECK PROCESS




                                          Exhibit 6
Provided by LRI History LLC                 0124            SB 61 (2019) Page 94 of 367
                                         9

         A SECOND TIME IN ORDER TO TAKE PHYSICAL
         POSSESSION OF THAT FIREARM.”
            (8) “NO PERSON SHALL MAKE AN APPLICATION TO
         PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
         OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
         THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
         DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
         MADE AN APPLICATION TO PURCHASE MORE THAN ONE
         PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
         BEING CONCEALED UPON THE PERSON WITHIN ANY
         30-DAY PERIOD.”
            (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
         LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
         OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
         YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
         THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
            (b) This section shall remain in effect only until June 1, 2020,
         and as of that date is repealed.
             SEC. 1.3. Section 26835 of the Penal Code is amended to read:
             26835. (a) A licensee shall conspicuously post within the
         licensed premises the following warnings in block letters not less
         than one inch in height:
            (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
         SECURELY STORED TO PREVENT ACCESS BY CHILDREN
         AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
         STRICT LAWS PERTAINING TO FIREARMS, AND YOU
         MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
         WITH THEM. VISIT THE WEBSITE OF THE CALIFORNIA
         AT T O R N E Y                   G E N E R A L                 AT
         HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
         FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
         CAN COMPLY.”
            (2) “IF YOU KEEP A FIREARM WITHIN ANY PREMISES
         UNDER YOUR CUSTODY OR CONTROL, AND A PERSON
         UNDER 18 YEARS OF AGE OBTAINS IT AND USES IT,
         RESULTING IN INJURY OR DEATH, OR CARRIES IT TO A
         PUBLIC PLACE, YOU MAY BE GUILTY OF A
         MISDEMEANOR OR A FELONY UNLESS YOU STORED
         THE FIREARM IN A LOCKED CONTAINER OR LOCKED




                                                       Exhibit 6
Provided by LRI History LLC                              0125                  SB 61 (2019) Page 95 of 367
                                10

         THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
         FROM TEMPORARILY FUNCTIONING.”
           (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
         FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
         CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
         FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL, AND A PERSON UNDER 18
         YEARS OF AGE GAINS ACCESS TO THE FIREARM, AND
         CARRIES IT OFF-PREMISES, YOU MAY BE GUILTY OF A
         MISDEMEANOR, UNLESS YOU STORED THE FIREARM IN
         A LOCKED CONTAINER, OR LOCKED THE FIREARM WITH
         A LOCKING DEVICE, TO KEEP IT FROM TEMPORARILY
         FUNCTIONING.”
           (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
         INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
         YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
         ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
         USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
         SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE.”
           (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
         FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
         YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         GUILTY OF A MISDEMEANOR, INCLUDING A
         SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
         IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
         WITH A LOCKING DEVICE.”
           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
         AREAS, CLEANING FIREARMS, OR HANDLING
         AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
         SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
         REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
         INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
         WASH HANDS THOROUGHLY AFTER EXPOSURE.”
           (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
         DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
         THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         DAYS AFTER YOU COMPLETE THE INITIAL




                                          Exhibit 6
Provided by LRI History LLC                 0126            SB 61 (2019) Page 96 of 367
                                         11

         BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
         TO GO THROUGH THE BACKGROUND CHECK PROCESS
         A SECOND TIME IN ORDER TO TAKE PHYSICAL
         POSSESSION OF THAT FIREARM.”
            (8) “NO PERSON SHALL MAKE AN APPLICATION TO
         PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
         OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
         THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
         DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
         MADE AN APPLICATION TO PURCHASE MORE THAN ONE
         PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
         BEING CONCEALED UPON THE PERSON WITHIN ANY
         30-DAY PERIOD.”
            (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
         LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
         OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
         YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
         THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
            (b) This section shall remain in effect only until June 1, 2020,
         and as of that date is repealed.
             SEC. 2. Section 26835 is added to the Penal Code, to read:
             26835. (a) A licensee shall conspicuously post within the
         licensed premises the following warnings in block letters not less
         than one inch in height:
            (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
         SECURELY STORED TO PREVENT ACCESS BY CHILDREN
         AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
         STRICT LAWS PERTAINING TO FIREARMS, AND YOU
         MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
         WITH THEM. VISIT THE INTERNET WEBSITE OF THE
         CALIFORNIA              ATTORNEY            GENERAL             AT
         HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
         FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
         CAN COMPLY.”
            (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
         PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
         A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
         USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
         IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A




                                                       Exhibit 6
Provided by LRI History LLC                              0127                  SB 61 (2019) Page 97 of 367
                                12

         MISDEMEANOR OR A FELONY UNLESS YOU STORED
         THE FIREARM IN A LOCKED CONTAINER OR LOCKED
         THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
         FROM TEMPORARILY FUNCTIONING.”
           (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
         FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
         CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
         PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
         BEING CONCEALED UPON THE PERSON, WITHIN ANY
         PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
         A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
         THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU
         MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER, OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE, TO
         KEEP IT FROM TEMPORARILY FUNCTIONING.”
           (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
         INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
         YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
         ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
         USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
         SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE.”
           (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
         LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
         YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         GUILTY OF A MISDEMEANOR, INCLUDING A
         SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
         IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
         WITH A LOCKING DEVICE.”
           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
         AREAS, CLEANING FIREARMS, OR HANDLING
         AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
         SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
         REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
         INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
         WASH HANDS THOROUGHLY AFTER EXPOSURE.”




                                          Exhibit 6
Provided by LRI History LLC                 0128            SB 61 (2019) Page 98 of 367
                                        13

            (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
         DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
         THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         DAYS AFTER YOU COMPLETE THE INITIAL
         BACKGROUND CHECK PAPERWORK, YOU HAVE TO GO
         THROUGH THE BACKGROUND CHECK PROCESS A
         SECOND TIME IN ORDER TO TAKE PHYSICAL
         POSSESSION OF THAT FIREARM.”
            (8) “NO PERSON SHALL MAKE AN APPLICATION TO
         PURCHASE MORE THAN ONE HANDGUN OR
         SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY
         30-DAY PERIOD AND NO DELIVERY SHALL BE MADE TO
         ANY PERSON WHO HAS MADE AN APPLICATION TO
         PURCHASE MORE THAN ONE HANDGUN OR
         SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY
         30-DAY PERIOD.”
            (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
         LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
         OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
         YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
         THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
            (b) This section shall become operative on July 1, 2021.
             SEC. 2.1. Section 26835 is added to the Penal Code, to read:
             26835. (a) A licensee shall conspicuously post within the
         licensed premises the following warnings in block letters not less
         than one inch in height:
            (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
         SECURELY STORED TO PREVENT ACCESS BY CHILDREN
         AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
         STRICT LAWS PERTAINING TO FIREARMS, AND YOU
         MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
         WITH THEM. VISIT THE INTERNET WEBSITE OF THE
         CALIFORNIA             ATTORNEY            GENERAL             AT
         HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
         FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
         CAN COMPLY.”
            (2) “IF YOU KEEP A FIREARM WITHIN ANY PREMISES
         UNDER YOUR CUSTODY OR CONTROL, AND A PERSON
         UNDER 18 YEARS OF AGE OBTAINS IT AND USES IT,




                                                      Exhibit 6
Provided by LRI History LLC                             0129                  SB 61 (2019) Page 99 of 367
                                14

         RESULTING IN INJURY OR DEATH, OR CARRIES IT TO A
         PUBLIC PLACE, YOU MAY BE GUILTY OF A
         MISDEMEANOR OR A FELONY UNLESS YOU STORED
         THE FIREARM IN A LOCKED CONTAINER OR LOCKED
         THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
         FROM TEMPORARILY FUNCTIONING.”
           (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
         FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
         CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
         FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL, AND A PERSON UNDER 18
         YEARS OF AGE GAINS ACCESS TO THE FIREARM, AND
         CARRIES IT OFF-PREMISES, YOU MAY BE GUILTY OF A
         MISDEMEANOR, UNLESS YOU STORED THE FIREARM IN
         A LOCKED CONTAINER, OR LOCKED THE FIREARM WITH
         A LOCKING DEVICE, TO KEEP IT FROM TEMPORARILY
         FUNCTIONING.”
           (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
         INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
         YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
         ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
         USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
         SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE.”
           (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
         FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
         YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         GUILTY OF A MISDEMEANOR, INCLUDING A
         SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
         IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
         WITH A LOCKING DEVICE.”
           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
         AREAS, CLEANING FIREARMS, OR HANDLING
         AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
         SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
         REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
         INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
         WASH HANDS THOROUGHLY AFTER EXPOSURE.”




                                          Exhibit 6
Provided by LRI History LLC                 0130            SB 61 (2019) Page 100 of 367
                                        15

            (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
         DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
         THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         DAYS AFTER YOU COMPLETE THE INITIAL
         BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
         TO GO THROUGH THE BACKGROUND CHECK PROCESS
         A SECOND TIME IN ORDER TO TAKE PHYSICAL
         POSSESSION OF THAT FIREARM.”
            (8) “NO PERSON SHALL MAKE AN APPLICATION TO
         PURCHASE MORE THAN ONE HANDGUN OR
         SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY
         30-DAY PERIOD AND NO DELIVERY SHALL BE MADE TO
         ANY PERSON WHO HAS MADE AN APPLICATION TO
         PURCHASE MORE THAN ONE HANDGUN OR
         SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY
         30-DAY PERIOD.”
            (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
         LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
         OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
         YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
         THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
            (b) This section shall become operative on July 1, 2021.
             SEC. 2.2. Section 26835 is added to the Penal Code, to read:
             26835. (a) A licensee shall conspicuously post within the
         licensed premises the following warnings in block letters not less
         than one inch in height:
            (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
         SECURELY STORED TO PREVENT ACCESS BY CHILDREN
         AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
         STRICT LAWS PERTAINING TO FIREARMS, AND YOU
         MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
         WITH THEM. VISIT THE INTERNET WEBSITE OF THE
         CALIFORNIA             ATTORNEY            GENERAL             AT
         HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
         FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
         CAN COMPLY.”
            (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
         PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
         A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND




                                                      Exhibit 6
Provided by LRI History LLC                             0131                  SB 61 (2019) Page 101 of 367
                                16

         USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
         IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
         MISDEMEANOR OR A FELONY UNLESS YOU STORED
         THE FIREARM IN A LOCKED CONTAINER OR LOCKED
         THE FIREARM WITH A LOCKING DEVICE TO KEEP IT
         FROM TEMPORARILY FUNCTIONING.”
           (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
         FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
         CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
         PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
         BEING CONCEALED UPON THE PERSON, WITHIN ANY
         PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
         A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
         THE FIREARM AND CARRIES IT OFF-PREMISES, YOU
         MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER, OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE TO
         KEEP IT FROM TEMPORARILY FUNCTIONING.”
           (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
         INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
         YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
         ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
         USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
         SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE.”
           (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
         LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL WHERE A PERSON UNDER 18
         YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         GUILTY OF A MISDEMEANOR, INCLUDING A
         SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
         IN A LOCKED CONTAINER OR LOCKED THE FIREARM
         WITH A LOCKING DEVICE.”
           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
         AREAS, CLEANING FIREARMS, OR HANDLING
         AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
         SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
         REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL




                                           Exhibit 6
Provided by LRI History LLC                  0132            SB 61 (2019) Page 102 of 367
                                          17

         INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
         WASH HANDS THOROUGHLY AFTER EXPOSURE.”
            (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
         DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
         THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         DAYS AFTER YOU COMPLETE THE INITIAL
         BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
         TO GO THROUGH THE BACKGROUND CHECK PROCESS
         A SECOND TIME IN ORDER TO TAKE PHYSICAL
         POSSESSION OF THAT FIREARM.”
            (8) “NO PERSON SHALL MAKE AN APPLICATION TO
         PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
         OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
         THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
         DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
         MADE AN APPLICATION TO PURCHASE MORE THAN ONE
         PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
         BEING CONCEALED UPON THE PERSON WITHIN ANY
         30-DAY PERIOD.”
            (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
         LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
         OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
         YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
         THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
            (b) In addition to the notice required by subdivision (a), a
         licensee shall post conspicuously within the licensed premises, in
         block letters not less than one inch in height, an additional notice,
         including, but not limited to, a notice provided by a suicide
         prevention program, containing the following statement:
            “IF YOU OR SOMEONE YOU KNOW IS CONTEMPLATING
         SUICIDE, PLEASE CALL THE NATIONAL SUICIDE
         PREVENTION LIFELINE AT 1-800-273-TALK (8255).”
            (c) This section shall become operative on June 1, 2020.
            (d) This section shall remain in effect only until July 1, 2021,
         and as of that date is repealed.
             SEC. 2.3. Section 26835 is added to the Penal Code, to read:
             26835. (a) A licensee shall conspicuously post within the
         licensed premises the following warnings in block letters not less
         than one inch in height:




                                                        Exhibit 6
Provided by LRI History LLC                               0133                   SB 61 (2019) Page 103 of 367
                                18

           (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
         SECURELY STORED TO PREVENT ACCESS BY CHILDREN
         AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
         STRICT LAWS PERTAINING TO FIREARMS, AND YOU
         MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
         WITH THEM. VISIT THE INTERNET WEBSITE OF THE
         CALIFORNIA        ATTORNEY       GENERAL       AT
         HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
         FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
         CAN COMPLY.”
           (2) “IF YOU KEEP A LOADED FIREARM WITHIN ANY
         PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
         A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND
         USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES
         IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A
         MISDEMEANOR OR A FELONY UNLESS YOU STORED
         THE FIREARM IN A LOCKED CONTAINER OR LOCKED
         THE FIREARM WITH A LOCKING DEVICE TO KEEP IT
         FROM TEMPORARILY FUNCTIONING.”
           (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
         FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
         CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
         PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
         BEING CONCEALED UPON THE PERSON, WITHIN ANY
         PREMISES UNDER YOUR CUSTODY OR CONTROL, AND
         A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO
         THE FIREARM AND CARRIES IT OFF-PREMISES, YOU
         MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER, OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE TO
         KEEP IT FROM TEMPORARILY FUNCTIONING.”
           (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
         INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
         YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
         ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
         USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
         SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE.”




                                           Exhibit 6
Provided by LRI History LLC                  0134            SB 61 (2019) Page 104 of 367
                                          19

            (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
         LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL WHERE A PERSON UNDER 18
         YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         GUILTY OF A MISDEMEANOR, INCLUDING A
         SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
         IN A LOCKED CONTAINER OR LOCKED THE FIREARM
         WITH A LOCKING DEVICE.”
            (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
         AREAS, CLEANING FIREARMS, OR HANDLING
         AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
         SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
         REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
         INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
         WASH HANDS THOROUGHLY AFTER EXPOSURE.”
            (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
         DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
         THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         DAYS AFTER YOU COMPLETE THE INITIAL
         BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
         TO GO THROUGH THE BACKGROUND CHECK PROCESS
         A SECOND TIME IN ORDER TO TAKE PHYSICAL
         POSSESSION OF THAT FIREARM.”
            (8) “NO PERSON SHALL MAKE AN APPLICATION TO
         PURCHASE MORE THAN ONE HANDGUN OR
         SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY
         30-DAY PERIOD AND NO DELIVERY SHALL BE MADE TO
         ANY PERSON WHO HAS MADE AN APPLICATION TO
         PURCHASE MORE THAN ONE HANDGUN OR
         SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY
         30-DAY PERIOD.”
            (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
         LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
         OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
         YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
         THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
            (b) In addition to the notice required by subdivision (a), a
         licensee shall post conspicuously within the licensed premises, in
         block letters not less than one inch in height, an additional notice,




                                                        Exhibit 6
Provided by LRI History LLC                               0135                   SB 61 (2019) Page 105 of 367
                                        20

         including, but not limited to, a notice provided by a suicide
         prevention program, containing the following statement:
            “IF YOU OR SOMEONE YOU KNOW IS CONTEMPLATING
         SUICIDE, PLEASE CALL THE NATIONAL SUICIDE
         PREVENTION LIFELINE AT 1-800-273-TALK (8255).”
            (c) This section shall become operative on July 1, 2021.
             SEC. 2.4. Section 26835 is added to the Penal Code, to read:
             26835. (a) A licensee shall conspicuously post within the
         licensed premises the following warnings in block letters not less
         than one inch in height:
            (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
         SECURELY STORED TO PREVENT ACCESS BY CHILDREN
         AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
         STRICT LAWS PERTAINING TO FIREARMS, AND YOU
         MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
         WITH THEM. VISIT THE INTERNET WEBSITE OF THE
         CALIFORNIA             ATTORNEY            GENERAL             AT
         HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
         FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
         CAN COMPLY.”
            (2) “IF YOU KEEP A FIREARM WITHIN ANY PREMISES
         UNDER YOUR CUSTODY OR CONTROL, AND A PERSON
         UNDER 18 YEARS OF AGE OBTAINS IT AND USES IT,
         RESULTING IN INJURY OR DEATH, OR CARRIES IT TO A
         PUBLIC PLACE, YOU MAY BE GUILTY OF A
         MISDEMEANOR OR A FELONY UNLESS YOU STORED
         THE FIREARM IN A LOCKED CONTAINER OR LOCKED
         THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT
         FROM TEMPORARILY FUNCTIONING.”
            (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
         FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
         CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
         FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL, AND A PERSON UNDER 18
         YEARS OF AGE GAINS ACCESS TO THE FIREARM, AND
         CARRIES IT OFF-PREMISES, YOU MAY BE GUILTY OF A
         MISDEMEANOR, UNLESS YOU STORED THE FIREARM IN
         A LOCKED CONTAINER, OR LOCKED THE FIREARM WITH
         A LOCKING DEVICE, TO KEEP IT FROM TEMPORARILY
         FUNCTIONING.”




                                                      Exhibit 6
Provided by LRI History LLC                             0136                  SB 61 (2019) Page 106 of 367
                                21

           (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
         INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
         YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
         ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
         USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
         SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE.”
           (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
         FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL, WHERE A PERSON UNDER 18
         YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         GUILTY OF A MISDEMEANOR, INCLUDING A
         SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
         IN A LOCKED CONTAINER, OR LOCKED THE FIREARM
         WITH A LOCKING DEVICE.”
           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
         AREAS, CLEANING FIREARMS, OR HANDLING
         AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
         SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
         REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
         INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
         WASH HANDS THOROUGHLY AFTER EXPOSURE.”
           (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
         DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
         THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         DAYS AFTER YOU COMPLETE THE INITIAL
         BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
         TO GO THROUGH THE BACKGROUND CHECK PROCESS
         A SECOND TIME IN ORDER TO TAKE PHYSICAL
         POSSESSION OF THAT FIREARM.”
           (8) “NO PERSON SHALL MAKE AN APPLICATION TO
         PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR
         OTHER FIREARM CAPABLE OF BEING CONCEALED UPON
         THE PERSON WITHIN ANY 30-DAY PERIOD AND NO
         DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS
         MADE AN APPLICATION TO PURCHASE MORE THAN ONE
         PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF
         BEING CONCEALED UPON THE PERSON WITHIN ANY
         30-DAY PERIOD.”




                                          Exhibit 6
Provided by LRI History LLC                 0137            SB 61 (2019) Page 107 of 367
                                          22

            (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
         LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
         OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
         YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
         THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
            (b) In addition to the notice required by subdivision (a), a
         licensee shall post conspicuously within the licensed premises, in
         block letters not less than one inch in height, an additional notice,
         including, but not limited to, a notice provided by a suicide
         prevention program, containing the following statement:
            “IF YOU OR SOMEONE YOU KNOW IS CONTEMPLATING
         SUICIDE, PLEASE CALL THE NATIONAL SUICIDE
         PREVENTION LIFELINE AT 1-800-273-TALK (8255).”
            (c) This section shall become operative on June 1, 2020.
            (d) This section shall remain in effect only until July 1, 2021,
         and as of that date is repealed.
             SEC. 2.5. Section 26835 is added to the Penal Code, to read:
             26835. (a) A licensee shall conspicuously post within the
         licensed premises the following warnings in block letters not less
         than one inch in height:
            (1) “FIREARMS MUST BE HANDLED RESPONSIBLY AND
         SECURELY STORED TO PREVENT ACCESS BY CHILDREN
         AND OTHER UNAUTHORIZED USERS. CALIFORNIA HAS
         STRICT LAWS PERTAINING TO FIREARMS, AND YOU
         MAY BE FINED OR IMPRISONED IF YOU FAIL TO COMPLY
         WITH THEM. VISIT THE INTERNET WEBSITE OF THE
         CALIFORNIA               ATTORNEY            GENERAL              AT
         HTTPS://OAG.CA.GOV/FIREARMS FOR INFORMATION ON
         FIREARM LAWS APPLICABLE TO YOU AND HOW YOU
         CAN COMPLY.”
            (2) “IF YOU KEEP A FIREARM WITHIN ANY PREMISES
         UNDER YOUR CUSTODY OR CONTROL, AND A PERSON
         UNDER 18 YEARS OF AGE OBTAINS IT AND USES IT,
         RESULTING IN INJURY OR DEATH, OR CARRIES IT TO A
         PUBLIC PLACE, YOU MAY BE GUILTY OF A
         MISDEMEANOR OR A FELONY UNLESS YOU STORED
         THE FIREARM IN A LOCKED CONTAINER OR LOCKED
         THE FIREARM WITH A LOCKING DEVICE TO KEEP IT
         FROM TEMPORARILY FUNCTIONING.”




                                                        Exhibit 6
Provided by LRI History LLC                               0138                   SB 61 (2019) Page 108 of 367
                                23

           (3) “CHILDREN MAY BE UNABLE TO DISTINGUISH
         FIREARMS FROM TOYS AND MAY OPERATE FIREARMS,
         CAUSING SEVERE INJURIES OR DEATH. IF YOU KEEP A
         FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL, AND A PERSON UNDER 18
         YEARS OF AGE GAINS ACCESS TO THE FIREARM AND
         CARRIES IT OFF-PREMISES, YOU MAY BE GUILTY OF A
         MISDEMEANOR, UNLESS YOU STORED THE FIREARM IN
         A LOCKED CONTAINER, OR LOCKED THE FIREARM WITH
         A LOCKING DEVICE TO KEEP IT FROM TEMPORARILY
         FUNCTIONING.”
           (4) “YOU MAY BE GUILTY OF A MISDEMEANOR,
         INCLUDING A SIGNIFICANT FINE OR IMPRISONMENT, IF
         YOU KEEP A FIREARM WHERE A MINOR IS LIKELY TO
         ACCESS IT OR IF A MINOR OBTAINS AND IMPROPERLY
         USES IT, OR CARRIES IT OFF OF THE PREMISES TO A
         SCHOOL OR SCHOOL-SPONSORED EVENT, UNLESS YOU
         STORED THE FIREARM IN A LOCKED CONTAINER OR
         LOCKED THE FIREARM WITH A LOCKING DEVICE.”
           (5) “IF YOU NEGLIGENTLY STORE OR LEAVE A
         FIREARM WITHIN ANY PREMISES UNDER YOUR
         CUSTODY OR CONTROL WHERE A PERSON UNDER 18
         YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE
         GUILTY OF A MISDEMEANOR, INCLUDING A
         SIGNIFICANT FINE, UNLESS YOU STORED THE FIREARM
         IN A LOCKED CONTAINER OR LOCKED THE FIREARM
         WITH A LOCKING DEVICE.”
           (6) “DISCHARGING FIREARMS IN POORLY VENTILATED
         AREAS, CLEANING FIREARMS, OR HANDLING
         AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A
         SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS,
         REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL
         INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES.
         WASH HANDS THOROUGHLY AFTER EXPOSURE.”
           (7) “FEDERAL REGULATIONS PROVIDE THAT IF YOU
         DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM
         THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30
         DAYS AFTER YOU COMPLETE THE INITIAL
         BACKGROUND CHECK PAPERWORK, THEN YOU HAVE
         TO GO THROUGH THE BACKGROUND CHECK PROCESS




                                          Exhibit 6
Provided by LRI History LLC                 0139            SB 61 (2019) Page 109 of 367
                                          24

         A SECOND TIME IN ORDER TO TAKE PHYSICAL
         POSSESSION OF THAT FIREARM.”
            (8) “NO PERSON SHALL MAKE AN APPLICATION TO
         PURCHASE MORE THAN ONE HANDGUN OR
         SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY
         30-DAY PERIOD AND NO DELIVERY SHALL BE MADE TO
         ANY PERSON WHO HAS MADE AN APPLICATION TO
         PURCHASE MORE THAN ONE HANDGUN OR
         SEMIAUTOMATIC CENTERFIRE RIFLE WITHIN ANY
         30-DAY PERIOD.”
            (9) “IF A FIREARM YOU OWN OR POSSESS IS LOST OR
         STOLEN, YOU MUST REPORT THE LOSS OR THEFT TO A
         LOCAL LAW ENFORCEMENT AGENCY WHERE THE LOSS
         OR THEFT OCCURRED WITHIN FIVE DAYS OF THE TIME
         YOU KNEW OR REASONABLY SHOULD HAVE KNOWN
         THAT THE FIREARM HAD BEEN LOST OR STOLEN.”
            (b) In addition to the notice required by subdivision (a), a
         licensee shall post conspicuously within the licensed premises, in
         block letters not less than one inch in height, an additional notice,
         including, but not limited to, a notice provided by a suicide
         prevention program, containing the following statement:
            “IF YOU OR SOMEONE YOU KNOW IS CONTEMPLATING
         SUICIDE, PLEASE CALL THE NATIONAL SUICIDE
         PREVENTION LIFELINE AT 1-800-273-TALK (8255).”
            (c) This section shall become operative on July 1, 2021.
             SEC. 3. Section 27510 of the Penal Code is amended to read:
             27510. (a) A person licensed under Sections 26700 to 26915,
         inclusive, shall not sell, supply, deliver, or give possession or
         control of a firearm to any person who is under 21 years of age.
            (b) (1) Subdivision (a) does not apply to or affect the sale,
         supplying, delivery, or giving possession or control of a firearm
         that is not a handgun or a semiautomatic centerfire rifle to a person
         18 years of age or older who possesses a valid, unexpired hunting
         license issued by the Department of Fish and Wildlife.
            (2) Subdivision (a) does not apply to or affect the sale,
         supplying, delivery, or giving possession or control of a firearm
         that is not a handgun or a semiautomatic centerfire rifle to a person
         who is 18 years of age or older and provides proper identification
         of being an honorably discharged member of the United States
         Armed Forces, the National Guard, the Air National Guard, or the




                                                        Exhibit 6
Provided by LRI History LLC                               0140                   SB 61 (2019) Page 110 of 367
                                         25

         active reserve components of the United States. For purposes of
         this subparagraph, proper identification includes an Armed Forces
         Identification Card or other written documentation certifying that
         the individual is an honorably discharged member
           (3) Subdivision (a) does not apply to or affect the sale,
         supplying, delivery, or giving possession or control of a firearm
         that is not a handgun to any of the following persons who are 18
         years of age or older:
           (A) An active peace officer, as described in Chapter 4.5
         (commencing with Section 830) of Title 3 of Part 2, who is
         authorized to carry a firearm in the course and scope of
         employment.
           (B) An active federal officer or law enforcement agent who is
         authorized to carry a firearm in the course and scope of
         employment.
           (C) A reserve peace officer, as defined in Section 832.6, who
         is authorized to carry a firearm in the course and scope of
         employment as a reserve peace officer.
           (D) A person who provides proper identification of active
         membership in the United States Armed Forces, the National
         Guard, the Air National Guard, or active reserve components of
         the United States. For purposes of this subparagraph, proper
         identification includes an Armed Forces Identification Card or
         other written documentation certifying that the individual is an
         active member.
            SEC. 4. Section 27535 of the Penal Code is amended to read:
            27535. (a) No person shall make an application to purchase
         more than one handgun within any 30-day period.
           (b) Subdivision (a) shall not apply to any of the following:
           (1) Any law enforcement agency.
           (2) Any agency duly authorized to perform law enforcement
         duties.
           (3) Any state or local correctional facility.
           (4) Any private security company licensed to do business in
         California.
           (5) Any person who is properly identified as a full-time paid
         peace officer, as defined in Chapter 4.5 (commencing with Section
         830) of Title 3 of Part 2, and who is authorized to, and does carry
         a firearm during the course and scope of employment as a peace
         officer.




                                                       Exhibit 6
Provided by LRI History LLC                              0141                  SB 61 (2019) Page 111 of 367
                                         26

            (6) Any motion picture, television, or video production company
         or entertainment or theatrical company whose production by its
         nature involves the use of a firearm.
            (7) Any person who may, pursuant to Article 2 (commencing
         with Section 27600), Article 3 (commencing with Section 27650),
         or Article 4 (commencing with Section 27700), claim an exemption
         from the waiting period set forth in Section 27540.
            (8) Any transaction conducted through a licensed firearms dealer
         pursuant to Chapter 5 (commencing with Section 28050).
            (9) Any person who is licensed as a collector pursuant to Chapter
         44 (commencing with Section 921) of Title 18 of the United States
         Code and the regulations issued pursuant thereto, and has a current
         certificate of eligibility issued by the Department of Justice
         pursuant to Article 1 (commencing with Section 26700) of Chapter
         2.
            (10) The exchange of a handgun where the dealer purchased
         that firearm from the person seeking the exchange within the
         30-day period immediately preceding the date of exchange or
         replacement.
            (11) The replacement of a handgun when the person’s handgun
         was lost or stolen, and the person reported that firearm lost or
         stolen pursuant to Section 25250 prior to the completion of the
         application to purchase the replacement handgun.
            (12) The return of any handgun to its owner.
            (13) A community college that is certified by the Commission
         on Peace Officer Standards and Training to present the law
         enforcement academy basic course or other commission-certified
         law enforcement training.
            (c) This section shall remain in effect only until July 1, 2021,
         and as of that date is repealed.
             SEC. 5. Section 27535 is added to the Penal Code, to read:
             27535. (a) A person shall not make an application to purchase
         more than one handgun or semiautomatic centerfire rifle within
         any 30-day period. This subdivision does not authorize a person
         to make an application to purchase both a handgun and
         semiautomatic centerfire rifle within the same 30-day period.
            (b) Subdivision (a) does not apply to any of the following:
            (1) Any law enforcement agency.
            (2) Any agency duly authorized to perform law enforcement
         duties.




                                                        Exhibit 6
Provided by LRI History LLC                               0142                  SB 61 (2019) Page 112 of 367
                                         27

            (3) Any state or local correctional facility.
            (4) Any private security company licensed to do business in
         California.
            (5) Any person who is properly identified as a full-time paid
         peace officer, as defined in Chapter 4.5 (commencing with Section
         830) of Title 3 of Part 2, and who is authorized to, and does carry
         a firearm during the course and scope of employment as a peace
         officer.
            (6) Any motion picture, television, or video production company
         or entertainment or theatrical company whose production by its
         nature involves the use of a firearm.
            (7) Any person who may, pursuant to Article 2 (commencing
         with Section 27600), Article 3 (commencing with Section 27650),
         or Article 4 (commencing with Section 27700), claim an exemption
         from the waiting period set forth in Section 27540.
            (8) Any transaction conducted through a licensed firearms dealer
         pursuant to Chapter 5 (commencing with Section 28050).
            (9) Any person who is licensed as a collector pursuant to Chapter
         44 (commencing with Section 921) of Title 18 of the United States
         Code and the regulations issued pursuant thereto, and has a current
         certificate of eligibility issued by the Department of Justice
         pursuant to Article 1 (commencing with Section 26700) of Chapter
         2.
            (10) The exchange of a handgun or semiautomatic centerfire
         rifle where the dealer purchased that firearm from the person
         seeking the exchange within the 30-day period immediately
         preceding the date of exchange or replacement.
            (11) The replacement of a handgun or semiautomatic centerfire
         rifle when the person’s firearm was lost or stolen, and the person
         reported that firearm lost or stolen pursuant to Section 25250 prior
         to the completion of the application to purchase the replacement.
            (12) The return of any handgun or semiautomatic centerfire rifle
         to its owner.
            (13) A community college that is certified by the Commission
         on Peace Officer Standards and Training to present the law
         enforcement academy basic course or other commission-certified
         law enforcement training.
            (c) This section shall become operative on July 1, 2021.
             SEC. 6. Section 27540 of the Penal Code is amended to read:




                                                        Exhibit 6
Provided by LRI History LLC                               0143                  SB 61 (2019) Page 113 of 367
                                           28

             27540. A dealer, whether or not acting pursuant to Chapter 5
         (commencing with Section 28050), shall not deliver a firearm to
         a person, as follows:
            (a) Within 10 days of the application to purchase, or, after notice
         by the department pursuant to Section 28220, within 10 days of
         the submission to the department of any correction to the
         application, or within 10 days of the submission to the department
         of any fee required pursuant to Section 28225, whichever is later.
            (b) Unless unloaded and securely wrapped or unloaded and in
         a locked container.
            (c) Unless the purchaser, transferee, or person being loaned the
         firearm presents clear evidence of the person’s identity and age to
         the dealer.
            (d) Whenever the dealer is notified by the Department of Justice
         that the person is prohibited by state or federal law from possessing,
         receiving, owning, or purchasing a firearm.
            (e) A firearm, including a handgun, shall not be delivered unless
         the purchaser, transferee, or person being loaned the firearm
         presents a firearm safety certificate to the dealer, except that in the
         case of a handgun, an unexpired handgun safety certificate may
         be presented.
            (f) Until July 1, 2021, a handgun shall not be delivered whenever
         the dealer is notified by the Department of Justice that within the
         preceding 30-day period the purchaser has made another
         application to purchase a handgun and that the previous application
         to purchase did not involve any of the entities or circumstances
         specified in subdivision (b) of Section 27535.
            (g) Commencing July 1, 2021, a handgun or semiautomatic
         centerfire rifle shall not be delivered whenever the dealer is notified
         by the Department of Justice that within the preceding 30-day
         period, the purchaser has made another application to purchase
         either a handgun or semiautomatic centerfire rifle and that the
         previous application to purchase did not involve any of the entities
         or circumstances specified in subdivision (b) of Section 27535.
             SEC. 7. Section 27590 of the Penal Code is amended to read:
             27590. (a) Except as provided in subdivision (b), (c), or (e),
         a violation of this article is a misdemeanor.
            (b) If any of the following circumstances apply, a violation of
         this article is punishable by imprisonment pursuant to subdivision
         (h) of Section 1170 for two, three, or four years:




                                                          Exhibit 6
Provided by LRI History LLC                                 0144                   SB 61 (2019) Page 114 of 367
                                           29

            (1) If the violation is of subdivision (a) of Section 27500.
            (2) If the defendant has a prior conviction of violating the
         provisions, other than Section 27535, Section 27560 involving a
         firearm that is not a handgun, or Section 27565 involving a firearm
         that is not a handgun, of this article or former Section 12100 of
         this code, as Section 12100 read at any time from when it was
         enacted by Section 3 of Chapter 1386 of the Statutes of 1988 to
         when it was repealed by Section 18 of Chapter 23 of the Statutes
         of 1994, or Section 8101 of the Welfare and Institutions Code.
            (3) If the defendant has a prior conviction of violating any
         offense specified in Section 29905 or of a violation of Section
         32625 or 33410, or of former Section 12560, as that section read
         at any time from when it was enacted by Section 4 of Chapter 931
         of the Statutes of 1965 to when it was repealed by Section 14 of
         Chapter 9 of the Statutes of 1990, or of any provision listed in
         Section 16590.
            (4) If the defendant is in a prohibited class described in Chapter
         2 (commencing with Section 29800) or Chapter 3 (commencing
         with Section 29900) of Division 9 of this title, or Section 8100 or
         8103 of the Welfare and Institutions Code.
            (5) A violation of this article by a person who actively
         participates in a “criminal street gang” as defined in Section 186.22.
            (6) A violation of Section 27510 involving the delivery of any
         firearm to a person who the dealer knows, or should know, is a
         minor.
            (c) If any of the following circumstances apply, a violation of
         this article shall be punished by imprisonment in a county jail not
         exceeding one year or pursuant to subdivision (h) of Section 1170,
         or by a fine not to exceed one thousand dollars ($1,000), or by
         both that fine and imprisonment:
            (1) A violation of Section 27515, 27520, or subdivision (b) of
         Section 27500.
            (2) A violation of Section 27505 involving the sale, loan, or
         transfer of a handgun to a minor.
            (3) A violation of Section 27510 involving the delivery of a
         handgun.
            (4) A violation of subdivision (a), (c), (d), (e), or (f) of Section
         27540 involving a handgun.
            (5) A violation of Section 27545 involving a handgun.
            (6) A violation of Section 27550.




                                                          Exhibit 6
Provided by LRI History LLC                                 0145                   SB 61 (2019) Page 115 of 367
                                            30

            (7) A violation of Section 27585 involving a handgun.
            (d) If both of the following circumstances apply, an additional
         term of imprisonment pursuant to subdivision (h) of Section 1170
         for one, two, or three years shall be imposed in addition and
         consecutive to the sentence prescribed:
            (1) A violation of Section 27510 or subdivision (b) of Section
         27500.
            (2) The firearm transferred in violation of Section 27510 or
         subdivision (b) of Section 27500 is used in the subsequent
         commission of a felony for which a conviction is obtained and the
         prescribed sentence is imposed.
            (e) (1) A first violation of Section 27535 is an infraction
         punishable by a fine of fifty dollars ($50).
            (2) A second violation of Section 27535 is an infraction
         punishable by a fine of one hundred dollars ($100).
            (3) A third or subsequent violation of Section 27535 is a
         misdemeanor.
            (4) (A) Until July 1, 2021, for purposes of this subdivision,
         each application to purchase a handgun in violation of Section
         27535 is a separate offense.
            (B) Commencing July 1, 2021, for purposes of this subdivision,
         each application to purchase a handgun or semiautomatic centerfire
         rifle in violation of Section 27535 is a separate offense.
             SEC. 8. The provisions of this act are severable. If any
         provision of this act or its application is held invalid, that invalidity
         shall not affect other provisions or applications that can be given
         effect without the invalid provision or application.
             SEC. 9. (a) Sections 1.1 and 2.1 of this bill incorporate
         amendments to Section 26835 of the Penal Code proposed by both
         this bill and Senate Bill 172. Those sections shall only become
         operative if (1) both bills are enacted and become effective on or
         before January 1, 2020, (2) each bill amends Section 26835 of the
         Penal Code, (3) Assembly Bill 645 is not enacted or as enacted
         does not amend that section, and (4) this bill is enacted after Senate
         Bill 172, in which case Sections 1, 1.2, 1.3, 2, 2.2, 2.3, 2.4, and
         2.5 of this bill shall not become operative.
            (b) Sections 1.2, 2.2, and 2.3 of this bill incorporate amendments
         to Section 26835 of the Penal Code proposed by both this bill and
         Assembly Bill 645. Those sections shall only become operative if
         (1) both bills are enacted and become effective on or before January




                                                           Exhibit 6
Provided by LRI History LLC                                  0146                    SB 61 (2019) Page 116 of 367
                                          31

         1, 2020, (2) each bill amends Section 26835 of the Penal Code,
         (3) Senate Bill 172 is not enacted or as enacted does not amend
         that section, and (4) this bill is enacted after Assembly Bill 645,
         in which case Sections 1, 1.1, 1.3, 2, 2.1, 2.4, and 2.5 of this bill
         shall not become operative.
           (c) Sections 1.3, 2.4, and 2.5 of this bill incorporate amendments
         to Section 26835 of the Penal Code proposed by this bill, Assembly
         Bill 645, and Senate Bill 172. Those sections of this bill shall only
         become operative if (1) all three bills are enacted and become
         effective on or before January 1, 2020, (2) all three bills amend
         Section 26835 of the Penal Code, and (3) this bill is enacted after
         Assembly Bill 645 and Senate Bill 172, in which case Sections 1,
         1.1, 1.2, 2, 2.1, 2.2 and 2.3 of this bill shall not become operative.
            SEC. 10. No reimbursement is required by this act pursuant to
         Section 6 of Article XIIIB of the California Constitution because
         the only costs that may be incurred by a local agency or school
         district will be incurred because this act creates a new crime or
         infraction, eliminates a crime or infraction, or changes the penalty
         for a crime or infraction, within the meaning of Section 17556 of
         the Government Code, or changes the definition of a crime within
         the meaning of Section 6 of Article XIII B of the California
         Constitution.




                                                         Exhibit 6
Provided by LRI History LLC                                0147                   SB 61 (2019) Page 117 of 367
           Approved                 , 2019




                              Governor




                                  Exhibit 6
Provided by LRI History LLC         0148      SB 61 (2019) Page 118 of 367
     Home     Bill Information            California Law         Publications          Other Resources        My Subscriptions           My Favorites


                                                            SB-61 Firearms: transfers.         (2019-2020)




            Date       Action

            09/20/19   Enrolled and presented to the Governor at 10 a.m.

            09/13/19   Assembly amendments concurred in. (Ayes 27. Noes 11.) Ordered to engrossing and enrolling.

            09/13/19   In Senate. Concurrence in Assembly amendments pending.

            09/13/19   Read third time. Passed. Ordered to the Senate.

            09/06/19   Ordered to third reading.

            09/06/19   Read third time and amended.

            09/04/19   Read second time. Ordered to third reading.

            09/03/19   Read second time and amended. Ordered to second reading.

            08/30/19   From committee: Do pass as amended. (Ayes 13. Noes 5.) (August 30).

            07/10/19   July 10 set for first hearing. Placed on APPR. suspense file.

            06/26/19   From committee: Do pass and re-refer to Com. on APPR. (Ayes 5. Noes 2.) (June 25). Re-referred to Com. on APPR.

            06/11/19   From committee with author's amendments. Read second time and amended. Re-referred to Com. on PUB. S.

            06/03/19   Referred to Com. on PUB. S.

            05/22/19   In Assembly. Read first time. Held at Desk.

            05/22/19   Read third time. Passed. (Ayes 27. Noes 10. Page 1220.) Ordered to the Assembly.

            05/20/19   Read second time. Ordered to third reading.

            05/17/19   Read second time and amended. Ordered to second reading.

            05/17/19   From committee: Do pass as amended. (Ayes 4. Noes 2. Page 1089.) (May 16).

            05/10/19   Set for hearing May 16.

            04/22/19   April 22 hearing: Placed on APPR. suspense file.

            04/05/19   Set for hearing April 22.

            04/02/19   From committee: Do pass and re-refer to Com. on APPR. (Ayes 5. Noes 2. Page 525.) (April 2). Re-referred to Com. on APPR.

            03/06/19   Set for hearing April 2.

            01/16/19   Referred to Com. on PUB. S.

            01/07/19   Read first time.

            01/04/19   From printer. May be acted upon on or after February 3.

            01/03/19   Introduced. To Com. on RLS. for assignment. To print.




                                                                             Exhibit 6
Provided by LRI History LLC                                                    0149                                         SB 61 (2019) Page 119 of 367
                                             LRI History LLC
                                                    intent@lrihistory.com
                                                     www.lrihistory.com
                                                        (916) 442.7660

          ____________________________________________________________________________________




                 Unitemized
          Correspondence/Materials
                 By Source


           LRI History LLC hereby certifies that the accompanying record/s is/are true and correct copies of
           the original/s obtained from one or more official, public sources in California unless another source
           is indicated, with the following exceptions : In some cases, pages may have been reduced in size to
           fit an 8 ½" x 11" sized paper. Or, for readability purposes, pages may have been enlarged
           or cleansed of black marks or spots. Lastly, for ease of reference, paging and relevant identification
           have been inserted.




                                                      Exhibit 6
Provided by LRI History LLC                             0150                             SB 61 (2019) Page 120 of 367
                                             LRI History LLC
                                                    intent@lrihistory.com
                                                     www.lrihistory.com
                                                        (916) 442.7660

          ____________________________________________________________________________________




                        Official Legislative
                         Online Database
                             Materials


           LRI History LLC hereby certifies that the accompanying record/s is/are true and correct copies of
           the original/s obtained from one or more official, public sources in California unless another source
           is indicated, with the following exceptions : In some cases, pages may have been reduced in size to
           fit an 8 ½" x 11" sized paper. Or, for readability purposes, pages may have been enlarged
           or cleansed of black marks or spots. Lastly, for ease of reference, paging and relevant identification
           have been inserted.




                                                      Exhibit 6
Provided by LRI History LLC                             0151                             SB 61 (2019) Page 121 of 367
                                 SENATE COMMITTEE ON PUBLIC SAFETY
                                              Senator Nancy Skinner, Chair
                                                  2019 - 2020 Regular

           Bill No:             SB 61              Hearing Date: April 2, 2019
           Author:              Portantino
           Version:             January 3, 2019
           Urgency:             No                                Fiscal:            Yes
           Consultant:          GC

                                              Subject: Firearms: Transfers

                                                       HISTORY

           Source:        Author

           Prior Legislation:       SB 1177 (Portantino), 2018, vetoed
                                    AB 1674 (Santiago), 2015, vetoed


           Support:       Bay Area Student Activists; Brady California United Against Gun Violence;
                          Coalition Against Gun Violence; Giffords Law Center to Prevent Gun Violence;
                          Los Angeles County Board of Supervisors; Los Angeles City Attorney

           Opposition:    California Rifle and Pistol Association; California Sportsman’s Lobby; National
                          Shooting Sports Foundation; Outdoor Sportsmen’s Coalition of California; Safari
                          Club International; Safari Club International Foundation


                                                       PURPOSE

           The purpose of this bill is to extend the prohibition on purchasing more than one handgun a
           month to include all firearms.

           Existing law prohibits a person from making more than one application to purchase a handgun
           within any 30-day period. (Pen. Code § 27535.)

           Existing law prohibits a firearms dealer from delivering a handgun to a person whenever the
           dealer is notified by the Department of Justice that within the preceding 30-day period the
           purchaser has made another application to purchase a handgun that does not fall within an
           exception to the 30-day prohibition. A violation of that delivery prohibition by the dealer is a
           crime. (Pen. Code § 27540.)

           This bill extends the prohibition on purchasing more than one handgun a month to all firearms,
           including long guns.

           Existing law exempts the following from the one handgun a month prohibition: (Pen. Code, §
           27535, subd. (b).)



                                                       Exhibit 6
Provided by LRI History LLC                              0152                              SB 61 (2019) Page 122 of 367
           SB 61 (Portantino )                                                                      Page 2 of 7

                 Any law enforcement agency.
                 Any agency duly authorized to perform law enforcement duties.
                 Any state or local correctional facility.
                 Any private security company licensed to do business in California.
                 Any person who is properly identified as a full-time paid peace officer and who is
                  authorized to, and does carry a firearm during the course and scope of employment as a
                  peace officer.
                 Any motion picture, television, or video production company or entertainment or
                  theatrical company whose production by its nature involves the use of a firearm.
                 Any person who may make a valid claim an exemption from the waiting period set forth
                  in Section 27540.
                 Any transaction conducted through a licensed firearms dealer pursuant to Chapter 5
                  (commencing with Section 28050).
                 Any person who is licensed as a collector and has a current certificate of eligibility issued
                  by the Department of Justice.
                 The exchange of a handgun where the dealer purchased that firearm from the person
                  seeking the exchange within the 30-day period immediately preceding the date of
                  exchange or replacement.
                 The replacement of a handgun when the person’s handgun was lost or stolen, and the
                  person reported that firearm lost or stolen prior to the completion of the application to
                  purchase to any local law enforcement agency of the city, county, or city and county in
                  which the person resides.
                 The return of any handgun to its owner.
                 A community college that is certified by the Commission on Peace Officer Standards and
                  Training to present the law enforcement academy basic course or other commission-
                  certified law enforcement training.

           This bill adds the following exceptions to the one gun a month prohibition:

                 The purchase of a firearm, other than a handgun, by a person who possesses a valid,
                  unexpired hunting license issued by the Department of Fish and Wildlife.
                 The acquisition of a firearm, other than a handgun, at an auction or similar event
                  conducted by a nonprofit public benefit or mutual benefit corporation to fund the
                  activities of that corporation or local chapters of that corporation.

                                                     COMMENTS

           1. Need for This Bill

           According to the author:

                  In California, existing law prohibits applying to purchase more than one handgun
                  within a 30-day period and prohibits a firearms dealer from delivering a handgun
                  to a person who has submitted more than one purchase application within a 30-
                  day period. Unfortunately, when this became law it failed to include long guns.
                  This is a simple fix to existing law that creates a safer process for the purchasing
                  and delivering of all types of firearms in California.


                                                      Exhibit 6
Provided by LRI History LLC                             0153                              SB 61 (2019) Page 123 of 367
           SB 61 (Portantino )                                                                     Page 3 of 7

           2. One Gun a Month

           According to the Senate Public Safety Analysis of Assembly Bill 202 (Knox, of 1999), which
           created the one-handgun-a- month law in California:

                  The State of Virginia enacted a “one-handgun-a-month” law in 1993 (before the
                  Federal Brady Bill, which required at least a five day waiting period plus a
                  background check for states without such requirements). That state had weak
                  restrictions on handgun sales and it has been stated that gun traffickers from New
                  York City routinely traveled to Virginia to purchase quantities of weapons to take
                  back for illegal sale in other states. Purchases of more than one handgun per 30-
                  day period in Virginia is allowed upon completion of an "enhanced" background
                  check when the purchase is for lawful business or personal use, for purposes of
                  collectors, bulk sales and purchases from estates, to replace a lost or stolen
                  weapon, and similar situations.

                  Supporters of limits on purchases of handguns assume that the Virginia limits and
                  the limits in this bill would only affect a very small proportion of legitimate
                  handgun purchasers. A family of two adults could still purchase 24 handguns a
                  year under the provisions of both this bill and the Virginia law.

           Virginia repealed this law in 2012. But, according to the Law Center to Prevent Gun Violence:

                  Virginia’s one-gun-a-month law – which was in effect from 1993 to 2012 and
                  prohibited the purchase of more than one handgun per person in any 30-day
                  period – significantly reduced the number of crime guns traced to Virginia
                  dealers. Virginia initially adopted its law after the state became recognized as a
                  primary source of crime guns recovered in states in the northeastern U.S. After
                  the law’s adoption, the odds of tracing a gun originally acquired in the Southeast
                  to a Virginia gun dealer (as opposed to a dealer in a different southeastern state)
                  dropped by:

                     71% for guns recovered in New York;
                     72% for guns recovered in Massachusetts; and
                     66% for guns recovered in New Jersey, New York, Connecticut, Rhode Island and
                      Massachusetts combined.

                  (http://smartgunlaws.org/multiple-purchases-sales-of- firearms-policy-summary/
                  [footnotes omitted].)

           Other states that have limits on the number of firearms that can be sold in one month include:

                     California: California law prohibits any person from purchasing more than one
                      handgun within any 30-day period. In addition, a licensed firearms dealer may not
                      deliver a handgun to any person following notification from the California
                      Department of Justice that the purchaser has applied to acquire a handgun within the
                      preceding 30-day period. Finally, firearms dealers must conspicuously post in their
                      licensed premises a warning, in block letters at least one inch in height, notifying
                      purchasers of these restrictions.

                                                      Exhibit 6
Provided by LRI History LLC                             0154                             SB 61 (2019) Page 124 of 367
           SB 61 (Portantino )                                                                     Page 4 of 7

                     District of Columbia: A person may not register more than one handgun in the
                      District during any 30-day period. Since every handgun must be registered, this
                      amounts to a purchase and sale limitation of one handgun per 30-day period. . .

                     Maryland: Maryland prohibits any person from purchasing more than one handgun or
                      assault weapon within a 30-day period. Under limited circumstances, a person may be
                      approved by the Secretary of the Maryland State Police to purchase multiple
                      handguns or assault weapons in a 30-day period. Maryland also penalizes any dealer
                      or other seller who knowingly participates in an illegal purchase of a handgun or
                      assault weapon. . .

                     New Jersey: New Jersey prohibits licensed firearms dealers from knowingly
                      delivering more than one handgun to any person within any 30-day period. With
                      limited exceptions, no person may purchase more than one handgun within any 30-
                      day period. New Jersey requires a handgun purchaser to obtain a separate permit for
                      each handgun purchased, and present the permit to the seller. The seller must keep a
                      copy of each permit presented.

           (http://smartgunlaws.org/multiple-purchases-sales-of- firearms-policy-summary/[footnotes
           omitted].)

           Assembly Bill 1674 (Santiago), of 2015: Veto Message

           The Governor stated in his veto message of Senate Bill 1674, which would have prohibited any
           person from making an application to purchase more than one firearm within any 30-day period:

                  This bill generally prohibits the purchase of more than one firearm within any 30-day
                  period. It should be noted that California already bans the purchase of more than one
                  handgun per month.

                  While well-intentioned, I believe this bill would have the effect of burdening lawful
                  citizens who wish to sell certain firearms that they no longer need.

                  Given California's stringent laws restricting gun ownership, I do not believe this
                  additional restriction is needed.

           Senate Bill 1177 (Portantino), of 2018: Veto Message

           The Governor stated in his veto message of Senate Bill 1177, which would have prohibited any
           person from making an application to purchase more than one firearm within any 30-day period,
           with the same exemptions included in this bill:

                  This bill prohibits any person from purchasing more than one long-gun per
                  month.

                  I vetoed a substantially similar bill in 2016, and my views have not changed.




                                                      Exhibit 6
Provided by LRI History LLC                             0155                             SB 61 (2019) Page 125 of 367
           SB 61 (Portantino )                                                                   Page 5 of 7

           3. California Hunting Licenses

           This bill creates an exemption from the prohibition on persons under the age of 21 purchasing or
           receiving a long gun if the person under the age of 21 has a valid, unexpired hunting license. In
           order to obtain a hunting license in California a person must:

                 Complete the California Hunter Education Certification requirements
                 Choose the correct type of hunting license.
                 Purchase a license through the California Department of Fish and Wildlife website or a
                  California approved agent.

           The Official California Hunter Safety Course is an online course that costs $28.95. There is no
           minimum age for the course. The course requires a follow-up course that is a 4-hour review of
           the online course with a certified hunter education instructor. The course includes a student
           demonstration of safe firearm handling and a test. Following completion of the follow-up course
           the enrollee receives a Hunter Education Certificate.

           4. Argument in Support

           According to Brady California:

                  In 1999, legislation (AB 202) was enacted that limits purchases of handguns from
                  licensed firearms dealers in California to no more than one per person per 30-day
                  period. The purpose of the bill was to curb the illegal flow of handguns by taking
                  the profit out of selling guns from bulk purchases on the black market. SB 61
                  applies existing law under AB 202 to long guns, including rifles, shotguns, and
                  lower receivers.

                  Under SB 61, firearms (handguns and long guns) will not be delivered whenever
                  the dealer is notified by the Department of Justice that within the preceding 30-
                  day period, the purchaser had made another application to purchase a firearm.
                  Private party transactions will continue to be exempt. Additionally, rifle and
                  shotgun (but not lower receiver) purchasers with a valid hunting license issued by
                  the Department of Fish and Wildlife and the acquisition of a rifle or shotgun at an
                  auction or similar event conducted by a nonprofit will be exempt.

                  It stands to reason that a person buying large quantities of guns at one time may
                  be acting as a straw purchaser or gun trafficker. Moreover, firearms acquired this
                  way are frequently used in crime. In fact, an ATF study of tracing data
                  demonstrated that 22% of all handguns recovered in crime in 1999 were originally
                  purchased as part of a multiple sale. A similar study found that 20% of all
                  handguns recovered in crime in 2000 were originally purchased as part of a
                  multiple sale. Additionally, a University of Pennsylvania report found that a
                  quarter of all guns used in crime were purchased as part of a multiple- gun sale
                  and that guns purchased in bulk were up to 64% more likely to be used for illegal
                  purposes than guns purchased individually.

                  Since 1999, Californians have typically purchased more long guns than handguns
                  every year. Currently, these long guns include high powered featureless weapons

                                                     Exhibit 6
Provided by LRI History LLC                            0156                             SB 61 (2019) Page 126 of 367
           SB 61 (Portantino )                                                                      Page 6 of 7

                  with exchangeable magazines that enable rapid reload and lower receivers, which
                  can be assembled into illegal military-style weapons. Limiting multiple-gun sales
                  within a short period of time for such weapons, which are more lethal than
                  handguns, is clearly in the interest of public safety.

                  The Department of Justice began to retain records of long gun purchases on
                  January 1, 2014. An analysis of the transaction data from the period January 2014
                  through June 2015 shows that 81.9% of long guns were sold as a single long gun
                  purchase within a 30-day period. Clearly, the vast majority of long gun
                  purchasers will not be impacted by SB 61. However, at the opposite end of the
                  spectrum, an individual purchased 177 long guns in two transactions within a one
                  month period (April 2014). Furthermore, sales to single individuals ranging from
                  5 to 54 long guns per month occurred on 1,787 occasions, totaling 12,090 guns.
                  Department data also shows that when multiple long guns are transferred in a sale,
                  it is more than twice as likely that lower receivers are included. The largest bulk
                  sale of long guns in one month to an individual (177 long guns) was composed
                  entirely of lower receivers, which can be built into illegal assault weapons and
                  sold on the black market.

                  Brady California believes that handguns and long guns should generally be
                  subject to the same laws. Preventing the flow of illegal guns is important to public
                  safety regardless of whether the firearm is a handgun or a long gun. Limiting
                  firearms sales to one gun per 30-day period is a recognized strategy to reduce gun
                  trafficking and keep firearms out of dangerous hands. Brady California thanks
                  you for introducing SB 61.

           5. Argument in Opposition

           According to California Rifle and Pistol Association:

                  SB 61 would significantly reduce long gun sales in California. This translates into
                  a loss of manufacturing jobs at both the state and national levels, and a significant
                  loss of revenue for California businesses. Additionally, this bill will significantly
                  impact the millions of dollars of Federal Pitman Roberson tax money that would
                  be earmarked to develop and enhance habitat critical for California’s wildlife.
                  The Department of Justice (DOJ), has estimated previous versions of this same
                  bill’s implementation alone will cost hundreds of thousands of dollars, and result
                  in significant overtime hours for Department personal to perform the necessary
                  analysis, development, testing, and implementation to various Department
                  databases.

                  SB 61 will also effectively prohibit the creation of new businesses in California
                  involving hands on instruction in the safe handling of firearms. Should this bill
                  become law, certified firearm instructors would no longer be able acquire the
                  necessary firearms without having to wait months, if not years, to conduct classes
                  for groups such as the Boy Scouts of America, Hunter Education, Youth shooting
                  sports, and other clubs or organizations that wish to participate in firearm safety
                  classes.


                                                      Exhibit 6
Provided by LRI History LLC                             0157                              SB 61 (2019) Page 127 of 367
           SB 61 (Portantino )                                                                    Page 7 of 7

                 The author and proponents have argued in testimony there is no legitimate reason
                 for anyone to need to purchase more than one firearm a month. There are, in fact,
                 numerous legitimate recreational and Second Amendment protected reasons why
                 an individual might want, and need, to transfer more than one firearm a month.
                 For example, someone new to the sport of recreational competitive shooting,
                 ‘Three Gun’ competitions, may very well need to purchase a pistol, shotgun, and
                 rifle without having to wait 30 days between each purchase. This bill would
                 require someone wanting to acquire all three types of firearms to undergo a
                 process that would take at least 70 days assuming everything goes smoothly. The
                 procedure for purchasing these firearms is already very time and travel intensive.
                 Each transaction requiring a trip to the licensed dealer.

                 Currently individuals in California must go through the following steps to
                 purchase a firearm; Obtain a firearm safety certificate; Go to a California licensed
                 firearms dealer; Complete 4473 and (Dealer Record of Sales) DROS applications;
                 Pass the required background check; Wait the required 10 days; Go back to
                 dealer; Perform a safe handling demonstration; Pick up first firearm. Under SB 61
                 the individual would have to wait the required 30 days, then go back to dealer
                 again; and repeat the process for each subsequent purchase. Both California and
                 Federal law already address the author’s concerns regarding the trafficking of
                 firearms by narrowly limiting the number of firearms an individual can sell.
                 Rather than having the desired effect of targeting criminals, this bill will impact
                 only the law abiding, thereby further limiting available funding to DOJ.

                 SB 61, does allow for numerous exemptions to the restriction which do not apply
                 to the general public, though well intended by the author will create a nightmare
                 DOJ and law enforcement to implement and enforce. Additionally, the author has
                 argued this bill is necessary because the vast majority of firearms recovered from
                 APPS seizures are long guns. However, data from the Bureau of Alcohol,
                 Tobacco, Firearms and Explosives, ATF, clearly shows the vast majority of
                 firearms recovered by law enforcement are handguns, which are already subject to
                 the 30-day restriction, illustrating the restrictions ineffectiveness at reducing
                 crime.

                 The author and proponents have tried three previous versions of this bill in the last
                 three years. All vetoed by Governor Brown; 2016: AB 1674, 2017: SB 497 and in
                 2018: SB 1177. In his 2018 veto statement the Governor stated: “I am returning
                 SB 1177 without my signature. This bill prohibits any person from purchasing
                 more than one long-gun per month. I vetoed a substantially similar bill in 2016,
                 and my views have not changed”, in his 2016 veto statement Governor Brown
                 said in part; “ while well-intended, I believe this bill would have the effect of
                 burdening lawful citizens who wish to sell certain firearms that they no longer
                 need. Given California’s stringent laws restricting gun ownership, I do not believe
                 this additional restriction is needed”.


                                                      -- END –



                                                     Exhibit 6
Provided by LRI History LLC                            0158                             SB 61 (2019) Page 128 of 367
                          SENATE COMMITTEE ON APPROPRIATIONS
                                     Senator Anthony Portantino, Chair
                                       2019 - 2020 Regular Session

           SB 61 (Portantino) - Firearms: transfers

           Version: January 3, 2019                     Policy Vote: PUB. S. 5 - 2
           Urgency: No                                  Mandate: Yes
           Hearing Date: April 22, 2019                 Consultant: Shaun Naidu

           Bill Summary: SB 61 would prohibit the purchase of more than one long gun in a 30-
           day period, except as specified.

           Fiscal Impact:
            Fee revenue loss: The Department of Justice estimates an overall annual revenue
              reduction of 10 percent in fee collection resulting from fewer firearm purchases,
              equating to an overall annual loss of $2.23 million. See comment below. (Various
              special funds)

              Tax revenue loss: Unknown, likely-significant loss in sales tax revenue resulting
               from the limitation on the number of long guns a person may purchase. (General
               Fund, local funds)

              System update: The Department of Justice (DOJ) anticipates that need of 1.0
               limited-term Information Technology Specialist I in FY 2020-21 at a cost of
               $281,000, inclusive of attendant equipment and operating expenses. (Special fund*,
               General Fund)

           * Dealers Record of Sale Special Account (DROS)—structurally imbalanced

           Background: Existing law prohibits any person from making an application to
           purchase more than one handgun within any 30-day period. The handgun purchase
           limitation, however, does not apply to the following:
            Any law enforcement agency;
            Any agency duly authorized to perform law enforcement duties;
            Any state or local correctional facility;
            Any private security company licensed to do business in California;
            Any person who is properly identified as a full-time paid peace officer, as defined,
               and who is authorized to, and does, carry a firearm during the course and scope of
               employment as a peace officer;
            Any motion picture, television, or video production company or entertainment or
               theatrical company whose production by its nature involves the use of a firearm;
            Any person who may claim an exemption from the waiting period set forth in Penal
               Code section 27540;
            Any private party transaction conducted through a licensed firearms dealer;
            Any person who is licensed as a collector and the regulations issued pursuant
               thereto and has a current certificate of eligibility issued by DOJ;
            The exchange of a handgun where the dealer purchased that firearm from the
               person seeking the exchange within the 30-day period immediately preceding the
               date of exchange or replacement;
                                                  Exhibit 6
Provided by LRI History LLC                         0159                         SB 61 (2019) Page 129 of 367
           SB 61 (Portantino)                                                               Page 2 of 3

              The replacement of a handgun when the person’s handgun was lost or stolen, and
               the person reported that firearm lost or stolen prior to the completion of the
               application to purchase the replacement handgun;
              The return of any handgun to its owner; or
              A community college that is certified by the Commission on Peace Officer Standards
               and Training to present the law enforcement academy basic course or other
               commission-certified law enforcement training.

           The punishment for making an application to purchase more than one handgun within a
           30-day period without an exception is as follows:
            A first violation is an infraction punishable by a base fine of $50.
            A second violation is an infraction punishable by a base fine of $100.
            A third or subsequent violation is a misdemeanor punishable by imprisonment in the
              county jail for up to six months, a base fine of up to $1,000, or both the imprisonment
              and fine.

           Each application to purchase a handgun during the prohibited period is deemed a
           separate offense.

           Proposed Law: This bill would extend the limitation of making an application to
           purchase more than one handgun in a 30-day period, along with the exceptions to the
           limitation, to all types of firearms. This bill would expand the exception to the limitation
           relative to long guns to a person who possesses a valid, unexpired hunting license
           issued by the Department of Fish and Wildlife and the acquisition of a long gun at an
           auction or similar event conducted by a nonprofit public benefit or mutual benefit
           corporation to fund the activities of the corporation or its local chapter. For the purpose
           of these two exceptions, the barrel must be at least 16 inches in length.

           Related Legislation: SB 1177 (Portantino, 2018) and AB 1674 (Santiago, 2016)
           similarly attempted to extend the limitation of purchasing one handgun within a 30-day
           period to the purchase of all types of firearms. The Governor vetoed both measures. In
           his message on AB 1674, the Governor stated that he believed that the bill “would have
           the effect of burdening lawful citizens who wish to sell certain firearms they no longer
           need[ ]” and that this additional restriction is not needed given the state’s stringent laws
           restricting gun ownership. With respect to SB 1177, the Governor stated that his “views
           have not changed” since vetoing AB 1674.

           Staff Comments: The Department of Justice estimates annual reductions of the
           specified amounts of fee collection for the following special funds resulting from SB 61:
           a $1.7 million decrease to DROS, a $441,000 decrease to the Firearms Safety and
           Enforcement Special Fund, and an $88,000 to the Firearm Safety Account is predicted
           to decrease by $88,000. In addition to experiencing the largest impact with respect to
           fee revenue loss, DROS also would be used to fund the limited-term position the
           department anticipates requiring to implement SB 61. The Dealers Record of Sale
           Special Account has experienced significant revenue decreases in recent years to the
           extent that it is structurally imbalanced. From FY 2017-18 to FY 2018-19 DROS
           revenues dropped by 22 percent; proposed revenue for FY 2019-20 is projected to
           remain consistent with 2018-19, however. The FY 2019-20 proposed budget
           anticipates a beginning balance of $6.159 million, revenues of $21.471 million,

                                                   Exhibit 6
Provided by LRI History LLC                          0160                           SB 61 (2019) Page 130 of 367
           SB 61 (Portantino)                                                        Page 3 of 3

           expenditures of $24.88 million, and an ending reserve of $2.75 million. Given the
           operational deficit of DROS, the revenue loss and added expense resulting from SB 61
           would create cost pressure on the General Fund to backfill any shortage.

                                                 -- END --




                                                Exhibit 6
Provided by LRI History LLC                       0161                        SB 61 (2019) Page 131 of 367
                          SENATE COMMITTEE ON APPROPRIATIONS
                                     Senator Anthony Portantino, Chair
                                       2019 - 2020 Regular Session

           SB 61 (Portantino) - Firearms: transfers

           Version: January 3, 2019                     Policy Vote: PUB. S. 5 - 2
           Urgency: No                                  Mandate: Yes
           Hearing Date: May 16, 2019                   Consultant: Shaun Naidu

           *********** ANALYSIS ADDENDUM – SUSPENSE FILE ***********
                       The following information is revised to reflect amendments
                                adopted by the committee on May 16, 2019

           Bill Summary: SB 61 would prohibit the purchase of more than one long gun in a 30-
           day period, except as specified.

           Fiscal Impact:
            Fee revenue loss: The Department of Justice estimates an overall annual revenue
              reduction of 10 percent in fee collection resulting from fewer firearm purchases,
              equating to an overall annual loss of $2.23 million. See comment below. (Various
              special funds)

              Tax revenue loss: Unknown, likely-significant loss in sales tax revenue resulting
               from the limitation on the number of long guns a person may purchase. (General
               Fund, local funds)

              System update: The Department of Justice (DOJ) anticipates that need of 1.0
               limited-term Information Technology Specialist I in FY 2020-21 at a cost of
               $281,000, inclusive of attendant equipment and operating expenses. (Special fund*,
               General Fund)

           * Dealers Record of Sale Special Account (DROS)—structurally imbalanced

           Author Amendments: Prohibit the sale of a semiautomatic centerfire rifle to specified
           exempted persons under age 21 and delay the effective date of specified provisions.

                                                   -- END --




                                                  Exhibit 6
Provided by LRI History LLC                         0162                         SB 61 (2019) Page 132 of 367
           SENATE RULES COMMITTEE                                                      SB 61
           Office of Senate Floor Analyses
           (916) 651-1520 Fax: (916) 327-4478

                                        UNFINISHED BUSINESS

           Bill No:     SB 61
           Author:      Portantino (D), et al.
           Amended:     9/6/19
           Vote:        21


           SENATE PUBLIC SAFETY COMMITTEE: 5-2, 4/2/19
           AYES: Skinner, Bradford, Jackson, Mitchell, Wiener
           NOES: Moorlach, Morrell

           SENATE APPROPRIATIONS COMMITTEE: 4-2, 5/16/19
           AYES: Portantino, Bradford, Hill, Wieckowski
           NOES: Bates, Jones

           SENATE FLOOR: 27-10, 5/22/19
           AYES: Allen, Archuleta, Atkins, Beall, Bradford, Caballero, Dodd, Durazo,
             Galgiani, Glazer, Hertzberg, Hill, Hueso, Hurtado, Jackson, Leyva, McGuire,
             Mitchell, Monning, Pan, Portantino, Rubio, Skinner, Stern, Umberg,
             Wieckowski, Wiener
           NOES: Bates, Borgeas, Chang, Grove, Jones, Moorlach, Morrell, Nielsen, Stone,
             Wilk
           NO VOTE RECORDED: Roth

           ASSEMBLY FLOOR: 46-17, 9/13/19
           (ROLL CALL NOT AVAILABLE)


           SUBJECT: Firearms: transfers
           SOURCE: Author

           DIGEST: This bill prohibits the sale of a semiautomatic centerfire rifle to any
           person under 21 years of age, and prohibits a person from making an application to
           purchase more than one semiautomatic centerfire rifle in any 30-day period, except
           as specified.



                                                 Exhibit 6
Provided by LRI History LLC                        0163                    SB 61 (2019) Page 133 of 367
                                                                                        SB 61
                                                                                       Page 2
           Assembly Amendments (1) limit the purchase limitations to one gun a month for
           semiautomatic centerfire rifles, in addition to handguns which are limited under
           existing law; (2) remove the language defining frames or receivers as firearms
           under specified scenarios; and (3) add double-jointing language to prevent
           chaptering issues with SB 172 (Portantino) and AB 645 (Irwin).
           ANALYSIS:
           Existing law:
           1) Prohibits a person from making more than one application to purchase a
              handgun within any 30-day period. (Pen. Code § 27535.)

           2) Prohibits a firearms dealer from delivering a handgun to a person whenever the
              dealer is notified by the Department of Justice that within the preceding 30-day
              period the purchaser has made another application to purchase a handgun that
              does not fall within an exception to the 30-day prohibition. A violation of that
              delivery prohibition by the dealer is a crime. (Pen. Code § 27540.)

           3) Exempts the following from the one handgun a month prohibition: (Pen. Code,
              § 27535, subd. (b).)

              a) Any law enforcement agency.

              b) Any agency duly authorized to perform law enforcement duties.

              c) Any state or local correctional facility.

              d) Any private security company licensed to do business in California.

              e) Any person who is properly identified as a full-time paid peace officer and
                 who is authorized to, and does carry a firearm during the course and scope of
                 employment as a peace officer.

              f) Any motion picture, television, or video production company or
                 entertainment or theatrical company whose production by its nature involves
                 the use of a firearm.

              g) Any person who may make a valid claim an exemption from the waiting
                 period set forth in Section 27540.




                                                 Exhibit 6
Provided by LRI History LLC                        0164                      SB 61 (2019) Page 134 of 367
                                                                                         SB 61
                                                                                        Page 3
              h) Any transaction conducted through a licensed firearms dealer pursuant to
                 Chapter 5 (commencing with Section 28050).

              i) Any person who is licensed as a collector and has a current certificate of
                 eligibility issued by the Department of Justice.

              j) The exchange of a handgun where the dealer purchased that firearm from the
                 person seeking the exchange within the 30-day period immediately
                 preceding the date of exchange or replacement.

              k) The replacement of a handgun when the person’s handgun was lost or stolen,
                 and the person reported that firearm lost or stolen prior to the completion of
                 the application to purchase to any local law enforcement agency of the city,
                 county, or city and county in which the person resides.

              l) The return of any handgun to its owner.

              m) A community college that is certified by the Commission on Peace Officer
                 Standards and Training to present the law enforcement academy basic
                 course or other commission-certified law enforcement training.

           This bill:
           1) Extends the prohibition on purchasing more than one handgun a month to also
              include semiautomatic centerfire rifles.

           2) Exempts the following from the one gun a month prohibition: (Pen. Code, §
              27535, subd. (b).)

              a) Any law enforcement agency.

              b) Any agency duly authorized to perform law enforcement duties.

              c) Any state or local correctional facility.

              d) Any private security company licensed to do business in California.

              e) Any person who is properly identified as a full-time paid peace officer and
                 who is authorized to, and does carry a firearm during the course and scope of
                 employment as a peace officer.

              f) Any motion picture, television, or video production company or
                 entertainment or theatrical company whose production by its nature involves

                                                 Exhibit 6
Provided by LRI History LLC                        0165                      SB 61 (2019) Page 135 of 367
                                                                                         SB 61
                                                                                        Page 4
                 the use of a firearm.

              g) Any person who may make a valid claim an exemption from the waiting
                 period set forth in Section 27540.

              h) Any transaction conducted through a licensed firearms dealer pursuant to
                 Chapter 5 (commencing with Section 28050).

              i) Any person who is licensed as a collector and has a current certificate of
                 eligibility issued by the Department of Justice.

              j) The exchange of a handgun or semiautomatic centerfire rifle where the
                 dealer purchased that firearm from the person seeking the exchange within
                 the 30-day period immediately preceding the date of exchange or
                 replacement.

              k) The replacement of a handgun or semiautomatic centerfire rifle when the
                 person’s handgun was lost or stolen, and the person reported that firearm lost
                 or stolen prior to the completion of the application to purchase to any local
                 law enforcement agency of the city, county, or city and county in which the
                 person resides.

              l) The return of any handgun or semiautomatic centerfire rifle to its owner.

              m) A community college that is certified by the Commission on Peace Officer
                 Standards and Training to present the law enforcement academy basic
                 course or other commission-certified law enforcement training,

           3) Specifies that specified licensees shall not sell, supply, deliver, or give
              possession or control of a semiautomatic centerfire rifle to any person who is
              under 21 years of age, with specified exemptions.

           Background
           One Gun a Month. According to the Senate Public Safety Committee analysis of
           AB 202 (Knox, 1999), which created the one-handgun-a-month law in California:

                 The State of Virginia enacted a “one-handgun-a-month” law in 1993
                 (before the Federal Brady Bill, which required at least a five day
                 waiting period plus a background check for states without such
                 requirements). That state had weak restrictions on handgun sales and
                 it has been stated that gun traffickers from New York City routinely

                                                Exhibit 6
Provided by LRI History LLC                       0166                       SB 61 (2019) Page 136 of 367
                                                                                           SB 61
                                                                                          Page 5
                 traveled to Virginia to purchase quantities of weapons to take back for
                 illegal sale in other states. Purchases of more than one handgun per
                 30-day period in Virginia is allowed upon completion of an
                 "enhanced" background check when the purchase is for lawful
                 business or personal use, for purposes of collectors, bulk sales and
                 purchases from estates, to replace a lost or stolen weapon, and similar
                 situations.

                 Supporters of limits on purchases of handguns assume that the
                 Virginia limits and the limits in this bill would only affect a very
                 small proportion of legitimate handgun purchasers. A family of two
                 adults could still purchase 24 handguns a year under the provisions of
                 both this bill and the Virginia law.

           Virginia repealed this law in 2012. But, according to the Law Center to Prevent
           Gun Violence:

                 Virginia’s one-gun-a-month law – which was in effect from 1993 to
                 2012 and prohibited the purchase of more than one handgun per
                 person in any 30-day period – significantly reduced the number of
                 crime guns traced to Virginia dealers. Virginia initially adopted its
                 law after the state became recognized as a primary source of crime
                 guns recovered in states in the northeastern U.S. After the law’s
                 adoption, the odds of tracing a gun originally acquired in the
                 Southeast to a Virginia gun dealer (as opposed to a dealer in a
                 different southeastern state) dropped by:

                  71% for guns recovered in New York;
                  72% for guns recovered in Massachusetts; and
                  66% for guns recovered in New Jersey, New York, Connecticut, Rhode
                   Island and Massachusetts combined.

                 (http://smartgunlaws.org/multiple-purchases-sales-of-firearms-policy-
                 summary/ [footnotes omitted].)

           Other states that have limits on the number of firearms that can be sold in one
           month include:

            California: California law prohibits any person from purchasing more than one
             handgun within any 30-day period. In addition, a licensed firearms dealer may


                                                Exhibit 6
Provided by LRI History LLC                       0167                       SB 61 (2019) Page 137 of 367
                                                                                          SB 61
                                                                                         Page 6
              not deliver a handgun to any person following notification from the California
              Department of Justice that the purchaser has applied to acquire a handgun
              within the preceding 30-day period. Finally, firearms dealers must
              conspicuously post in their licensed premises a warning, in block letters at least
              one inch in height, notifying purchasers of these restrictions.

            District of Columbia: A person may not register more than one handgun in the
             District during any 30-day period. Since every handgun must be registered, this
             amounts to a purchase and sale limitation of one handgun per 30-day period.

            Maryland: Maryland prohibits any person from purchasing more than one
             handgun or assault weapon within a 30-day period. Under limited
             circumstances, a person may be approved by the Secretary of the Maryland
             State Police to purchase multiple handguns or assault weapons in a 30-day
             period. Maryland also penalizes any dealer or other seller who knowingly
             participates in an illegal purchase of a handgun or assault weapon.

            New Jersey: New Jersey prohibits licensed firearms dealers from knowingly
             delivering more than one handgun to any person within any 30-day period.
             With limited exceptions, no person may purchase more than one handgun
             within any 30-day period. New Jersey requires a handgun purchaser to obtain a
             separate permit for each handgun purchased, and present the permit to the
             seller. The seller must keep a copy of each permit presented.

              (http://smartgunlaws.org/multiple-purchases-sales-of-firearms-policy-
              summary/[footnotes omitted].)

           AB 1674 (Santiago, 2015): Veto Message. The Governor stated in his veto
           message of Senate Bill 1674, which would have prohibited any person from
           making an application to purchase more than one firearm within any 30-day
           period:

                 This bill generally prohibits the purchase of more than one firearm within
                 any 30-day period. It should be noted that California already bans the
                 purchase of more than one handgun per month.

                 While well-intentioned, I believe this bill would have the effect of burdening
                 lawful citizens who wish to sell certain firearms that they no longer need.




                                                Exhibit 6
Provided by LRI History LLC                       0168                        SB 61 (2019) Page 138 of 367
                                                                                         SB 61
                                                                                        Page 7
                 Given California's stringent laws restricting gun ownership, I do not believe
                 this additional restriction is needed.

           SB 1177 (Portantino, 2018): Veto Message. The Governor stated in his veto
           message of Senate Bill 1177, which would have prohibited any person from
           making an application to purchase more than one firearm within any 30-day
           period, with the same exemptions included in this bill:

                 This bill prohibits any person from purchasing more than one long-
                 gun per month.

                 I vetoed a substantially similar bill in 2016, and my views have not
                 changed.

           FISCAL EFFECT: Appropriation: No             Fiscal Com.: Yes      Local: Yes
           According to the Assembly Appropriations Committee:
            DOJ estimates an overall annual revenue reduction of 10% in fee collection
             (Firearms Safety and Enforcement Fund/Dealer Record of Sale Special
             Account) resulting from fewer firearm purchases, equating to an overall loss of
             $2.23 million dollars annually.

            Sales tax revenue loss (GF) likely in the hundreds of thousands of dollars to low
             millions of dollars annually due to the limitation on the number of firearms that
             may be purchased in a 30-day period.
            One-time costs (GF/Dealer Record of Sale Account) of $281,000 to the DOJ for
             limited term information technology staff and equipment to update systems to
             track both handguns and long guns to ensure only one purchase within a 30-day
             period.
           SUPPORT: (Verified 9/12/19)
           Bay Area Student Activists
           Brady California United Against Gun Violence
           Coalition Against Gun Violence
           Giffords Law Center to Prevent Gun Violence
           Los Angeles City Attorney
           Los Angeles County Board of Supervisors



                                               Exhibit 6
Provided by LRI History LLC                      0169                        SB 61 (2019) Page 139 of 367
                                                                                             SB 61
                                                                                            Page 8
           OPPOSITION: (Verified 9/12/19)
           California Rifle and Pistol Association
           California Sportsman’s Lobby
           Gun Owners of California
           National Shooting Sports Foundation
           Outdoor Sportsmen’s Coalition of California
           Safari Club International
           Safari Club International Foundation
           ARGUMENTS IN SUPPORT: According to Brady California United Against
           Gun Violence:

                 In 1999, legislation (AB 202) was enacted that limits purchases of
                 handguns from licensed firearms dealers in California to no more than
                 one per person per 30-day period. The purpose of the bill was to curb
                 the illegal flow of handguns by taking the profit out of selling guns
                 from bulk purchases on the black market. SB 61 applies existing law
                 under AB 202 to long guns, including rifles, shotguns, and lower
                 receivers.

                 Under SB 61, firearms (handguns and long guns) will not be delivered
                 whenever the dealer is notified by the Department of Justice that
                 within the preceding 30-day period, the purchaser had made another
                 application to purchase a firearm. Private party transactions will
                 continue to be exempt. Additionally, rifle and shotgun (but not lower
                 receiver) purchasers with a valid hunting license issued by the
                 Department of Fish and Wildlife and the acquisition of a rifle or
                 shotgun at an auction or similar event conducted by a nonprofit will
                 be exempt.

                 It stands to reason that a person buying large quantities of guns at one
                 time may be acting as a straw purchaser or gun trafficker. Moreover,
                 firearms acquired this way are frequently used in crime. In fact, an
                 ATF study of tracing data demonstrated that 22% of all handguns
                 recovered in crime in 1999 were originally purchased as part of a
                 multiple sale. A similar study found that 20% of all handguns
                 recovered in crime in 2000 were originally purchased as part of a
                 multiple sale. Additionally, a University of Pennsylvania report found
                 that a quarter of all guns used in crime were purchased as part of a
                 multiple-gun sale and that guns purchased in bulk were up to 64%

                                                Exhibit 6
Provided by LRI History LLC                       0170                        SB 61 (2019) Page 140 of 367
                                                                                            SB 61
                                                                                           Page 9
                 more likely to be used for illegal purposes than guns purchased
                 individually.

                 Since 1999, Californians have typically purchased more long guns
                 than handguns every year. Currently, these long guns include high
                 powered featureless weapons with exchangeable magazines that
                 enable rapid reload and lower receivers, which can be assembled into
                 illegal military-style weapons. Limiting multiple-gun sales within a
                 short period of time for such weapons, which are more lethal than
                 handguns, is clearly in the interest of public safety.

                 The Department of Justice began to retain records of long gun
                 purchases on January 1, 2014. An analysis of the transaction data
                 from the period January 2014 through June 2015 shows that 81.9% of
                 long guns were sold as a single long gun purchase within a 30-day
                 period. Clearly, the vast majority of long gun purchasers will not be
                 impacted by SB 61. However, at the opposite end of the spectrum, an
                 individual purchased 177 long guns in two transactions within a one
                 month period (April 2014). Furthermore, sales to single individuals
                 ranging from 5 to 54 long guns per month occurred on 1,787
                 occasions, totaling 12,090 guns. Department data also shows that
                 when multiple long guns are transferred in a sale, it is more than twice
                 as likely that lower receivers are included. The largest bulk sale of
                 long guns in one month to an individual (177 long guns) was
                 composed entirely of lower receivers, which can be built into illegal
                 assault weapons and sold on the black market.

                 Brady California believes that handguns and long guns should
                 generally be subject to the same laws. Preventing the flow of illegal
                 guns is important to public safety regardless of whether the firearm is
                 a handgun or a long gun. Limiting firearms sales to one gun per 30-
                 day period is a recognized strategy to reduce gun trafficking and keep
                 firearms out of dangerous hands. Brady California thanks you for
                 introducing SB 61.
           ARGUMENTS IN OPPOSITION: According to California Rifle and Pistol
           Association:

                 SB 61 would significantly reduce long gun sales in California. This
                 translates into a loss of manufacturing jobs at both the state and
                 national levels, and a significant loss of revenue for California

                                               Exhibit 6
Provided by LRI History LLC                      0171                        SB 61 (2019) Page 141 of 367
                                                                                          SB 61
                                                                                        Page 10
                 businesses. Additionally, this bill will significantly impact the
                 millions of dollars of Federal Pitman Roberson tax money that would
                 be earmarked to develop and enhance habitat critical for California’s
                 wildlife. The Department of Justice (DOJ), has estimated previous
                 versions of this same bill’s implementation alone will cost hundreds
                 of thousands of dollars, and result in significant overtime hours for
                 Department personal to perform the necessary analysis, development,
                 testing, and implementation to various Department databases.

                 SB 61 will also effectively prohibit the creation of new businesses in
                 California involving hands on instruction in the safe handling of
                 firearms. Should this bill become law, certified firearm instructors
                 would no longer be able acquire the necessary firearms without
                 having to wait months, if not years, to conduct classes for groups such
                 as the Boy Scouts of America, Hunter Education, Youth shooting
                 sports, and other clubs or organizations that wish to participate in
                 firearm safety classes.

                 The author and proponents have argued in testimony there is no
                 legitimate reason for anyone to need to purchase more than one
                 firearm a month. There are, in fact, numerous legitimate recreational
                 and Second Amendment protected reasons why an individual might
                 want, and need, to transfer more than one firearm a month. For
                 example, someone new to the sport of recreational competitive
                 shooting, ‘Three Gun’ competitions, may very well need to purchase a
                 pistol, shotgun, and rifle without having to wait 30 days between each
                 purchase. This bill would require someone wanting to acquire all three
                 types of firearms to undergo a process that would take at least 70 days
                 assuming everything goes smoothly. The procedure for purchasing
                 these firearms is already very time and travel intensive. Each
                 transaction requiring a trip to the licensed dealer.

                 Currently individuals in California must go through the following
                 steps to purchase a firearm; Obtain a firearm safety certificate; Go to a
                 California licensed firearms dealer; Complete 4473 and (Dealer
                 Record of Sales) DROS applications; Pass the required background
                 check; Wait the required 10 days; Go back to dealer; Perform a safe
                 handling demonstration; Pick up first firearm. Under SB 61 the
                 individual would have to wait the required 30 days, then go back to
                 dealer again; and repeat the process for each subsequent purchase.


                                                Exhibit 6
Provided by LRI History LLC                       0172                        SB 61 (2019) Page 142 of 367
                                                                                           SB 61
                                                                                         Page 11
                 Both California and Federal law already address the author’s concerns
                 regarding the trafficking of firearms by narrowly limiting the number
                 of firearms an individual can sell. Rather than having the desired
                 effect of targeting criminals, this bill will impact only the law abiding,
                 thereby further limiting available funding to DOJ.

                 SB 61, does allow for numerous exemptions to the restriction which
                 do not apply to the general public, though well intended by the author
                 will create a nightmare DOJ and law enforcement to implement and
                 enforce. Additionally, the author has argued this bill is necessary
                 because the vast majority of firearms recovered from APPS seizures
                 are long guns. However, data from the Bureau of Alcohol, Tobacco,
                 Firearms and Explosives, ATF, clearly shows the vast majority of
                 firearms recovered by law enforcement are handguns, which are
                 already subject to the 30-day restriction, illustrating the restrictions
                 ineffectiveness at reducing crime.

                 The author and proponents have tried three previous versions of this
                 bill in the last three years. All vetoed by Governor Brown; 2016: AB
                 1674, 2017: SB 497 and in 2018: SB 1177. In his 2018 veto statement
                 the Governor stated: “I am returning SB 1177 without my signature.
                 This bill prohibits any person from purchasing more than one long-
                 gun per month. I vetoed a substantially similar bill in 2016, and my
                 views have not changed”, in his 2016 veto statement Governor Brown
                 said in part; “ while well-intended, I believe this bill would have the
                 effect of burdening lawful citizens who wish to sell certain firearms
                 that they no longer need. Given California’s stringent laws restricting
                 gun ownership, I do not believe this additional restriction is needed”.



           Prepared by: Gabe Caswell / PUB. S. /
           9/13/19 19:33:29
                                            **** END ****




                                                Exhibit 6
Provided by LRI History LLC                       0173                         SB 61 (2019) Page 143 of 367
                                                                                                       SB 61
                                                                                                      Page 1

           Date of Hearing: June 25, 2019
           Chief Counsel: Gregory Pagan


                                 ASSEMBLY COMMITTEE ON PUBLIC SAFETY
                                     Reginald Byron Jones-Sawyer, Sr., Chair

                                   SB 61 (Portantino) – As Amended June 11, 2019


           SUMMARY: Prohibits the sale of a semiautomatic centerfire rifle to any person under 21 years
           of age, and prohibits a person from making an application to purchase more than one long gun in
           any 30-day period, except as specified. Specifically, this bill:

           1) Prohibits a person from making an application to purchase more than one firearm of any type
              within any 30-day period and makes conforming changes to the existing prohibition against
              the purchase of more than one handgun in any 30-day period. (Pen. Code, § 27535, subd.
              (a).)

           2) Adds the following entities to the existing exemption to the 30-day prohibition relating to
              sale of handguns:

              a) The purchase of a firearm other than a handgun by a person who possesses a valid,
                 unexpired hunting license issued by the Department of Fish and Wildlife;

              b) The acquisition of a firearm, other than a handgun, at an auction or similar event
                 conducted by a nonprofit public benefit, or mutual benefit corporation to fund the
                 activities of that corporation or local chapter of that corporation; and,

              c) Clarifies that for the purpose of the above exemption, the frame or receiver of a firearm is
                 a handgun, unless the application to purchase and delivered to the recipient is equipped
                 with, is attached to, or is currently accompanied by, a barrel of 16 inches or greater in
                 length.

           3) Provides that effective January 1, 2021 a licensed firearms dealer shall not sell, supply,
              deliver, or give a semiautomatic centerfire rifle to any person under 21 years of age. This
              provision shall not apply to any of the following persons 18 years of age or older:

              a) An active peace officer, who is authorized to carry a firearm in the course and scope of
                 his or her employment;

              b) An active federal officer, or law enforcement agent, who is authorized to carry a firearm
                 in the course and scope of his or her employment;

              c) A reserve peace officer, who is authorized to carry a firearm in the course and scope of
                 his or her employment;

              d) An active member of the United States Armed Forces, the National Guard, the Air
                 national Guard, or the active reserve components of the United States, where the
                                                      Exhibit 6
Provided by LRI History LLC                             0174                             SB 61 (2019) Page 144 of 367
                                                                                                        SB 61
                                                                                                       Page 2

                  individuals in these organizations are properly identified. Proper identification includes
                  the Armed Forces Identification Card or other written documentation certifying that the
                  individual is an active or honorably retired member; and,

              e) A person who possesses a valid, unexpired hunting license issued by the Department of
                 Fish and Wildlife and a certificate of eligibility issued by the Department of Justice
                 (DOJ).

           EXISTING LAW:

           1) Prohibits a licensed firearms dealer from selling, supplying, or giving possession or control
              of a firearm to any person under 21 years of age. (Pen. Code, § 27510, subd. (a).)

           2) Provides that the above prohibition does not apply to or affect the sale, supplying, or giving
              possession or control of a firearm to any person 18 years of age or older who possesses a
              valid, unexpired hunting license issued by the Department of Fish and Wildlife. (Pen. Code,
              § 27510, subd. (b)(1).)

           3) Exempts the sale of a firearm, that is not a handgun, to the following persons that are 18
              years of age or older:

              a) An active peace officer, who is authorized to carry a firearm in the course and scope of
                 his or her employment;

              b) An active federal officer, or law enforcement agent, who is authorized to carry a firearm
                 in the course and scope of his or her employment;

              c) A reserve peace officer, who is authorized to carry a firearm in the course and scope of
                 his or her employment; and,

              d) An active member of the United States Armed Forces, the National Guard, the Air
                 national Guard, or the active reserve components of the United States, where the
                 individuals in these organizations are properly identified. Proper identification includes
                 the Armed Forces Identification Card or other written documentation certifying that the
                 individual is an active or honorably retired member. (Pen. Code, §27510, subd. (b)(2).)

           4) Prohibits any person from making an application to purchase more than one handgun within
              any 30-day period. (Pen. Code, § 27535, subd. (a).)

           5) Exempts from the above 30-day prohibition any of the following:

              a) Any law enforcement agency;

              b) Any agency duly authorized to perform law enforcement duties;

              c) Any state or local correctional facility;

              d) Any private security company licensed to do business in California;

                                                       Exhibit 6
Provided by LRI History LLC                              0175                            SB 61 (2019) Page 145 of 367
                                                                                                        SB 61
                                                                                                       Page 3

              e) Any person who is a peace officer, as specified, and is authorized to carry a firearm in the
                 course and scope of employment;

              f) Any motion picture, television, video production company or entertainment or theatrical
                 company whose production by its nature involves a firearm;

              g) Any authorized representative of a law enforcement agency, or a federally licensed
                 firearms importer or manufacturer;

              h) Any private party transaction conducted through a licensed firearms dealer;

              i) Any person who is a licensed collector and has a current certificate of eligibility issued
                 by the DOJ;

              j) The exchange, replacement, or return of a handgun to a licensed dealer within the 30-day
                 period; and,

              k) A community college that is certified by the Commission on Peace Officer Standards and
                 Training (POST) to present law enforcement academy basic course or other commission-
                 certified training. (Pen. Code, § 27535, subd. (b).)

           6) Provides that a person may request a certificate of eligibility form the DOJ, and requires the
              department to examine its records and records available to the department in the National
              Instant Criminal Background Check System (NICS) in order to determine if the applicant is
              prohibited by state or federal law from possessing, receiving, owning, or purchasing a
              firearm. (Pen. Code, § 26710, subds. (a) & (b).)

           7) Requires DOJ to issue a certificate of eligibility to an applicant if the if the department’s
              records indicate that the person is not a person who is prohibited by state or federal law from
              possessing a firearm, and requires the department regulations to administer the certificate of
              eligibility program and shall recover the full costs of administering the program by imposing
              fees assessed to applicants who apply for those certificates. (Pen. Code, § 26710, subds. (c)
              & (d).)

           FISCAL EFFECT: Unknown

           COMMENTS:

           1) Author’s Statement: According to the author, “More and more shootings are occurring
              with long guns so it is important that we treat the laws of both handguns and long guns the
              same. The law that passed last year requiring no one under the age of 21 to purchase a
              firearm has exemptions that we are strengthening and tightening when it comes to the
              purchase of semi-automatic center fire rifle by requiring the person to obtain a CEO with the
              DOJ as well.”

           2) Governor’s Vetoes: AB 1174 (Santiago), of the 2015-2016 Legislative Session, and SB
              1177 (Portantino), of the 2017-2018 Legislative Session, each prohibited any person from
              making more than one application to purchase a long gun within any 30 day period. Both
              AB 1174 and SB 1177 were vetoed by the Governor.
                                                      Exhibit 6
Provided by LRI History LLC                             0176                             SB 61 (2019) Page 146 of 367
                                                                                                       SB 61
                                                                                                      Page 4


              In regard to AB 1174, the Governor stated in his veto message, “This bill generally prohibits
              the purchase of more than one firearm within any 30 day period. It should be noted that
              California already bans the purchase of more than one handgun per month. While well
              intentioned, I believe this bill would have the effect of burdening lawful citizens who wish to
              sell certain firearms they no longer need. Given California’s restricting gun ownership, I do
              not believe this additional restriction is needed.”

              In regard to SB 1177, the Governor stated in his veto message, “This bill prohibits a person
              from purchasing more than one long-gun per month. I vetoed a substantially similar bill in
              2016, and my views have not changed.”

           3) Argument in Support: According to the Ventura County Board of Supervisors, “As you
              know, Ventura County was the site of the November 2018 shooting at the Borderline bar,
              which tragically resulted in 12 deaths. This mass shooting has left our community shattered
              and in search of ways to prevent similar tragedies. We appreciate the Legislature’s multi--
              ‐ pronged effort to advance legislation in 2019 that reduces the likelihood that persons who
              pose a threat to themselves or others are restricted from possessing firearms. As a general
              policy, the County of Ventura supports legislation that reduces the likelihood of accidental or
              intentional homicides and, in particular, mass homicides.

              “We believe SB 61 would be part of the solution in reducing gun violence. It would make
              long guns generally subject to the same purchasing restrictions as handguns. Limitations
              imposed on the purchase of handguns were enacted 20 years ago (AB 202, 1999). That
              legislation was intended to reduce the illegal flow of handguns by eliminating the
              opportunity to sell guns from bulk purchases on the black market. SB 61 would apply the
              law enacted under AB 202 to long guns, as specified. It would, however, include several
              narrow exceptions.”

           4) Argument in Opposition: According to the California Rifle and Pistol Association “SB 61
              would significantly reduce long gun sales in California. This translates into a loss of
              manufacturing jobs at both the state and national levels, and a significant loss of revenue for
              California businesses. Additionally, this bill will significantly impact the millions of dollars
              of Federal Pitman Roberson tax money that would be earmarked to develop and enhance
              habitat critical for California’s wildlife. The Department of Justice (DOJ), has estimated
              previous versions of this same bill’s implementation alone will cost hundreds of thousands of
              dollars, and result in significant overtime hours for Department personal to perform the
              necessary analysis, development, testing, and implementation to various Department
              databases.

              “SB 61 will also effectively prohibit the creation of new businesses in California involving
              hands on instruction in the safe handling of firearms. Should this bill become law, certified
              firearm instructors would no longer be able acquire the necessary firearms without having to
              wait months, if not years, to conduct classes for groups such as the Boy Scouts of America,
              Hunter Education, Youth shooting sports, and other clubs or organizations that wish to
              participate in firearm safety classes.

              “You and your proponents argued in testimony there is no legitimate reason for anyone to
              need to purchase more than one firearm a month. There are, in fact, numerous legitimate
                                                      Exhibit 6
Provided by LRI History LLC                             0177                             SB 61 (2019) Page 147 of 367
                                                                                                      SB 61
                                                                                                     Page 5

              recreational and Second Amendment protected reasons why an individual might want, and
              need, to transfer more than one firearm a month. For example, someone new to the sport of
              recreational competitive shooting, ‘Three Gun’ competitions, may very well need to
              purchase a pistol, shotgun, and rifle without having to wait 30 days between each purchase.
              This bill would require someone wanting to acquire all three types of firearms to undergo a
              process that would take at least 70 days assuming everything goes smoothly. The procedure
              for purchasing these firearms is already very time and travel intensive. Each transaction
              requiring a trip to the licensed dealer.

              “Currently individuals in California must go through the following steps to purchase a
              firearm; Obtain a firearm safety certificate; Go to a California licensed firearms dealer;
              Complete 4473 and (Dealer Record of Sales) DROS applications; Pass the required
              background check; Wait the required 10 days; Go back to dealer; Perform a safe handling
              demonstration; Pick up first firearm. Under SB 61 the individual would have to wait the
              required 30 days, then go back to dealer again; and repeat the process for each subsequent
              purchase.”

              “Both California and Federal law already address your concerns regarding the trafficking of
              firearms by narrowly limiting the number of firearms an individual can sell. Rather than
              having the desired effect of targeting criminals, this bill will impact only the law abiding,
              thereby further limiting available funding to DOJ.”

           5) Prior Legislation:

              a) SB 1100 (Portantino), Chapter 894, Statutes of 2018, increased the age for which a
                 person can purchase a long-gun from a licensed dealer from 18-21 years of age, except as
                 specified.

              b) SB 1177 (Portantino), of the 2017-2018 Legislative Session, prohibited any person from
                 making more than one application to purchase more than one long one within any 30 day
                 period. SB 1177 was vetoed by the Governor.

              c) AB 1674 (Santiago), of the 2015-2016 Legislative Session, prohibited any person from
                 making more than one application to purchase more than one long gun within any 30 day
                 period. SB 1674 was vetoed by the Governor.

           REGISTERED SUPPORT / OPPOSITION:

           Support

           Bay Area Student Activists
           Brady California United Against Gun Violence
           California Police Chiefs Association
           Coalition Against Gun Violence, A Santa Barbara County Coalition
           Laguna Woods Democratic Club
           Los Angeles City Attorney
           Los Angeles County Board of Supervisors
           Physicians for Social Responsibility - San Francisco Bay Area Chapter

                                                     Exhibit 6
Provided by LRI History LLC                            0178                            SB 61 (2019) Page 148 of 367
                                                                                        SB 61
                                                                                       Page 6

           Ventura County Board of Supervisors
           Women For: Orange County

           Oppose

           California Rifle and Pistol Association, Inc.
           California Sportsman's Lobby, Inc.
           Gun Owners of California, Inc.
           National Rifle Association - Institute for Legislative Action
           National Shooting Sports Foundation, Inc.
           Outdoor Sportsmen's Coalition of California
           Safari Club International - California Chapters

           Analysis Prepared by: Gregory Pagan / PUB. S. / (916) 319-3744




                                                      Exhibit 6
Provided by LRI History LLC                             0179                SB 61 (2019) Page 149 of 367
                                                                                                         SB 61
                                                                                                         Page 1

            Date of Hearing: July 10, 2019

                                 ASSEMBLY COMMITTEE ON APPROPRIATIONS
                                               Lorena Gonzalez, Chair
                                   SB 61 (Portantino) – As Amended June 11, 2019

            Policy Committee:    Public Safety                                     Vote:    5-2



            Urgency: No          State Mandated Local Program: Yes                 Reimbursable: Yes

            SUMMARY:

            This bill prohibits a person from making an application to purchase more than one firearm of any
            type within any 30-day period. This bill specifically prohibits a person from making an
            application to purchase more than one long gun in any 30-day period unless the person has a
            hunting license issued by the Department of Fish and Wildlife and a certificate of eligibility
            issued by the Department of Justice (DOJ). This bill also prohibits, beginning January 1, 2021,
            the sale of a semiautomatic centerfire rifle to any person under 21 years of age.

            FISCAL EFFECT:

            1) DOJ estimates an overall annual revenue reduction of 10% in fee collection (Firearms Safety
               and Enforcement Fund/Dealer Record of Sale Special Account) resulting from fewer firearm
               purchases, equating to an overall loss of $2.23 million dollars annually.

            2) Sales tax revenue loss (GF) likely in the hundreds of thousands of dollars to low millions of
               dollars annually due to the limitation on the number of firearms that may be purchased in a
               30-day period.

            3) One-time costs (GF/Dealer Record of Sale Account) of $281,000 to the DOJ for limited term
               information technology staff and equipment to update systems to track both handguns and
               long guns to ensure only one purchase within a 30-day period.

            COMMENTS:

            1) Purpose. According to the author:

                   More and more shootings are occurring with long guns so it is important that we treat the
                   laws of both handguns and long guns the same. The law that passed last year requiring
                   no one under the age of 21 to purchase a firearm has exemptions that we are
                   strengthening and tightening when it comes to the purchase of semi-automatic center fire
                   rifle by requiring the person to obtain a [certificate of eligibility] with the DOJ as well.

           2) Dealer Record of Sale (DROS) Special Account. The DROS Special Account has
              experienced significant revenue decreases in recent years to the extent that it is structurally
              imbalanced. Penal Code section 30015, subdivision (a) codified the allocation of $24 million
              dollars from the DROS Special Account to address the APPS backlog in 2013 largely
              resulting in the structural imbalance. AB 74 (Committee on Budget), Chapter 23, Statutes of
              2019, allocates approximately $22 million dollars to backfill the DROS Special Account.
                                                      Exhibit 6
Provided by LRI History LLC                             0180                             SB 61 (2019) Page 150 of 367
                                                                                                       SB 61
                                                                                                       Page 2

              Additionally, existing law specifically limits how DOJ may use DROS funds, including costs
              associated with the Armed Prohibited Persons System (APPS), background checks,
              inspection for security and safe storage, regulating transfer for sale via the internet, certain
              public education campaigns, private patrol operator regulations and re-testing for not unsafe
              handguns. DOJ is not authorized to use DROS funds for general law enforcement purposes.

              Over the past five years, there is increasing litigation over whether DOJ is improperly using
              DROS funds. Case law prohibits taxing a constitutional right unless it is necessary to meet
              the “expense incident to the administration of the act and to the maintenance of public order
              in the matter licensed.” Cox v. New Hampshire (1941) 312 U.S. 569, 577. Further loss of
              revenue to the DROS Special Account due to the reduction in the number of firearms sold
              may result in increased fees and a greater need to use DROS funds for general law
              enforcement activities. This may result in more litigation and associated costs.

           3) Related Legislation. AB 1669 (Bonta) creates the Dealers’ Record of Sale Supplemental
              Subaccount within the DROS Special Account to offset the reasonable costs of firearms-
              related regulatory and enforcement activities related to the sale, purchase, manufacturing,
              lawful or unlawful possession, loan, or transfer of firearms. AB 1669 is pending hearing in
              the Senate Public Safety Committee.

           4) Prior Legislation.

              a) SB 1100 (Portantino), Chapter 894, Statutes of 2018, increased the minimum age, from
                 18 years to 21 years, for which a person may purchase a long-gun from a licensed dealer,
                 except as specified.

              b) SB 1177 (Portantino), of the 2017-2018 Legislative Session, prohibited any person from
                 making more than one application to purchase more than one long gun within any 30-day
                 period. SB 1177 was vetoed by the Governor.

              c) AB 1674 (Santiago), of the 2015-2016 Legislative Session, prohibited any person from
                 making more than one application to purchase more than one long gun within any 30-day
                 period. SB 1674 was vetoed by the Governor.

           Analysis Prepared by: Kimberly Horiuchi / APPR. / (916) 319-2081




                                                      Exhibit 6
Provided by LRI History LLC                             0181                             SB 61 (2019) Page 151 of 367
                                                                                                         SB 61
                                                                                                        Page 1

           SENATE THIRD READING
           SB 61 (Portantino)
           As Amended September 3, 2019
           Majority vote

           SUMMARY:

           Prohibits the sale of a semiautomatic centerfire rifle to any person under 21 years of age, and
           prohibits a person from making an application to purchase more than one semiautomatic
           centerfire rifle in any 30-day period, except as specified.

           Major Provisions
           1) Prohibits a person from making an application to purchase more than one centerfire
              automatic rifle within any 30-day period and makes conforming changes to the existing
              prohibition against the purchase of more than one handgun in any 30-day period.

           2) Adds the following entities to the existing exemption to the 30-day prohibition relating to
              sale of handguns:

              a) The purchase of a firearm other than a handgun by a person who possesses a valid,
                 unexpired hunting license issued by the Department of Fish and Wildlife;

              b) The acquisition of a firearm, other than a handgun, at an auction or similar event
                 conducted by a nonprofit public benefit, or mutual benefit corporation to fund the
                 activities of that corporation or local chapter of that corporation; and,

              c) Clarifies that for the purpose of the above exemption, the frame or receiver of a firearm is
                 a handgun, unless the application to purchase and delivered to the recipient is equipped
                 with, is attached to, or is currently accompanied by, a barrel of 16 inches or greater in
                 length.

           3) Provides that a licensed firearms dealer shall not sell, supply, deliver, or give possession of a
              firearm to any person under 21 years of age. This provision shall not apply to or affect the
              sale of a firearm that is not a handgun or a semiautomatic centerfire rifle to a person 18 years
              of age or older that possesses a valid unexpired hunting license issued by the Department of
              Fish and Wildlife, or is an honorably discharged member of the United States military.

           4) States that the provisions of this bill are severable.

           COMMENTS:



           According to the Author:
           "More and more shootings are occurring with long guns so it is important that we treat the laws
           of both handguns and long guns the same. The law that passed last year requiring no one under
           the age of 21 to purchase a firearm has exemptions that we are strengthening and tightening
           when it comes to the purchase of semi-automatic center fire rifle by requiring the person to
           obtain a CEO with the DOJ as well."


                                                        Exhibit 6
Provided by LRI History LLC                               0182                            SB 61 (2019) Page 152 of 367
                                                                                                          SB 61
                                                                                                         Page 2

           Arguments in Support:
           According to the Ventura County Board of Supervisors, "As you know, Ventura County was the
           site of the November 2018 shooting at the Borderline bar, which tragically resulted in 12 deaths.
           This mass shooting has left our community shattered and in search of ways to prevent similar
           tragedies. We appreciate the Legislature's multi-¬‐ pronged effort to advance legislation in 2019
           that reduces the likelihood that persons who pose a threat to themselves or others are restricted
           from possessing firearms. As a general policy, the County of Ventura supports legislation that
           reduces the likelihood of accidental or intentional homicides and, in particular, mass homicides.

           "We believe SB 61 would be part of the solution in reducing gun violence. It would make long
           guns generally subject to the same purchasing restrictions as handguns. Limitations imposed on
           the purchase of handguns were enacted 20 years ago (AB 202, 1999). That legislation was
           intended to reduce the illegal flow of handguns by eliminating the opportunity to sell guns from
           bulk purchases on the black market. SB 61 would apply the law enacted under AB 202 to long
           guns, as specified. It would, however, include several narrow exceptions. "

           Arguments in Opposition:
           According to the California Rifle and Pistol Association "SB 61 would significantly reduce long
           gun sales in California. This translates into a loss of manufacturing jobs at both the state and
           national levels, and a significant loss of revenue for California businesses. Additionally, this bill
           will significantly impact the millions of dollars of Federal Pitman Roberson tax money that
           would be earmarked to develop and enhance habitat critical for California's wildlife. The
           Department of Justice (DOJ), has estimated previous versions of this same bill's implementation
           alone will cost hundreds of thousands of dollars, and result in significant overtime hours for
           Department personal to perform the necessary analysis, development, testing, and
           implementation to various Department databases.

           "SB 61 will also effectively prohibit the creation of new businesses in California involving hands
           on instruction in the safe handling of firearms. Should this bill become law, certified firearm
           instructors would no longer be able acquire the necessary firearms without having to wait
           months, if not years, to conduct classes for groups such as the Boy Scouts of America, Hunter
           Education, Youth shooting sports, and other clubs or organizations that wish to participate in
           firearm safety classes.

           "You and your proponents argued in testimony there is no legitimate reason for anyone to need
           to purchase more than one firearm a month. There are, in fact, numerous legitimate recreational
           and Second Amendment protected reasons why an individual might want, and need, to transfer
           more than one firearm a month. For example, someone new to the sport of recreational
           competitive shooting, 'Three Gun' competitions, may very well need to purchase a pistol,
           shotgun, and rifle without having to wait 30 days between each purchase. This bill would require
           someone wanting to acquire all three types of firearms to undergo a process that would take at
           least 70 days assuming everything goes smoothly. The procedure for purchasing these firearms is
           already very time and travel intensive. Each transaction requiring a trip to the licensed dealer.

           "Currently individuals in California must go through the following steps to purchase a firearm;
           Obtain a firearm safety certificate; Go to a California licensed firearms dealer; Complete 4473
           and (Dealer Record of Sales) DROS applications; Pass the required background check; Wait the
           required 10 days; Go back to dealer; Perform a safe handling demonstration; Pick up first


                                                       Exhibit 6
Provided by LRI History LLC                              0183                              SB 61 (2019) Page 153 of 367
                                                                                                           SB 61
                                                                                                          Page 3

           firearm. Under SB 61 the individual would have to wait the required 30 days, then go back to
           dealer again; and repeat the process for each subsequent purchase."

           "Both California and Federal law already address your concerns regarding the trafficking of
           firearms by narrowly limiting the number of firearms an individual can sell. Rather than having
           the desired effect of targeting criminals, this bill will impact only the law abiding, thereby further
           limiting available funding to DOJ."

           FISCAL COMMENTS:

           According to the Assembly Appropriations Committee:

           1) DOJ estimates an overall annual revenue reduction of 10% in fee collection (Firearms Safety
              and Enforcement Fund/Dealer Record of Sale Special Account) resulting from fewer firearm
              purchases, equating to an overall loss of $2.23 million dollars annually.

           2) Sales tax revenue loss (General Fund (GF)) likely in the hundreds of thousands of dollars
              annually due to the limitation on the number of centerfire semiautomatic rifles that may be
              purchased in a 30-day period.

           3) One-time costs (GF/Dealer Record of Sale Account) of less than $100,000 to the DOJ for
              limited term information technology staff and equipment to update systems to track centerfire
              semiautomatic rifles to ensure only one purchase within a 30-day period.

           VOTES:

           SENATE FLOOR: 27-10-1
           YES: Allen, Archuleta, Atkins, Beall, Bradford, Caballero, Dodd, Durazo, Galgiani, Glazer,
           Hertzberg, Hill, Hueso, Hurtado, Jackson, Leyva, McGuire, Mitchell, Monning, Pan, Portantino,
           Rubio, Skinner, Stern, Umberg, Wieckowski, Wiener
           NO: Bates, Borgeas, Chang, Grove, Jones, Moorlach, Morrell, Nielsen, Stone, Wilk
           ABS, ABST OR NV: Roth

           ASM PUBLIC SAFETY: 5-2-1
           YES: Jones-Sawyer, Bauer-Kahan, Quirk, Santiago, Wicks
           NO: Lackey, Mathis
           ABS, ABST OR NV: Kamlager-Dove

           ASM APPROPRIATIONS: 13-5-0
           YES: Gonzalez, Bloom, Bonta, Calderon, Carrillo, Chau, Eggman, Gabriel, Eduardo Garcia,
           Maienschein, Petrie-Norris, Quirk, Robert Rivas
           NO: Bigelow, Brough, Diep, Fong, Obernolte


           UPDATED:

           VERSION: September 3, 2019

           CONSULTANT: Gregory Pagan (Counsel)/ PUB. S. / (916) 319-3744                          FN: 0001642

                                                        Exhibit 6
Provided by LRI History LLC                               0184                              SB 61 (2019) Page 154 of 367
                                                                                                         SB 61
                                                                                                        Page 1

           SENATE THIRD READING
           SB 61 (Portantino)
           As Amended September 6, 2019
           Majority vote

           SUMMARY:

           Prohibits the sale of a semiautomatic centerfire rifle to any person under 21 years of age, and
           prohibits a person from making an application to purchase more than one semiautomatic
           centerfire rifle in any 30-day period, except as specified.

           Major Provisions
           1) Prohibits a person from making an application to purchase more than one centerfire
              automatic rifle within any 30-day period and makes conforming changes to the existing
              prohibition against the purchase of more than one handgun in any 30-day period.

           2) Adds the following entities to the existing exemption to the 30-day prohibition relating to
              sale of handguns:

              a) The purchase of a firearm other than a handgun by a person who possesses a valid,
                 unexpired hunting license issued by the Department of Fish and Wildlife;

              b) The acquisition of a firearm, other than a handgun, at an auction or similar event
                 conducted by a nonprofit public benefit, or mutual benefit corporation to fund the
                 activities of that corporation or local chapter of that corporation; and,

              c) Clarifies that for the purpose of the above exemption, the frame or receiver of a firearm is
                 a handgun, unless the application to purchase and delivered to the recipient is equipped
                 with, is attached to, or is currently accompanied by, a barrel of 16 inches or greater in
                 length.

           3) Provides that a licensed firearms dealer shall not sell, supply, deliver, or give possession of a
              firearm to any person under 21 years of age. This provision shall not apply to or affect the
              sale of a firearm that is not a handgun or a semiautomatic centerfire rifle to a person 18 years
              of age or older that possesses a valid unexpired hunting license issued by the Department of
              Fish and Wildlife, or is an honorably discharged member of the United States military.

           4) States that the provisions of this bill are severable.

           COMMENTS:



           According to the Author:
           "More and more shootings are occurring with long guns so it is important that we treat the laws
           of both handguns and long guns the same. The law that passed last year requiring no one under
           the age of 21 to purchase a firearm has exemptions that we are strengthening and tightening
           when it comes to the purchase of semi-automatic center fire rifle by requiring the person to
           obtain a CEO with the [Department of Justtice] as well."


                                                        Exhibit 6
Provided by LRI History LLC                               0185                            SB 61 (2019) Page 155 of 367
                                                                                                          SB 61
                                                                                                         Page 2

           Arguments in Support:
           According to the Ventura County Board of Supervisors, "As you know, Ventura County was the
           site of the November 2018 shooting at the Borderline bar, which tragically resulted in 12 deaths.
           This mass shooting has left our community shattered and in search of ways to prevent similar
           tragedies. We appreciate the Legislature's multi-¬‐ pronged effort to advance legislation in 2019
           that reduces the likelihood that persons who pose a threat to themselves or others are restricted
           from possessing firearms. As a general policy, the County of Ventura supports legislatio n that
           reduces the likelihood of accidental or intentional homicides and, in particular, mass homicides.

           "We believe SB 61 would be part of the solution in reducing gun violence. It would make long
           guns generally subject to the same purchasing restrictions as handguns. Limitations imposed on
           the purchase of handguns were enacted 20 years ago (AB 202, 1999). That legislation was
           intended to reduce the illegal flow of handguns by eliminating the opportunity to sell guns from
           bulk purchases on the black market. SB 61 would apply the law enacted under AB 202 to long
           guns, as specified. It would, however, include several narrow exceptions. "

           Arguments in Opposition:
           According to the California Rifle and Pistol Association "SB 61 would significantly reduce long
           gun sales in California. This translates into a loss of manufacturing jobs at both the state and
           national levels, and a significant loss of revenue for California businesses. Additionally, this bill
           will significantly impact the millions of dollars of Federal Pitman Roberson tax money that
           would be earmarked to develop and enhance habitat critical for California's wildlife. The
           Department of Justice (DOJ), has estimated previous versions of this same bill's implementation
           alone will cost hundreds of thousands of dollars, and result in significant overtime hours for
           Department personal to perform the necessary analysis, development, testing, and
           implementation to various Department databases.

           "SB 61 will also effectively prohibit the creation of new businesses in California involving hands
           on instruction in the safe handling of firearms. Should this bill become law, certified firearm
           instructors would no longer be able acquire the necessary firearms without having to wait
           months, if not years, to conduct classes for groups such as the Boy Scouts of America, Hunter
           Education, Youth shooting sports, and other clubs or organizations that wish to participate in
           firearm safety classes.

           "You and your proponents argued in testimony there is no legitimate reason for anyone to need
           to purchase more than one firearm a month. There are, in fact, numerous legitimate recreational
           and Second Amendment protected reasons why an individual might want, and need, to transfer
           more than one firearm a month. For example, someone new to the sport of recreational
           competitive shooting, 'Three Gun' competitions, may very well need to purchase a pistol,
           shotgun, and rifle without having to wait 30 days between each purchase. This bill would require
           someone wanting to acquire all three types of firearms to undergo a process that would take at
           least 70 days assuming everything goes smoothly. The procedure for purchasing these firearms is
           already very time and travel intensive. Each transaction requiring a trip to the licensed dealer.

           "Currently individuals in California must go through the following steps to purchase a firearm;
           Obtain a firearm safety certificate; Go to a California licensed firearms dealer; Complete 4473
           and (Dealer Record of Sales) DROS applications; Pass the required background check; Wait the
           required 10 days; Go back to dealer; Perform a safe handling demonstration; Pick up first


                                                       Exhibit 6
Provided by LRI History LLC                              0186                              SB 61 (2019) Page 156 of 367
                                                                                                           SB 61
                                                                                                          Page 3

           firearm. Under SB 61 the individual would have to wait the required 30 days, then go back to
           dealer again; and repeat the process for each subsequent purchase."

           "Both California and Federal law already address your concerns regarding the trafficking of
           firearms by narrowly limiting the number of firearms an individual can sell. Rather than having
           the desired effect of targeting criminals, this bill will impact only the law abiding, thereby further
           limiting available funding to DOJ."

           FISCAL COMMENTS:

           According to the Assembly Appropriations Committee:

           1) DOJ estimates an overall annual revenue reduction of 10% in fee collection (Firearms Safety
              and Enforcement Fund/Dealer Record of Sale Special Account) resulting from fewer firearm
              purchases, equating to an overall loss of $2.23 million dollars annually.

           2) Sales tax revenue loss (General Fund (GF)) likely in the hundreds of thousands of dollars
              annually due to the limitation on the number of centerfire semiautomatic rifles that may be
              purchased in a 30-day period.

           3) One-time costs (GF/Dealer Record of Sale Account) of less than $100,000 to the DOJ for
              limited term information technology staff and equipment to update systems to track centerfire
              semiautomatic rifles to ensure only one purchase within a 30-day period.

           VOTES:

           SENATE FLOOR: 27-10-1
           YES: Allen, Archuleta, Atkins, Beall, Bradford, Caballero, Dodd, Durazo, Galgiani, Glazer,
           Hertzberg, Hill, Hueso, Hurtado, Jackson, Leyva, McGuire, Mitchell, Monning, Pan, Portantino,
           Rubio, Skinner, Stern, Umberg, Wieckowski, Wiener
           NO: Bates, Borgeas, Chang, Grove, Jones, Moorlach, Morrell, Nielsen, Stone, Wilk
           ABS, ABST OR NV: Roth

           ASM PUBLIC SAFETY: 5-2-1
           YES: Jones-Sawyer, Bauer-Kahan, Quirk, Santiago, Wicks
           NO: Lackey, Mathis
           ABS, ABST OR NV: Kamlager-Dove

           ASM APPROPRIATIONS: 13-5-0
           YES: Gonzalez, Bloom, Bonta, Calderon, Carrillo, Chau, Eggman, Gabriel, Eduardo Garcia,
           Maienschein, Petrie-Norris, Quirk, Robert Rivas
           NO: Bigelow, Brough, Diep, Fong, Obernolte


           UPDATED:

           VERSION: September 6, 2019

           CONSULTANT: Gregory Pagan (Counsel) / PUB. S. / (916) 319-3744                         FN: 0002053

                                                        Exhibit 6
Provided by LRI History LLC                               0187                              SB 61 (2019) Page 157 of 367
           SENATE RULES COMMITTEE                                                       SB 61
           Office of Senate Floor Analyses
           (916) 651-1520 Fax: (916) 327-4478

                                            THIRD READING

           Bill No:     SB 61
           Author:      Portantino (D), et al.
           Amended:     5/17/19
           Vote:        21


           SENATE PUBLIC SAFETY COMMITTEE: 5-2, 4/2/19
           AYES: Skinner, Bradford, Jackson, Mitchell, Wiener
           NOES: Moorlach, Morrell

           SENATE APPROPRIATIONS COMMITTEE: 4-2, 5/16/19
           AYES: Portantino, Bradford, Hill, Wieckowski
           NOES: Bates, Jones


           SUBJECT: Firearms: transfers
           SOURCE: Author

           DIGEST: This bill is to extends the prohibition on purchasing more than one
           handgun a month to include all firearms.
           ANALYSIS:
           Existing law:
           1) Prohibits a person from making more than one application to purchase a
              handgun within any 30-day period. (Pen. Code § 27535.)

           2) Prohibits a firearms dealer from delivering a handgun to a person whenever the
              dealer is notified by the Department of Justice that within the preceding 30-day
              period the purchaser has made another application to purchase a handgun that
              does not fall within an exception to the 30-day prohibition. A violation of that
              delivery prohibition by the dealer is a crime. (Pen. Code § 27540.)




                                                 Exhibit 6
Provided by LRI History LLC                        0188                      SB 61 (2019) Page 158 of 367
                                                                                         SB 61
                                                                                        Page 2
           3) Exempts the following from the one handgun a month prohibition: (Pen. Code,
              § 27535, subd. (b).)

              a) Any law enforcement agency.

              b) Any agency duly authorized to perform law enforcement duties.

              c) Any state or local correctional facility.

              d) Any private security company licensed to do business in California.

              e) Any person who is properly identified as a full-time paid peace officer and
                 who is authorized to, and does carry a firearm during the course and scope of
                 employment as a peace officer.

              f) Any motion picture, television, or video production company or
                 entertainment or theatrical company whose production by its nature involves
                 the use of a firearm.

              g) Any person who may make a valid claim an exemption from the waiting
                 period set forth in Section 27540.

              h) Any transaction conducted through a licensed firearms dealer pursuant to
                 Chapter 5 (commencing with Section 28050).

              i) Any person who is licensed as a collector and has a current certificate of
                 eligibility issued by the Department of Justice.

              j) The exchange of a handgun where the dealer purchased that firearm from the
                 person seeking the exchange within the 30-day period immediately
                 preceding the date of exchange or replacement.

              k) The replacement of a handgun when the person’s handgun was lost or stolen,
                 and the person reported that firearm lost or stolen prior to the completion of
                 the application to purchase to any local law enforcement agency of the city,
                 county, or city and county in which the person resides.

              l) The return of any handgun to its owner.

              m) A community college that is certified by the Commission on Peace Officer
                 Standards and Training to present the law enforcement academy basic
                 course or other commission-certified law enforcement training.


                                                 Exhibit 6
Provided by LRI History LLC                        0189                      SB 61 (2019) Page 159 of 367
                                                                                         SB 61
                                                                                        Page 3
           This bill:
           1) Extends the prohibition on purchasing more than one handgun a month to all
              firearms, including long guns.

           2) Exempts the following from the one handgun a month prohibition: (Pen. Code,
              § 27535, subd. (b).)

              a) Any law enforcement agency.

              b) Any agency duly authorized to perform law enforcement duties.

              c) Any state or local correctional facility.

              d) Any private security company licensed to do business in California.

              e) Any person who is properly identified as a full-time paid peace officer and
                 who is authorized to, and does carry a firearm during the course and scope of
                 employment as a peace officer.

              f) Any motion picture, television, or video production company or
                 entertainment or theatrical company whose production by its nature involves
                 the use of a firearm.

              g) Any person who may make a valid claim an exemption from the waiting
                 period set forth in Section 27540.

              h) Any transaction conducted through a licensed firearms dealer pursuant to
                 Chapter 5 (commencing with Section 28050).

              i) Any person who is licensed as a collector and has a current certificate of
                 eligibility issued by the Department of Justice.

              j) The exchange of a handgun where the dealer purchased that firearm from the
                 person seeking the exchange within the 30-day period immediately
                 preceding the date of exchange or replacement.

              k) The replacement of a handgun when the person’s handgun was lost or stolen,
                 and the person reported that firearm lost or stolen prior to the completion of
                 the application to purchase to any local law enforcement agency of the city,
                 county, or city and county in which the person resides.



                                                 Exhibit 6
Provided by LRI History LLC                        0190                      SB 61 (2019) Page 160 of 367
                                                                                           SB 61
                                                                                          Page 4
              l) The return of any handgun to its owner.

              m) A community college that is certified by the Commission on Peace Officer
                 Standards and Training to present the law enforcement academy basic
                 course or other commission-certified law enforcement training,

           3) Specifies that specified licensees shall not sell, supply, deliver, or give
              possession or control of a semiautomatic centerfire rifle to any person who is
              under 21 years of age, with specified exemptions.

           Background
           One Gun a Month. According to the Senate Public Safety Analysis of Assembly
           Bill 202 (Knox, of 1999), which created the one-handgun-a-month law in
           California:

                 The State of Virginia enacted a “one-handgun-a-month” law in 1993
                 (before the Federal Brady Bill, which required at least a five day
                 waiting period plus a background check for states without such
                 requirements). That state had weak restrictions on handgun sales and
                 it has been stated that gun traffickers from New York City routinely
                 traveled to Virginia to purchase quantities of weapons to take back for
                 illegal sale in other states. Purchases of more than one handgun per
                 30-day period in Virginia is allowed upon completion of an
                 "enhanced" background check when the purchase is for lawful
                 business or personal use, for purposes of collectors, bulk sales and
                 purchases from estates, to replace a lost or stolen weapon, and similar
                 situations.

                 Supporters of limits on purchases of handguns assume that the
                 Virginia limits and the limits in this bill would only affect a very
                 small proportion of legitimate handgun purchasers. A family of two
                 adults could still purchase 24 handguns a year under the provisions of
                 both this bill and the Virginia law.

           Virginia repealed this law in 2012. But, according to the Law Center to Prevent
           Gun Violence:

                 Virginia’s one-gun-a-month law – which was in effect from 1993 to
                 2012 and prohibited the purchase of more than one handgun per
                 person in any 30-day period – significantly reduced the number of

                                                Exhibit 6
Provided by LRI History LLC                       0191                       SB 61 (2019) Page 161 of 367
                                                                                          SB 61
                                                                                         Page 5
                 crime guns traced to Virginia dealers. Virginia initially adopted its
                 law after the state became recognized as a primary source of crime
                 guns recovered in states in the northeastern U.S. After the law’s
                 adoption, the odds of tracing a gun originally acquired in the
                 Southeast to a Virginia gun dealer (as opposed to a dealer in a
                 different southeastern state) dropped by:

                  71% for guns recovered in New York;
                  72% for guns recovered in Massachusetts; and
                  66% for guns recovered in New Jersey, New York, Connecticut, Rhode
                   Island and Massachusetts combined.

                 (http://smartgunlaws.org/multiple-purchases-sales-of-firearms-policy-
                 summary/ [footnotes omitted].)

           Other states that have limits on the number of firearms that can be sold in one
           month include:

            California: California law prohibits any person from purchasing more than one
             handgun within any 30-day period. In addition, a licensed firearms dealer may
             not deliver a handgun to any person following notification from the California
             Department of Justice that the purchaser has applied to acquire a handgun
             within the preceding 30-day period. Finally, firearms dealers must
             conspicuously post in their licensed premises a warning, in block letters at least
             one inch in height, notifying purchasers of these restrictions.

            District of Columbia: A person may not register more than one handgun in the
             District during any 30-day period. Since every handgun must be registered, this
             amounts to a purchase and sale limitation of one handgun per 30-day period.

            Maryland: Maryland prohibits any person from purchasing more than one
             handgun or assault weapon within a 30-day period. Under limited
             circumstances, a person may be approved by the Secretary of the Maryland
             State Police to purchase multiple handguns or assault weapons in a 30-day
             period. Maryland also penalizes any dealer or other seller who knowingly
             participates in an illegal purchase of a handgun or assault weapon.

            New Jersey: New Jersey prohibits licensed firearms dealers from knowingly
             delivering more than one handgun to any person within any 30-day period.
             With limited exceptions, no person may purchase more than one handgun

                                                Exhibit 6
Provided by LRI History LLC                       0192                        SB 61 (2019) Page 162 of 367
                                                                                         SB 61
                                                                                        Page 6
              within any 30-day period. New Jersey requires a handgun purchaser to obtain a
              separate permit for each handgun purchased, and present the permit to the
              seller. The seller must keep a copy of each permit presented.

              (http://smartgunlaws.org/multiple-purchases-sales-of-firearms-policy-
              summary/[footnotes omitted].)

           Assembly Bill 1674 (Santiago), of 2015: Veto Message. The Governor stated in his
           veto message of Senate Bill 1674, which would have prohibited any person from
           making an application to purchase more than one firearm within any 30-day
           period:

                 This bill generally prohibits the purchase of more than one firearm within
                 any 30-day period. It should be noted that California already bans the
                 purchase of more than one handgun per month.

                 While well-intentioned, I believe this bill would have the effect of burdening
                 lawful citizens who wish to sell certain firearms that they no longer need.

                 Given California's stringent laws restricting gun ownership, I do not believe
                 this additional restriction is needed.

           Senate Bill 1177 (Portantino), of 2018: Veto Message. The Governor stated in his
           veto message of Senate Bill 1177, which would have prohibited any person from
           making an application to purchase more than one firearm within any 30-day
           period, with the same exemptions included in this bill:

                 This bill prohibits any person from purchasing more than one long-
                 gun per month.

                 I vetoed a substantially similar bill in 2016, and my views have not
                 changed.

           California Hunting Licenses. This bill creates an exemption from the prohibition
           on persons under the age of 21 purchasing or receiving a long gun if the person
           under the age of 21 has a valid, unexpired hunting license. In order to obtain a
           hunting license in California a person must:

            Complete the California Hunter Education Certification requirements.
            Choose the correct type of hunting license.


                                               Exhibit 6
Provided by LRI History LLC                      0193                        SB 61 (2019) Page 163 of 367
                                                                                        SB 61
                                                                                       Page 7

            Purchase a license through the California Department of Fish and Wildlife
             website or a California approved agent.

           The Official California Hunter Safety Course is an online course that costs $28.95.
           There is no minimum age for the course. The course requires a follow-up course
           that is a 4-hour review of the online course with a certified hunter education
           instructor. The course includes a student demonstration of safe firearm handling
           and a test. Following completion of the follow-up course the enrollee receives a
           Hunter Education Certificate.
           FISCAL EFFECT: Appropriation: No             Fiscal Com.: Yes      Local: Yes
           According to the Senate Appropriations Committee:

           Fee revenue loss: The Department of Justice estimates an overall annual revenue
           reduction of 10 percent in fee collection resulting from fewer firearm purchases,
           equating to an overall annual loss of $2.23 million. See comment below. (Various
           special funds)

           Tax revenue loss: Unknown, likely-significant loss in sales tax revenue resulting
           from the limitation on the number of long guns a person may purchase. (General
           Fund, local funds)

           System update: The Department of Justice anticipates that need of 1.0 limited-term
           Information Technology Specialist I in FY 2020-21 at a cost of $281,000, inclusive
           of attendant equipment and operating expenses. (Special fund*, General Fund)

           * Dealers Record of Sale Special Account (DROS)—structurally imbalanced
           SUPPORT: (Verified 5/16/19)

           Bay Area Student Activists
           Brady California United Against Gun Violence
           Coalition Against Gun Violence
           Giffords Law Center to Prevent Gun Violence
           Los Angeles County Board of Supervisors
           Los Angeles City Attorney
           OPPOSITION: (Verified 5/16/19)
           California Rifle and Pistol Association
           California Sportsman’s Lobby


                                               Exhibit 6
Provided by LRI History LLC                      0194                        SB 61 (2019) Page 164 of 367
                                                                                             SB 61
                                                                                            Page 8
           Gun Owners of California
           National Shooting Sports Foundation
           Outdoor Sportsmen’s Coalition of California
           Safari Club International
           Safari Club International Foundation
           ARGUMENTS IN SUPPORT: According to Brady California United Against
           Gun Violence:

                 In 1999, legislation (AB 202) was enacted that limits purchases of
                 handguns from licensed firearms dealers in California to no more than
                 one per person per 30-day period. The purpose of the bill was to curb
                 the illegal flow of handguns by taking the profit out of selling guns
                 from bulk purchases on the black market. SB 61 applies existing law
                 under AB 202 to long guns, including rifles, shotguns, and lower
                 receivers.

                 Under SB 61, firearms (handguns and long guns) will not be delivered
                 whenever the dealer is notified by the Department of Justice that
                 within the preceding 30-day period, the purchaser had made another
                 application to purchase a firearm. Private party transactions will
                 continue to be exempt. Additionally, rifle and shotgun (but not lower
                 receiver) purchasers with a valid hunting license issued by the
                 Department of Fish and Wildlife and the acquisition of a rifle or
                 shotgun at an auction or similar event conducted by a nonprofit will
                 be exempt.

                 It stands to reason that a person buying large quantities of guns at one
                 time may be acting as a straw purchaser or gun trafficker. Moreover,
                 firearms acquired this way are frequently used in crime. In fact, an
                 ATF study of tracing data demonstrated that 22% of all handguns
                 recovered in crime in 1999 were originally purchased as part of a
                 multiple sale. A similar study found that 20% of all handguns
                 recovered in crime in 2000 were originally purchased as part of a
                 multiple sale. Additionally, a University of Pennsylvania report found
                 that a quarter of all guns used in crime were purchased as part of a
                 multiple-gun sale and that guns purchased in bulk were up to 64%
                 more likely to be used for illegal purposes than guns purchased
                 individually.



                                                Exhibit 6
Provided by LRI History LLC                       0195                        SB 61 (2019) Page 165 of 367
                                                                                            SB 61
                                                                                           Page 9
                 Since 1999, Californians have typically purchased more long guns
                 than handguns every year. Currently, these long guns include high
                 powered featureless weapons with exchangeable magazines that
                 enable rapid reload and lower receivers, which can be assembled into
                 illegal military-style weapons. Limiting multiple-gun sales within a
                 short period of time for such weapons, which are more lethal than
                 handguns, is clearly in the interest of public safety.

                 The Department of Justice began to retain records of long gun
                 purchases on January 1, 2014. An analysis of the transaction data
                 from the period January 2014 through June 2015 shows that 81.9% of
                 long guns were sold as a single long gun purchase within a 30-day
                 period. Clearly, the vast majority of long gun purchasers will not be
                 impacted by SB 61. However, at the opposite end of the spectrum, an
                 individual purchased 177 long guns in two transactions within a one
                 month period (April 2014). Furthermore, sales to single individuals
                 ranging from 5 to 54 long guns per month occurred on 1,787
                 occasions, totaling 12,090 guns. Department data also shows that
                 when multiple long guns are transferred in a sale, it is more than twice
                 as likely that lower receivers are included. The largest bulk sale of
                 long guns in one month to an individual (177 long guns) was
                 composed entirely of lower receivers, which can be built into illegal
                 assault weapons and sold on the black market.

                 Brady California believes that handguns and long guns should
                 generally be subject to the same laws. Preventing the flow of illegal
                 guns is important to public safety regardless of whether the firearm is
                 a handgun or a long gun. Limiting firearms sales to one gun per 30-
                 day period is a recognized strategy to reduce gun trafficking and keep
                 firearms out of dangerous hands. Brady California thanks you for
                 introducing SB 61.
           ARGUMENTS IN OPPOSITION: According to California Rifle and Pistol
           Association:

                 SB 61 would significantly reduce long gun sales in California. This
                 translates into a loss of manufacturing jobs at both the state and
                 national levels, and a significant loss of revenue for California
                 businesses. Additionally, this bill will significantly impact the
                 millions of dollars of Federal Pitman Roberson tax money that would
                 be earmarked to develop and enhance habitat critical for California’s

                                               Exhibit 6
Provided by LRI History LLC                      0196                        SB 61 (2019) Page 166 of 367
                                                                                          SB 61
                                                                                        Page 10
                 wildlife. The Department of Justice (DOJ), has estimated previous
                 versions of this same bill’s implementation alone will cost hundreds
                 of thousands of dollars, and result in significant overtime hours for
                 Department personal to perform the necessary analysis, development,
                 testing, and implementation to various Department databases.

                 SB 61 will also effectively prohibit the creation of new businesses in
                 California involving hands on instruction in the safe handling of
                 firearms. Should this bill become law, certified firearm instructors
                 would no longer be able acquire the necessary firearms without
                 having to wait months, if not years, to conduct classes for groups such
                 as the Boy Scouts of America, Hunter Education, Youth shooting
                 sports, and other clubs or organizations that wish to participate in
                 firearm safety classes.

                 The author and proponents have argued in testimony there is no
                 legitimate reason for anyone to need to purchase more than one
                 firearm a month. There are, in fact, numerous legitimate recreational
                 and Second Amendment protected reasons why an individual might
                 want, and need, to transfer more than one firearm a month. For
                 example, someone new to the sport of recreational competitive
                 shooting, ‘Three Gun’ competitions, may very well need to purchase a
                 pistol, shotgun, and rifle without having to wait 30 days between each
                 purchase. This bill would require someone wanting to acquire all three
                 types of firearms to undergo a process that would take at least 70 days
                 assuming everything goes smoothly. The procedure for purchasing
                 these firearms is already very time and travel intensive. Each
                 transaction requiring a trip to the licensed dealer.

                 Currently individuals in California must go through the following
                 steps to purchase a firearm; Obtain a firearm safety certificate; Go to a
                 California licensed firearms dealer; Complete 4473 and (Dealer
                 Record of Sales) DROS applications; Pass the required background
                 check; Wait the required 10 days; Go back to dealer; Perform a safe
                 handling demonstration; Pick up first firearm. Under SB 61 the
                 individual would have to wait the required 30 days, then go back to
                 dealer again; and repeat the process for each subsequent purchase.
                 Both California and Federal law already address the author’s concerns
                 regarding the trafficking of firearms by narrowly limiting the number
                 of firearms an individual can sell. Rather than having the desired


                                                Exhibit 6
Provided by LRI History LLC                       0197                        SB 61 (2019) Page 167 of 367
                                                                                           SB 61
                                                                                         Page 11
                 effect of targeting criminals, this bill will impact only the law abiding,
                 thereby further limiting available funding to DOJ.

                 SB 61, does allow for numerous exemptions to the restriction which
                 do not apply to the general public, though well intended by the author
                 will create a nightmare DOJ and law enforcement to implement and
                 enforce. Additionally, the author has argued this bill is necessary
                 because the vast majority of firearms recovered from APPS seizures
                 are long guns. However, data from the Bureau of Alcohol, Tobacco,
                 Firearms and Explosives, ATF, clearly shows the vast majority of
                 firearms recovered by law enforcement are handguns, which are
                 already subject to the 30-day restriction, illustrating the restrictions
                 ineffectiveness at reducing crime.

                 The author and proponents have tried three previous versions of this
                 bill in the last three years. All vetoed by Governor Brown; 2016: AB
                 1674, 2017: SB 497 and in 2018: SB 1177. In his 2018 veto statement
                 the Governor stated: “I am returning SB 1177 without my signature.
                 This bill prohibits any person from purchasing more than one long-
                 gun per month. I vetoed a substantially similar bill in 2016, and my
                 views have not changed”, in his 2016 veto statement Governor Brown
                 said in part; “ while well-intended, I believe this bill would have the
                 effect of burdening lawful citizens who wish to sell certain firearms
                 that they no longer need. Given California’s stringent laws restricting
                 gun ownership, I do not believe this additional restriction is needed”.


           Prepared by: Gabe Caswell / PUB. S. /
           5/20/19 10:19:57
                                            **** END ****




                                                Exhibit 6
Provided by LRI History LLC                       0198                         SB 61 (2019) Page 168 of 367
                                             LRI History LLC
                                                    intent@lrihistory.com
                                                     www.lrihistory.com
                                                        (916) 442.7660

          ____________________________________________________________________________________




                                   Senate Policy
                                    Committee
                                     Materials


           LRI History LLC hereby certifies that the accompanying record/s is/are true and correct copies of
           the original/s obtained from one or more official, public sources in California unless another source
           is indicated, with the following exceptions : In some cases, pages may have been reduced in size to
           fit an 8 ½" x 11" sized paper. Or, for readability purposes, pages may have been enlarged
           or cleansed of black marks or spots. Lastly, for ease of reference, paging and relevant identification
           have been inserted.




                                                      Exhibit 6
Provided by LRI History LLC                             0199                             SB 61 (2019) Page 169 of 367
                              Exhibit 6
Provided by LRI History LLC     0200      SB 61 (2019) Page 170 of 367
                              Exhibit 6
Provided by LRI History LLC     0201      SB 61 (2019) Page 171 of 367
                              Exhibit 6
Provided by LRI History LLC     0202      SB 61 (2019) Page 172 of 367
                              Exhibit 6
Provided by LRI History LLC     0203      SB 61 (2019) Page 173 of 367
                          This page was left intentionally blank.




                                         Exhibit 6
Provided by LRI History LLC                0204                SB 61 (2019) Page 174 of 367
                              Exhibit 6
Provided by LRI History LLC     0205      SB 61 (2019) Page 175 of 367
                              Exhibit 6
Provided by LRI History LLC     0206      SB 61 (2019) Page 176 of 367
                              Exhibit 6
Provided by LRI History LLC     0207      SB 61 (2019) Page 177 of 367
                              Exhibit 6
Provided by LRI History LLC     0208      SB 61 (2019) Page 178 of 367
                              Exhibit 6
Provided by LRI History LLC     0209      SB 61 (2019) Page 179 of 367
                              Exhibit 6
Provided by LRI History LLC     0210      SB 61 (2019) Page 180 of 367
                              Exhibit 6
Provided by LRI History LLC     0211      SB 61 (2019) Page 181 of 367
                              Exhibit 6
Provided by LRI History LLC     0212      SB 61 (2019) Page 182 of 367
                              Exhibit 6
Provided by LRI History LLC     0213      SB 61 (2019) Page 183 of 367
                              Exhibit 6
Provided by LRI History LLC     0214      SB 61 (2019) Page 184 of 367
                              Exhibit 6
Provided by LRI History LLC     0215      SB 61 (2019) Page 185 of 367
                              Exhibit 6
Provided by LRI History LLC     0216      SB 61 (2019) Page 186 of 367
                              Exhibit 6
Provided by LRI History LLC     0217      SB 61 (2019) Page 187 of 367
                              Exhibit 6
Provided by LRI History LLC     0218      SB 61 (2019) Page 188 of 367
                              Exhibit 6
Provided by LRI History LLC     0219      SB 61 (2019) Page 189 of 367
                              Exhibit 6
Provided by LRI History LLC     0220      SB 61 (2019) Page 190 of 367
                              Exhibit 6
Provided by LRI History LLC     0221      SB 61 (2019) Page 191 of 367
                              Exhibit 6
Provided by LRI History LLC     0222      SB 61 (2019) Page 192 of 367
                              Exhibit 6
Provided by LRI History LLC     0223      SB 61 (2019) Page 193 of 367
                              Exhibit 6
Provided by LRI History LLC     0224      SB 61 (2019) Page 194 of 367
                              Exhibit 6
Provided by LRI History LLC     0225      SB 61 (2019) Page 195 of 367
                              Exhibit 6
Provided by LRI History LLC     0226      SB 61 (2019) Page 196 of 367
                              Exhibit 6
Provided by LRI History LLC     0227      SB 61 (2019) Page 197 of 367
                              Exhibit 6
Provided by LRI History LLC     0228      SB 61 (2019) Page 198 of 367
                              Exhibit 6
Provided by LRI History LLC     0229      SB 61 (2019) Page 199 of 367
                              Exhibit 6
Provided by LRI History LLC     0230      SB 61 (2019) Page 200 of 367
                              Exhibit 6
Provided by LRI History LLC     0231      SB 61 (2019) Page 201 of 367
                              Exhibit 6
Provided by LRI History LLC     0232      SB 61 (2019) Page 202 of 367
                              Exhibit 6
Provided by LRI History LLC     0233      SB 61 (2019) Page 203 of 367
                              Exhibit 6
Provided by LRI History LLC     0234      SB 61 (2019) Page 204 of 367
                              Exhibit 6
Provided by LRI History LLC     0235      SB 61 (2019) Page 205 of 367
                              Exhibit 6
Provided by LRI History LLC     0236      SB 61 (2019) Page 206 of 367
                              Exhibit 6
Provided by LRI History LLC     0237      SB 61 (2019) Page 207 of 367
                              Exhibit 6
Provided by LRI History LLC     0238      SB 61 (2019) Page 208 of 367
                              Exhibit 6
Provided by LRI History LLC     0239      SB 61 (2019) Page 209 of 367
                              Exhibit 6
Provided by LRI History LLC     0240      SB 61 (2019) Page 210 of 367
                              Exhibit 6
Provided by LRI History LLC     0241      SB 61 (2019) Page 211 of 367
                              Exhibit 6
Provided by LRI History LLC     0242      SB 61 (2019) Page 212 of 367
                              Exhibit 6
Provided by LRI History LLC     0243      SB 61 (2019) Page 213 of 367
                              Exhibit 6
Provided by LRI History LLC     0244      SB 61 (2019) Page 214 of 367
                              Exhibit 6
Provided by LRI History LLC     0245      SB 61 (2019) Page 215 of 367
                              Exhibit 6
Provided by LRI History LLC     0246      SB 61 (2019) Page 216 of 367
                              Exhibit 6
Provided by LRI History LLC     0247      SB 61 (2019) Page 217 of 367
                              Exhibit 6
Provided by LRI History LLC     0248      SB 61 (2019) Page 218 of 367
                              Exhibit 6
Provided by LRI History LLC     0249      SB 61 (2019) Page 219 of 367
                              Exhibit 6
Provided by LRI History LLC     0250      SB 61 (2019) Page 220 of 367
                              Exhibit 6
Provided by LRI History LLC     0251      SB 61 (2019) Page 221 of 367
                              Exhibit 6
Provided by LRI History LLC     0252      SB 61 (2019) Page 222 of 367
                              Exhibit 6
Provided by LRI History LLC     0253      SB 61 (2019) Page 223 of 367
                              Exhibit 6
Provided by LRI History LLC     0254      SB 61 (2019) Page 224 of 367
                              Exhibit 6
Provided by LRI History LLC     0255      SB 61 (2019) Page 225 of 367
                                             LRI History LLC
                                                    intent@lrihistory.com
                                                     www.lrihistory.com
                                                        (916) 442.7660

          ____________________________________________________________________________________




                                   Senate Fiscal
                                    Committee
                                    Materials


           LRI History LLC hereby certifies that the accompanying record/s is/are true and correct copies of
           the original/s obtained from one or more official, public sources in California unless another source
           is indicated, with the following exceptions : In some cases, pages may have been reduced in size to
           fit an 8 ½" x 11" sized paper. Or, for readability purposes, pages may have been enlarged
           or cleansed of black marks or spots. Lastly, for ease of reference, paging and relevant identification
           have been inserted.




                                                      Exhibit 6
Provided by LRI History LLC                             0256                             SB 61 (2019) Page 226 of 367
                              Exhibit 6
Provided by LRI History LLC     0257      SB 61 (2019) Page 227 of 367
                              Exhibit 6
Provided by LRI History LLC     0258      SB 61 (2019) Page 228 of 367
                              Exhibit 6
Provided by LRI History LLC     0259      SB 61 (2019) Page 229 of 367
                              Exhibit 6
Provided by LRI History LLC     0260      SB 61 (2019) Page 230 of 367
                          This page was left intentionally blank.




                                         Exhibit 6
Provided by LRI History LLC                0261                SB 61 (2019) Page 231 of 367
                              Exhibit 6
Provided by LRI History LLC     0262      SB 61 (2019) Page 232 of 367
                                             LRI History LLC
                                                    intent@lrihistory.com
                                                     www.lrihistory.com
                                                        (916) 442.7660

          ____________________________________________________________________________________




                                      Office of
                                    Senate Floor
                                      Analyses
                                     Materials

           LRI History LLC hereby certifies that the accompanying record/s is/are true and correct copies of
           the original/s obtained from one or more official, public sources in California unless another source
           is indicated, with the following exceptions : In some cases, pages may have been reduced in size to
           fit an 8 ½" x 11" sized paper. Or, for readability purposes, pages may have been enlarged
           or cleansed of black marks or spots. Lastly, for ease of reference, paging and relevant identification
           have been inserted.




                                                      Exhibit 6
Provided by LRI History LLC                             0263                             SB 61 (2019) Page 233 of 367
                              Exhibit 6
Provided by LRI History LLC     0264      SB 61 (2019) Page 234 of 367
                              Exhibit 6
Provided by LRI History LLC     0265      SB 61 (2019) Page 235 of 367
                              Exhibit 6
Provided by LRI History LLC     0266      SB 61 (2019) Page 236 of 367
                              Exhibit 6
Provided by LRI History LLC     0267      SB 61 (2019) Page 237 of 367
                              Exhibit 6
Provided by LRI History LLC     0268      SB 61 (2019) Page 238 of 367
                              Exhibit 6
Provided by LRI History LLC     0269      SB 61 (2019) Page 239 of 367
                              Exhibit 6
Provided by LRI History LLC     0270      SB 61 (2019) Page 240 of 367
                              Exhibit 6
Provided by LRI History LLC     0271      SB 61 (2019) Page 241 of 367
                              Exhibit 6
Provided by LRI History LLC     0272      SB 61 (2019) Page 242 of 367
                              Exhibit 6
Provided by LRI History LLC     0273      SB 61 (2019) Page 243 of 367
                              Exhibit 6
Provided by LRI History LLC     0274      SB 61 (2019) Page 244 of 367
                          This page was left intentionally blank.




                                         Exhibit 6
Provided by LRI History LLC                0275                SB 61 (2019) Page 245 of 367
                              Exhibit 6
Provided by LRI History LLC     0276      SB 61 (2019) Page 246 of 367
                              Exhibit 6
Provided by LRI History LLC     0277      SB 61 (2019) Page 247 of 367
                              Exhibit 6
Provided by LRI History LLC     0278      SB 61 (2019) Page 248 of 367
                              Exhibit 6
Provided by LRI History LLC     0279      SB 61 (2019) Page 249 of 367
                              Exhibit 6
Provided by LRI History LLC     0280      SB 61 (2019) Page 250 of 367
                              Exhibit 6
Provided by LRI History LLC     0281      SB 61 (2019) Page 251 of 367
                              Exhibit 6
Provided by LRI History LLC     0282      SB 61 (2019) Page 252 of 367
                              Exhibit 6
Provided by LRI History LLC     0283      SB 61 (2019) Page 253 of 367
                              Exhibit 6
Provided by LRI History LLC     0284      SB 61 (2019) Page 254 of 367
                              Exhibit 6
Provided by LRI History LLC     0285      SB 61 (2019) Page 255 of 367
                              Exhibit 6
Provided by LRI History LLC     0286      SB 61 (2019) Page 256 of 367
                              Exhibit 6
Provided by LRI History LLC     0287      SB 61 (2019) Page 257 of 367
                              Exhibit 6
Provided by LRI History LLC     0288      SB 61 (2019) Page 258 of 367
                              Exhibit 6
Provided by LRI History LLC     0289      SB 61 (2019) Page 259 of 367
                              Exhibit 6
Provided by LRI History LLC     0290      SB 61 (2019) Page 260 of 367
                              Exhibit 6
Provided by LRI History LLC     0291      SB 61 (2019) Page 261 of 367
                              Exhibit 6
Provided by LRI History LLC     0292      SB 61 (2019) Page 262 of 367
                              Exhibit 6
Provided by LRI History LLC     0293      SB 61 (2019) Page 263 of 367
                              Exhibit 6
Provided by LRI History LLC     0294      SB 61 (2019) Page 264 of 367
                              Exhibit 6
Provided by LRI History LLC     0295      SB 61 (2019) Page 265 of 367
                              Exhibit 6
Provided by LRI History LLC     0296      SB 61 (2019) Page 266 of 367
                              Exhibit 6
Provided by LRI History LLC     0297      SB 61 (2019) Page 267 of 367
                              Exhibit 6
Provided by LRI History LLC     0298      SB 61 (2019) Page 268 of 367
                              Exhibit 6
Provided by LRI History LLC     0299      SB 61 (2019) Page 269 of 367
                              Exhibit 6
Provided by LRI History LLC     0300      SB 61 (2019) Page 270 of 367
                              Exhibit 6
Provided by LRI History LLC     0301      SB 61 (2019) Page 271 of 367
                              Exhibit 6
Provided by LRI History LLC     0302      SB 61 (2019) Page 272 of 367
                              Exhibit 6
Provided by LRI History LLC     0303      SB 61 (2019) Page 273 of 367
                              Exhibit 6
Provided by LRI History LLC     0304      SB 61 (2019) Page 274 of 367
                              Exhibit 6
Provided by LRI History LLC     0305      SB 61 (2019) Page 275 of 367
                              Exhibit 6
Provided by LRI History LLC     0306      SB 61 (2019) Page 276 of 367
                              Exhibit 6
Provided by LRI History LLC     0307      SB 61 (2019) Page 277 of 367
                              Exhibit 6
Provided by LRI History LLC     0308      SB 61 (2019) Page 278 of 367
                              Exhibit 6
Provided by LRI History LLC     0309      SB 61 (2019) Page 279 of 367
                              Exhibit 6
Provided by LRI History LLC     0310      SB 61 (2019) Page 280 of 367
                              Exhibit 6
Provided by LRI History LLC     0311      SB 61 (2019) Page 281 of 367
                              Exhibit 6
Provided by LRI History LLC     0312      SB 61 (2019) Page 282 of 367
                              Exhibit 6
Provided by LRI History LLC     0313      SB 61 (2019) Page 283 of 367
                              Exhibit 6
Provided by LRI History LLC     0314      SB 61 (2019) Page 284 of 367
                              Exhibit 6
Provided by LRI History LLC     0315      SB 61 (2019) Page 285 of 367
                              Exhibit 6
Provided by LRI History LLC     0316      SB 61 (2019) Page 286 of 367
                              Exhibit 6
Provided by LRI History LLC     0317      SB 61 (2019) Page 287 of 367
                              Exhibit 6
Provided by LRI History LLC     0318      SB 61 (2019) Page 288 of 367
                                             LRI History LLC
                                                    intent@lrihistory.com
                                                     www.lrihistory.com
                                                        (916) 442.7660

          ____________________________________________________________________________________




                             Assembly Policy
                               Committee
                                Materials


           LRI History LLC hereby certifies that the accompanying record/s is/are true and correct copies of
           the original/s obtained from one or more official, public sources in California unless another source
           is indicated, with the following exceptions : In some cases, pages may have been reduced in size to
           fit an 8 ½" x 11" sized paper. Or, for readability purposes, pages may have been enlarged
           or cleansed of black marks or spots. Lastly, for ease of reference, paging and relevant identification
           have been inserted.




                                                      Exhibit 6
Provided by LRI History LLC                             0319                             SB 61 (2019) Page 289 of 367
                              Exhibit 6
Provided by LRI History LLC     0320      SB 61 (2019) Page 290 of 367
                              Exhibit 6
Provided by LRI History LLC     0321      SB 61 (2019) Page 291 of 367
                              Exhibit 6
Provided by LRI History LLC     0322      SB 61 (2019) Page 292 of 367
                              Exhibit 6
Provided by LRI History LLC     0323      SB 61 (2019) Page 293 of 367
                              Exhibit 6
Provided by LRI History LLC     0324      SB 61 (2019) Page 294 of 367
                              Exhibit 6
Provided by LRI History LLC     0325      SB 61 (2019) Page 295 of 367
                              Exhibit 6
Provided by LRI History LLC     0326      SB 61 (2019) Page 296 of 367
                              Exhibit 6
Provided by LRI History LLC     0327      SB 61 (2019) Page 297 of 367
                              Exhibit 6
Provided by LRI History LLC     0328      SB 61 (2019) Page 298 of 367
                              Exhibit 6
Provided by LRI History LLC     0329      SB 61 (2019) Page 299 of 367
                              Exhibit 6
Provided by LRI History LLC     0330      SB 61 (2019) Page 300 of 367
                              Exhibit 6
Provided by LRI History LLC     0331      SB 61 (2019) Page 301 of 367
                              Exhibit 6
Provided by LRI History LLC     0332      SB 61 (2019) Page 302 of 367
                              Exhibit 6
Provided by LRI History LLC     0333      SB 61 (2019) Page 303 of 367
                              Exhibit 6
Provided by LRI History LLC     0334      SB 61 (2019) Page 304 of 367
                              Exhibit 6
Provided by LRI History LLC     0335      SB 61 (2019) Page 305 of 367
                              Exhibit 6
Provided by LRI History LLC     0336      SB 61 (2019) Page 306 of 367
                          This page was left intentionally blank.




                                         Exhibit 6
Provided by LRI History LLC                0337                SB 61 (2019) Page 307 of 367
                              Exhibit 6
Provided by LRI History LLC     0338      SB 61 (2019) Page 308 of 367
                              Exhibit 6
Provided by LRI History LLC     0339      SB 61 (2019) Page 309 of 367
                              Exhibit 6
Provided by LRI History LLC     0340      SB 61 (2019) Page 310 of 367
                              Exhibit 6
Provided by LRI History LLC     0341      SB 61 (2019) Page 311 of 367
                              Exhibit 6
Provided by LRI History LLC     0342      SB 61 (2019) Page 312 of 367
                              Exhibit 6
Provided by LRI History LLC     0343      SB 61 (2019) Page 313 of 367
                              Exhibit 6
Provided by LRI History LLC     0344      SB 61 (2019) Page 314 of 367
                              Exhibit 6
Provided by LRI History LLC     0345      SB 61 (2019) Page 315 of 367
                              Exhibit 6
Provided by LRI History LLC     0346      SB 61 (2019) Page 316 of 367
                              Exhibit 6
Provided by LRI History LLC     0347      SB 61 (2019) Page 317 of 367
                              Exhibit 6
Provided by LRI History LLC     0348      SB 61 (2019) Page 318 of 367
                              Exhibit 6
Provided by LRI History LLC     0349      SB 61 (2019) Page 319 of 367
                              Exhibit 6
Provided by LRI History LLC     0350      SB 61 (2019) Page 320 of 367
                              Exhibit 6
Provided by LRI History LLC     0351      SB 61 (2019) Page 321 of 367
                              Exhibit 6
Provided by LRI History LLC     0352      SB 61 (2019) Page 322 of 367
                              Exhibit 6
Provided by LRI History LLC     0353      SB 61 (2019) Page 323 of 367
                              Exhibit 6
Provided by LRI History LLC     0354      SB 61 (2019) Page 324 of 367
                              Exhibit 6
Provided by LRI History LLC     0355      SB 61 (2019) Page 325 of 367
                              Exhibit 6
Provided by LRI History LLC     0356      SB 61 (2019) Page 326 of 367
                              Exhibit 6
Provided by LRI History LLC     0357      SB 61 (2019) Page 327 of 367
                              Exhibit 6
Provided by LRI History LLC     0358      SB 61 (2019) Page 328 of 367
                              Exhibit 6
Provided by LRI History LLC     0359      SB 61 (2019) Page 329 of 367
                              Exhibit 6
Provided by LRI History LLC     0360      SB 61 (2019) Page 330 of 367
                              Exhibit 6
Provided by LRI History LLC     0361      SB 61 (2019) Page 331 of 367
                              Exhibit 6
Provided by LRI History LLC     0362      SB 61 (2019) Page 332 of 367
                              Exhibit 6
Provided by LRI History LLC     0363      SB 61 (2019) Page 333 of 367
                              Exhibit 6
Provided by LRI History LLC     0364      SB 61 (2019) Page 334 of 367
                              Exhibit 6
Provided by LRI History LLC     0365      SB 61 (2019) Page 335 of 367
                              Exhibit 6
Provided by LRI History LLC     0366      SB 61 (2019) Page 336 of 367
                              Exhibit 6
Provided by LRI History LLC     0367      SB 61 (2019) Page 337 of 367
                              Exhibit 6
Provided by LRI History LLC     0368      SB 61 (2019) Page 338 of 367
                              Exhibit 6
Provided by LRI History LLC     0369      SB 61 (2019) Page 339 of 367
                              Exhibit 6
Provided by LRI History LLC     0370      SB 61 (2019) Page 340 of 367
                              Exhibit 6
Provided by LRI History LLC     0371      SB 61 (2019) Page 341 of 367
                              Exhibit 6
Provided by LRI History LLC     0372      SB 61 (2019) Page 342 of 367
                              Exhibit 6
Provided by LRI History LLC     0373      SB 61 (2019) Page 343 of 367
                              Exhibit 6
Provided by LRI History LLC     0374      SB 61 (2019) Page 344 of 367
                              Exhibit 6
Provided by LRI History LLC     0375      SB 61 (2019) Page 345 of 367
                              Exhibit 6
Provided by LRI History LLC     0376      SB 61 (2019) Page 346 of 367
                              Exhibit 6
Provided by LRI History LLC     0377      SB 61 (2019) Page 347 of 367
                              Exhibit 6
Provided by LRI History LLC     0378      SB 61 (2019) Page 348 of 367
                              Exhibit 6
Provided by LRI History LLC     0379      SB 61 (2019) Page 349 of 367
                              Exhibit 6
Provided by LRI History LLC     0380      SB 61 (2019) Page 350 of 367
                              Exhibit 6
Provided by LRI History LLC     0381      SB 61 (2019) Page 351 of 367
                              Exhibit 6
Provided by LRI History LLC     0382      SB 61 (2019) Page 352 of 367
                              Exhibit 6
Provided by LRI History LLC     0383      SB 61 (2019) Page 353 of 367
                              Exhibit 6
Provided by LRI History LLC     0384      SB 61 (2019) Page 354 of 367
                              Exhibit 6
Provided by LRI History LLC     0385      SB 61 (2019) Page 355 of 367
                              Exhibit 6
Provided by LRI History LLC     0386      SB 61 (2019) Page 356 of 367
                              Exhibit 6
Provided by LRI History LLC     0387      SB 61 (2019) Page 357 of 367
                              Exhibit 6
Provided by LRI History LLC     0388      SB 61 (2019) Page 358 of 367
                              Exhibit 6
Provided by LRI History LLC     0389      SB 61 (2019) Page 359 of 367
                              Exhibit 6
Provided by LRI History LLC     0390      SB 61 (2019) Page 360 of 367
                              Exhibit 6
Provided by LRI History LLC     0391      SB 61 (2019) Page 361 of 367
                              Exhibit 6
Provided by LRI History LLC     0392      SB 61 (2019) Page 362 of 367
                              Exhibit 6
Provided by LRI History LLC     0393      SB 61 (2019) Page 363 of 367
                              Exhibit 6
Provided by LRI History LLC     0394      SB 61 (2019) Page 364 of 367
                                             LRI History LLC
                                                    intent@lrihistory.com
                                                     www.lrihistory.com
                                                        (916) 442.7660

          ____________________________________________________________________________________




                              Assembly Fiscal
                                Committee
                                 Materials


           LRI History LLC hereby certifies that the accompanying record/s is/are true and correct copies of
           the original/s obtained from one or more official, public sources in California unless another source
           is indicated, with the following exceptions : In some cases, pages may have been reduced in size to
           fit an 8 ½" x 11" sized paper. Or, for readability purposes, pages may have been enlarged
           or cleansed of black marks or spots. Lastly, for ease of reference, paging and relevant identification
           have been inserted.




                                                      Exhibit 6
Provided by LRI History LLC                             0395                             SB 61 (2019) Page 365 of 367
                              Exhibit 6
Provided by LRI History LLC     0396      SB 61 (2019) Page 366 of 367
                              Exhibit 6
Provided by LRI History LLC     0397      SB 61 (2019) Page 367 of 367
LRI




Exhibit 6
  0398
                             LRI History LLC
                                   intent@lrihistory.com
                                    www.lrihistory.com
                                       (916) 442.7660

____________________________________________________________________________________




                             The Core
                       Legislative History of

                      Pending California
                   Senate Bill 61 – Portantino
                          (2019-2020)


                                Supplement




                                   Exhibit 6
                                     0399
                               © 2019 LRI, All Rights Reserved

 No part of this report may be reproduced or transmitted in any form or by any means without the
express written consent of LRI History LLC. Reproduction of any part of this report beyond that
permitted by the United States Copyright Act without the express written consent of the copyright
                                       owner is unlawful.




                                             ii
                                        Exhibit 6
                                          0400
                                     LRI History LLC
                                            intent@lrihistory.com
                                             www.lrihistory.com
                                                (916) 442.7660

____________________________________________________________________________________


                         Authentication of the Records and Table of Contents

                        Core Legislative History Research Report Regarding:
                         Pending California SB 61 – Portantino (2019-2020)
                                            Supplement

I, Lisa Hampton, declare that this report includes:

•   Historical documents relating to the above legislation. These documents were obtained by the
    staff of LRI History LLC, or under their direction, and are true and correct copies of the originals
    obtained from the designated official, public sources in California unless another source is
    indicated, with the following exceptions: In some cases, pages may have been reduced in size to
    fit an 8 ½” x 11” sized paper. Or, for readability purposes, pages may have been enlarged or
    cleansed of black marks or spots. Lastly, paging and relevant identification have been inserted.

       Since 1983 LRI has specialized in the historical research surrounding the adoption,
       amendment and/or repeal of California statutes, regulations and constitutional provisions
       pursuant to California Code of Civil Procedure § 1859 which states in pertinent part: "In the
       construction of a statute the intention of the Legislature ... is to be pursued, if possible ....”
       Our research and expert witness services have assisted the courts in understanding and
       applying the underlying purpose of enactments in countless cases, such as Redlands
       Community Hospital v. New England Mutual Life Insurance Co, 23 Cal. App.4th 899 at 906
       (1994). LRI also provides similar research for other states and at the federal level.
       (Formerly Legislative Research Institute, Legislative Research, Incorporated, and Legislative
       Research & Intent LLC).

•   A table of contents itemizing the documents. This table of contents cites the sources of the
    documents.

I declare under penalty of perjury under the laws of the United States and the State of California that
the foregoing is true and correct and that I could and would so testify in a court of law if called to be
a witness.

Executed October 15, 2019.


Lisa Hampton, President




                                                 iii
                                            Exhibit  6
                                              0401
                                                           Table of Contents

PRIMARY SOURCE RECORDS (UNPUBLISHED HARDCOPY): At least one official California
source is cited for the primary source records provided in this report. Multiple copies may have
been obtained from various sources (primarily State Capitol, the state library system and/or
legislative offices), but the clearest/most legible version was selected for this report.



                                            UNITEMIZED MATERIALS BY SOURCE

Author’s File .........................................................................................................................................1

           Bill analysis................................................................................................................................2

           Unitemized materials .................................................................................................................7

           (Source: State Capitol)




                                                                     iv
                                                                Exhibit 6
                                                                  0402
                                             LRI History LLC
                                                    intent@lrihistory.com
                                                     www.lrihistory.com
                                                        (916) 442.7660

          ____________________________________________________________________________________




                                   Author's File
                                    Materials


           LRI History LLC hereby certifies that the accompanying record/s is/are true and correct copies of
           the original/s obtained from one or more official, public sources in California unless another source
           is indicated, with the following exceptions : In some cases, pages may have been reduced in size to
           fit an 8 ½" x 11" sized paper. Or, for readability purposes, pages may have been enlarged
           or cleansed of black marks or spots. Lastly, for ease of reference, paging and relevant identification
           have been inserted.




                                                      Exhibit 6
Provided by LRI History LLC                             0403                            2019-SB61 Supp Page 1 of 34
                              Exhibit 6
Provided by LRI History LLC     0404      2019-SB61 Supp Page 2 of 34
                              Exhibit 6
Provided by LRI History LLC     0405      2019-SB61 Supp Page 3 of 34
                              Exhibit 6
Provided by LRI History LLC     0406      2019-SB61 Supp Page 4 of 34
                              Exhibit 6
Provided by LRI History LLC     0407      2019-SB61 Supp Page 5 of 34
                          This page was left intentionally blank.




                                         Exhibit 6
Provided by LRI History LLC                0408                2019-SB61 Supp Page 6 of 34
                              Exhibit 6
Provided by LRI History LLC     0409      2019-SB61 Supp Page 7 of 34
                              Exhibit 6
Provided by LRI History LLC     0410      2019-SB61 Supp Page 8 of 34
                              Exhibit 6
Provided by LRI History LLC     0411      2019-SB61 Supp Page 9 of 34
                              Exhibit 6
Provided by LRI History LLC     0412      2019-SB61 Supp Page 10 of 34
                              Exhibit 6
Provided by LRI History LLC     0413      2019-SB61 Supp Page 11 of 34
                              Exhibit 6
Provided by LRI History LLC     0414      2019-SB61 Supp Page 12 of 34
                              Exhibit 6
Provided by LRI History LLC     0415      2019-SB61 Supp Page 13 of 34
                              Exhibit 6
Provided by LRI History LLC     0416      2019-SB61 Supp Page 14 of 34
                              Exhibit 6
Provided by LRI History LLC     0417      2019-SB61 Supp Page 15 of 34
                              Exhibit 6
Provided by LRI History LLC     0418      2019-SB61 Supp Page 16 of 34
                              Exhibit 6
Provided by LRI History LLC     0419      2019-SB61 Supp Page 17 of 34
                              Exhibit 6
Provided by LRI History LLC     0420      2019-SB61 Supp Page 18 of 34
                              Exhibit 6
Provided by LRI History LLC     0421      2019-SB61 Supp Page 19 of 34
                              Exhibit 6
Provided by LRI History LLC     0422      2019-SB61 Supp Page 20 of 34
                              Exhibit 6
Provided by LRI History LLC     0423      2019-SB61 Supp Page 21 of 34
                              Exhibit 6
Provided by LRI History LLC     0424      2019-SB61 Supp Page 22 of 34
                              Exhibit 6
Provided by LRI History LLC     0425      2019-SB61 Supp Page 23 of 34
                              Exhibit 6
Provided by LRI History LLC     0426      2019-SB61 Supp Page 24 of 34
                              Exhibit 6
Provided by LRI History LLC     0427      2019-SB61 Supp Page 25 of 34
                              Exhibit 6
Provided by LRI History LLC     0428      2019-SB61 Supp Page 26 of 34
                              Exhibit 6
Provided by LRI History LLC     0429      2019-SB61 Supp Page 27 of 34
                              Exhibit 6
Provided by LRI History LLC     0430      2019-SB61 Supp Page 28 of 34
                              Exhibit 6
Provided by LRI History LLC     0431      2019-SB61 Supp Page 29 of 34
                              Exhibit 6
Provided by LRI History LLC     0432      2019-SB61 Supp Page 30 of 34
                              Exhibit 6
Provided by LRI History LLC     0433      2019-SB61 Supp Page 31 of 34
                              Exhibit 6
Provided by LRI History LLC     0434      2019-SB61 Supp Page 32 of 34
                              Exhibit 6
Provided by LRI History LLC     0435      2019-SB61 Supp Page 33 of 34
                              Exhibit 6
Provided by LRI History LLC     0436      2019-SB61 Supp Page 34 of 34
LRI




Exhibit 6
  0437
